Exhibit 10.1

 

EXECUTION VERSION

 

 

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of December 14, 2012

 

among

 

TOPS MARKETS, LLC,
as the Lead Borrower

 

For

 

The Borrowers Party Hereto

 

The BORROWERS Party Hereto

 

The GUARANTORS Party Hereto

 

BANK OF AMERICA, N.A.
as Administrative Agent, Collateral Agent, Swing Line Lender
and
L/C Issuer,

 

and

 

The LENDERS Party Hereto

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
and WELLS FARGO CAPITAL FINANCE, LLC
as Joint Lead Arrangers and Joint Bookrunners

 

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Section

 

Page

 

 

 

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

1

 

 

 

1.01

Defined Terms

1

1.02

Other Interpretive Provisions

64

1.03

Accounting Terms; Pro Forma Effect

65

1.04

Rounding

66

1.05

Times of Day

66

1.06

Letter of Credit Amounts

66

 

 

 

ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS

66

 

 

 

2.01

Committed Loans; Reserves

66

2.02

Borrowings, Conversions and Continuations of Committed Loans

67

2.03

Letters of Credit

70

2.04

Swing Line Loans

80

2.05

Prepayments

83

2.06

Termination or Reduction of Commitments

85

2.07

Repayment of Loans

86

2.08

Interest

86

2.09

Fees

87

2.10

Computation of Interest and Fees

87

2.11

Evidence of Debt

87

2.12

Payments Generally; Administrative Agent’s Clawback

88

2.13

Sharing of Payments by Lenders

90

2.14

Settlement Amongst Lenders

91

2.15

Increase in Commitments

91

2.16

Defaulting Lenders

93

 

 

 

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY; APPOINTMENT OF LEAD BORROWER

96

 

 

 

3.01

Taxes

96

3.02

Illegality

101

3.03

Inability to Determine Rates

102

3.04

Increased Costs; Reserves on LIBO Rate Loans

102

3.05

Compensation for Losses

104

3.06

Mitigation Obligations; Replacement of Lenders

104

3.07

Survival

105

3.08

Designation of Lead Borrower as Borrowers’ Agent

105

 

 

 

ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

105

 

 

 

4.01

Conditions of Initial Credit Extension

105

4.02

Conditions to all Credit Extensions

108

 

 

 

ARTICLE V REPRESENTATIONS AND WARRANTIES

109

 

 

 

5.01

Existence, Qualification and Power

109

 

i

--------------------------------------------------------------------------------


 

5.02

Authorization; No Contravention

109

5.03

Governmental Authorization; Other Consents

110

5.04

Binding Effect

110

5.05

Financial Statements; No Material Adverse Effect

110

5.06

Litigation

111

5.07

No Default

111

5.08

Ownership of Property; Liens

111

5.09

Environmental Compliance

112

5.10

Insurance

112

5.11

Taxes

113

5.12

ERISA Compliance

113

5.13

Subsidiaries; Equity Interests

114

5.14

Margin Regulations; Investment Company Act

114

5.15

Disclosure

114

5.16

Compliance with Laws

115

5.17

Intellectual Property; Licenses, Etc.

115

5.18

Labor Matters

115

5.19

Security Documents

116

5.20

Solvency

117

5.21

Deposit Accounts; Credit Card Arrangements

117

5.22

Brokers

117

5.23

Material Contracts

117

5.24

Casualty

117

5.25

Pharmaceutical Laws

118

5.26

HIPAA Compliance

118

5.27

Compliance With Health Care Laws

119

 

 

 

ARTICLE VI AFFIRMATIVE COVENANTS

120

 

 

 

6.01

Financial Statements

120

6.02

Certificates; Other Information

121

6.03

Notices

123

6.04

Payment of Obligations

124

6.05

Preservation of Existence, Etc.

125

6.06

Maintenance of Properties

125

6.07

Maintenance of Insurance

125

6.08

Compliance with Laws

127

6.09

Books and Records; Accountants

127

6.10

Inspection Rights

127

6.11

Use of Proceeds

128

6.12

Additional Loan Parties

128

6.13

Cash Management

129

6.14

Information Regarding the Collateral

131

6.15

Physical Inventories

131

6.16

Environmental Laws

131

6.17

Further Assurances

132

6.18

Compliance with Terms of Leaseholds

132

6.19

Material Contracts

132

 

ii

--------------------------------------------------------------------------------


 

ARTICLE VII NEGATIVE COVENANTS

133

 

 

 

7.01

Liens

133

7.02

Investments

133

7.03

Indebtedness

133

7.04

Fundamental Changes

133

7.05

Dispositions

134

7.06

Restricted Payments

134

7.07

Repayments and Prepayments of Indebtedness

135

7.08

Change in Nature of Business

135

7.09

Transactions with Affiliates

135

7.10

Burdensome Agreements

136

7.11

Use of Proceeds

138

7.12

Amendment of Material Documents

138

7.13

Fiscal Year; Changes Regarding the Collateral

139

7.14

Blocked Accounts; Credit Card Processors

139

7.15

Consolidated Fixed Charge Coverage Ratio

140

 

 

 

ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES

140

 

 

 

8.01

Events of Default

140

8.02

Remedies Upon Event of Default

143

8.03

Application of Funds

143

 

 

 

ARTICLE IX ADMINISTRATIVE AGENT

145

 

 

 

9.01

Appointment and Authority

145

9.02

Rights as a Lender

145

9.03

Exculpatory Provisions

146

9.04

Reliance by Agents

147

9.05

Delegation of Duties

147

9.06

Resignation of Agents

147

9.07

Non-Reliance on Administrative Agent and Other Lenders

148

9.08

Administrative Agent May File Proofs of Claim

149

9.09

Collateral and Guaranty Matters

149

9.10

Notice of Transfer

150

9.11

Reports and Financial Statements

150

9.12

Agency for Perfection

151

9.13

Indemnification of Agents

151

9.14

Relation among Lenders

152

9.15

Syndication Agents and Co-Lead Arrangers

152

 

 

 

ARTICLE X MISCELLANEOUS

152

 

 

 

10.01

Amendments, Etc.

152

10.02

Notices; Effectiveness; Electronic Communications

154

10.03

No Waiver; Cumulative Remedies

156

10.04

Expenses; Indemnity; Damage Waiver

156

10.05

Payments Set Aside

158

10.06

Successors and Assigns

158

 

iii

--------------------------------------------------------------------------------


 

10.07

Treatment of Certain Information; Confidentiality

162

10.08

Right of Setoff

163

10.09

Interest Rate Limitation

164

10.10

Counterparts; Integration; Effectiveness

164

10.11

Survival

164

10.12

Severability

165

10.13

Replacement of Lenders

165

10.14

Governing Law; Jurisdiction; Etc.

165

10.15

Waiver of Jury Trial

167

10.16

No Advisory or Fiduciary Responsibility

167

10.17

USA PATRIOT Act Notice

168

10.18

Foreign Asset Control Regulations

168

10.19

Time of the Essence

168

10.20

Press Releases

168

10.21

Additional Waivers

169

10.22

No Strict Construction

171

10.23

Attachments

171

10.24

Intercreditor Agreement

171

 

 

 

SIGNATURES

S-1

 

iv

--------------------------------------------------------------------------------


 

SCHEDULES

 

 

 

 

1.01

Borrowers

 

1.02

Guarantors

 

2.01

Commitments and Applicable Percentages

 

2.03

Existing Letters of Credit

 

5.01

Loan Parties; Organizational Information

 

5.06

Litigation

 

5.08(b)(1)

Owned Real Estate

 

5.08(b)(2)

Leased Real Estate

 

5.09

Environmental Matters

 

5.10

Insurance

 

5.13

Subsidiaries; Other Equity Investments

 

5.17

Intellectual Property Matters

 

5.21(a)

DDAs

 

5.21(b)

Credit Card Arrangements

 

5.26(b)

Business Associate Agreements

 

5.27(d)

Participation Agreements

 

6.02

Financial and Collateral Reporting

 

7.01

Existing Liens

 

7.02

Existing Investments

 

7.03

Existing Indebtedness

 

7.09

Transactions with Affiliates

 

10.02

Administrative Agent’s Office; Certain Addresses for Notices

 

 

EXHIBITS

 

 

 

 

Form of

 

 

 

A-1

Committed Loan Notice

 

A-2

Conversion/Continuation Notice

 

B

Swing Line Loan Notice

 

C

Note

 

D

Compliance Certificate

 

E

Assignment and Assumption

 

F

Borrowing Base Certificate

 

G

Credit Card Notification

 

H

Joinder Agreement

 

I-1

Tax Certification

 

I-2

Tax Certification

 

I-3

Tax Certification

 

I-4

Tax Certification

 

v

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED CREDIT AGREEMENT

 

This AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered into as of
December 14, 2012, among

 

TOPS MARKETS, LLC, a New York limited liability company, for itself and as agent
(in such capacity, the “Lead Borrower”) for the other Borrowers now or hereafter
party hereto;

 

the BORROWERS now or hereafter party hereto;

 

the GUARANTORS now or hereafter party hereto;

 

each lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”); and

 

BANK OF AMERICA, N.A., as Administrative Agent, Collateral Agent, Swing Line
Lender and L/C Issuer.

 

W I T N E S S E T H:

 

WHEREAS, the Borrowers have requested that the Lenders provide a revolving
credit facility, and the Lenders have indicated their willingness to lend and
the L/C Issuer has indicated its willingness to issue Letters of Credit, in each
case on the terms and conditions set forth herein.

 

WHEREAS, prior to the date of this Agreement, the Borrowers, on the one hand,
and Bank of America, N.A., as Administrative Agent, Collateral Agent, Swing Line
Lender and L/C Issuer thereunder, and the lenders party thereto, on the other
hand, previously entered into a Credit Agreement dated as of October 9, 2009 (as
heretofore amended, the “Existing Credit Agreement”), pursuant to which the
lenders party thereto provided the Borrowers with certain financial
accommodations; and

 

WHEREAS, in accordance with Section 10.01 of the Existing Credit Agreement, the
Borrowers, the Lenders, and the Agents desire to amend and restate the Existing
Credit Agreement as provided herein.

 

NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth in this Agreement, and for good and valuable consideration, the receipt of
which is hereby acknowledged, the undersigned hereby agree that the Existing
Credit Agreement shall be amended and restated in its entirety as follows (it
being agreed that this Agreement shall not be deemed to evidence or result in a
novation or repayment and reborrowing of the Obligations under, and as defined
in, the Existing Credit Agreement):

 

ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS

 

1.01    Defined Terms.  As used in this Agreement, the following terms shall
have the meanings set forth below:

 

1

--------------------------------------------------------------------------------


 

“2015 Senior Notes” means the 10 1/8% Senior Secured Notes due 2015 in an
aggregate principal amount not to exceed $350,000,000 issued by the Parent and
the Lead Borrower under and pursuant to the terms of the 2015 Senior Notes
Indenture.

 

“2015 Senior Notes Documents” means the 2015 Senior Notes Indenture, the 2015
Senior Notes and any other document, instrument or other agreement now or
hereafter executed in connection with any of the foregoing.

 

“2015 Senior Notes Indenture” means that certain Indenture, dated as of
October 9, 2009, among the Parent and the Lead Borrower, as co-issuers, and the
Indenture Trustee, governing the issuance of the 2015 Senior Notes.

 

“2017 Refinancing Senior Notes” means the proposed 8.875% Senior Secured Notes
due December 15, 2017 in an aggregate principal amount not to exceed
$460,000,000 to be issued by the Parent and the Lead Borrower under and pursuant
to the terms of the 2017 Refinancing Senior Notes Indenture.

 

“2017 Refinancing Senior Notes Documents” means the 2017 Refinancing Senior
Notes Indenture, the 2017 Refinancing Senior Notes and any other document,
instrument or other agreement now or hereafter executed in connection with any
of the foregoing.

 

“2017 Refinancing Senior Notes Indenture” means that certain proposed Indenture
among the Parent and the Lead Borrower, as co-issuers, and Bank of America, N.A.
as Indenture Trustee, governing the issuance of the 2017 Refinancing Senior
Notes.

 

“ABL Priority Collateral” has the meaning given that term in the Intercreditor
Agreement.

 

“Accelerated Borrowing Base Delivery Event” means either (i) the occurrence and
continuance of any Event of Default, or (ii) the failure of the Borrowers to
maintain Availability at least equal to twelve and one-half percent (12.5%) of
the Loan Cap at the End of any Business Day.  For purposes of this Agreement,
the occurrence of an Accelerated Borrowing Base Delivery Event shall be deemed
continuing at the Administrative Agent’s option (i) so long as such Event of
Default has not been waived, and/or (ii) if the Accelerated Borrowing Base
Delivery Event arises as a result of the Borrowers’ failure to maintain
Availability as required hereunder, until Availability has exceeded twelve and
one-half percent (12.5%) of the Loan Cap at the End of each calendar day for
sixty (60) consecutive calendar days, in which case an Accelerated Borrowing
Base Delivery Event shall no longer be deemed to be continuing for purposes of
this Agreement.

 

“ACH” means automated clearing house transfers.

 

“Accommodation Payment” as defined in Section 10.21(d).

 

“Account” means “accounts” as defined in the UCC, and also means a right to
payment of a monetary obligation, whether or not earned by performance, (a) for
property that has been or is to be sold, leased, licensed, assigned, or
otherwise disposed of, (b) for services rendered or to be rendered, (c) for a
policy of insurance issued or to be issued, (d) for a secondary obligation

 

2

--------------------------------------------------------------------------------


 

incurred or to be incurred, (e) for energy provided or to be provided, (f) for
the use or hire of a vessel under a charter or other contract, (g) arising out
of the use of a credit or charge card or information contained on or for use
with the card, or (h) as winnings in a lottery or other game of chance operated
or sponsored by a state, governmental unit of a state, or person licensed or
authorized to operate the game by a state or governmental unit of a state.  The
term “Account” includes health-care-insurance receivables.

 

“Acquisition” means, with respect to any Person (a) a purchase of a Controlling
interest in the Equity Interests of any other Person, (b) a purchase or other
acquisition of all or substantially all of the assets or properties of, another
Person or of any business unit of another Person, (c) any merger or
consolidation of such Person with any other Person or other transaction or
series of transactions resulting in the acquisition of all or substantially all
of the assets, or a Controlling interest in the Equity Interests, of any Person,
or (d) any acquisition of any Store locations of any Person, in each case in any
transaction or group of transactions which are part of a common plan.

 

“Additional Commitment Lender” has the meaning provided in Section 2.15(c).

 

“Adjusted LIBO Rate” means, with respect to any LIBO Borrowing for any Interest
Period, an interest rate per annum (rounded upwards, if necessary, to the next
1/16 of one percent (1%)) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.  The Adjusted LIBO Rate will be
adjusted automatically as to all LIBO Borrowings then outstanding as of the
effective date of any change in the Statutory Reserve Rate.

 

“Adjustment Date” means the first day of each calendar quarter, provided that
the first Adjustment Date after the Effective Date shall be April 21, 2013.

 

“Administrative Agent” means Bank of America, in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent’s Account” has the meaning provided in Section 6.13(c).

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Lead
Borrower and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to any Person, (i) another Person that directly,
or indirectly through one or more intermediaries, Controls or is Controlled by
or is under common Control with the Person specified, (ii) any other Person
directly or indirectly holding 15% or more of any class of the Equity Interests
of that Person, and (iii) any other Person 15% or more of any class of whose
Equity Interests is held directly or indirectly by that Person.

 

“Agent Parties” has the meaning specified in Section 10.02(c).

 

3

--------------------------------------------------------------------------------


 

“Agent(s)” means, individually, the Administrative Agent or the Collateral Agent
and, collectively, means both of them.

 

“Aggregate Commitments” means the Commitments of all of the Lenders, as may be
increased, decreased or otherwise modified pursuant to the terms of this
Agreement. As of the Effective Date, the Aggregate Commitments are $125,000,000.

 

“Agreement” has the meaning specified in the introductory paragraph hereto.

 

“Allocable Amount” has the meaning specified in Section 10.21(d).

 

“Applicable Margin” means:

 

(a)     From and after the Effective Date until the first Adjustment Date, the
percentages set forth in Level II of the pricing grid below, unless Average
Daily Availability does not support the requirements of Level II or Level I, in
which event the Applicable Margin will be set at Level III.  In no event shall
the Applicable Margin be set at Level I prior to the first Adjustment Date (even
if the Average Daily Availability requirements for Level I have been met); and

 

(b)     From and after the first Adjustment Date, the Applicable Margin shall be
determined from the following pricing grid based upon Average Daily Availability
for the most recent calendar quarter ended immediately preceding such Adjustment
Date; provided, however, that if any of the financial statements delivered
pursuant to Section 6.01 of this Agreement or any Borrowing Base Certificate is
at any time restated or otherwise revised (including as a result of an audit),
or if the information set forth in any such financial statements or any such
Borrowing Base Certificate otherwise proves to be false or incorrect such that
the Applicable Margin would have been higher than was otherwise in effect during
any period, without constituting a waiver of any Default or Event of Default
arising as a result thereof, interest due under this Agreement shall be
immediately recalculated at such higher rate for any applicable periods and
shall be due and payable within 10 days of demand.

 

Level

 

Average Daily 
Availability

 

Applicable Margin
for LIBO Rate
Loans

 

Applicable Margin
for Prime Rate
Loans

 

I

 

Greater than $40,000,000

 

1.50

%

0.50

%

 

 

 

 

 

 

 

 

II

 

Less than or equal to $40,000,000 but greater than $20,000,000

 

1.75

%

0.75

%

 

4

--------------------------------------------------------------------------------


 

III

 

Less than or equal to $20,000,000

 

2.00

%

1.00

%

 

“Applicable Percentage” means, with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time.  If the commitment of each
Lender to make Loans and the obligation of the L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 2.06 or Section 8.02 or if
the Aggregate Commitments have expired, then the Applicable Percentage of each
Lender shall be determined based on the Applicable Percentage of such Lender
most recently in effect, giving effect to any subsequent assignments.  The
initial Applicable Percentage of each Lender is set forth opposite the name of
such Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable.

 

“Appraised Value” means (a) with respect to Borrowers’ Eligible Inventory, the
appraised orderly liquidation value, net of costs and expenses to be incurred in
connection with any such liquidation, which value is expressed as a percentage
of Cost of the Borrowers’ Eligible Inventory as set forth in the Borrowers’
inventory stock ledger, which value shall be determined from time to time by the
most recent appraisal undertaken by an independent appraiser engaged by the
Administrative Agent using a methodology substantially consistent with the
methodology utilized in connection with appraisals undertaken prior to the
Effective Date, or (b) with respect to Borrower’s Prescription Lists, the
appraised orderly liquidation value, net of costs and expenses to be incurred in
connection with any such liquidation, of the Borrowers’ Prescription Lists,
which value shall be determined from time to time by the most recent appraisal
undertaken by an independent appraiser engaged by the Administrative Agent using
a methodology substantially consistent with the methodology utilized in
connection with appraisals undertaken prior to the Effective Date.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arrangers” means MLPFS and Wells Fargo Capital Finance, LLC, in their
capacities as joint lead arrangers.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form approved by the
Administrative Agent.

 

5

--------------------------------------------------------------------------------


 

“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease Obligation of any Person, the capitalized amount thereof that would appear
on a balance sheet of such Person prepared as of such date in accordance with
GAAP, and (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease,
agreement or instrument were accounted for as a capital lease.

 

“Audited Financial Statements” means the audited Consolidated balance sheet of
the Parent and its Subsidiaries for the Fiscal Year ended December 31, 2011, and
the related Consolidated statements of income or operations, Shareholders’
Equity and cash flows for such fiscal year of the Parent and its Subsidiaries,
including the notes thereto.

 

“Auto-Extension Letter of Credit” has the meaning provided in
Section 2.03(b)(iii).

 

“Availability” means, as of any date of determination thereof by the
Administrative Agent, the result, if a positive number, of:

 

(a)           The Loan Cap as of such date;

 

Minus

 

(b)           The Total Outstandings on such date.

 

In calculating Availability at any time and for any purpose under this
Agreement, the Lead Borrower shall certify to the Administrative Agent that all
accounts payable and Taxes are being paid on a timely basis (absent which the
Administrative Agent may establish a Reserve therefor).

 

“Availability Condition” means, at the time of determination with respect to any
specified transaction or payment, Availability at the time of such determination
and immediately following, and after giving effect to, such transaction or
payment was, and is projected by the Borrowers on a Pro Forma Basis for each of
the seven (7) Fiscal Periods immediately following such transaction or payment
to be, equal to or greater than fifteen percent (15%) of the Loan Cap.  In the
case of any transaction pursuant to which the assets (or the assets of the
Person) acquired in such transaction are to be included in the Borrowing Base,
Availability shall be determined after giving effect to the inclusion of such
assets, provided that the Administrative Agent has (a) completed or received an
appraisal of the assets (or the assets of the Person) to be acquired in such
transaction from appraisers reasonably satisfactory to the Collateral Agent,
(b) established in its Permitted Discretion an advance rate and Reserves (if
applicable) therefor, and (c) otherwise agreed in its Permitted Discretion that
such assets are eligible for inclusion in the Borrowing Base.

 

“Availability Period” means the period from and including the Effective Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.06, and (c) the date of termination
of the commitment of each Lender to make Loans and of the obligation of the L/C
Issuer to make L/C Credit Extensions pursuant to Section 8.02.

 

6

--------------------------------------------------------------------------------


 

“Availability Reserves” means, without duplication of any other Reserves or
items that are otherwise addressed or excluded through eligibility criteria,
such reserves as the Administrative Agent from time to time determines in its
Permitted Discretion as being appropriate (a) to reflect the impediments to the
Agents’ ability to realize upon the Collateral, (b) to reflect claims and
liabilities that the Administrative Agent determines in its Permitted Discretion
will need to be satisfied in connection with the realization upon the
Collateral, (c) to reflect criteria, events, conditions, contingencies or risks
which adversely affect any component of the Borrowing Base or the Collateral or
which would reasonably be expected to result in a Material Adverse Effect, or
(d) to reflect that an Event of Default then exists.  Without limiting the
generality of the foregoing, Availability Reserves may include (but are not
limited to), in the Administrative Agent’s Permitted Discretion, reserves based
on: (i) rent; (ii) customs duties and other costs to release Inventory which is
being imported into the United States; (iii) outstanding Taxes and other
governmental charges, including, without limitation, ad valorem, real estate,
personal property, sales, claims of the PBGC and other Taxes which may have
priority over the interests of the Collateral Agent in the Collateral;
(iv) salaries, wages and benefits due to employees of any Borrower; (v) Customer
Credit Liabilities; (vi) reserves for reasonably anticipated changes in the
Appraised Value of Eligible Inventory or Prescription Lists between appraisals;
(vii) warehousemen’s or bailee’s charges and other Liens which may have priority
over the interests of the Collateral Agent in the Collateral; (viii) amounts due
to vendors on account of consigned goods; (ix) Cash Management Reserves;
(x) Bank Product Reserves; (xi) payables to vendors entitled to the benefits of
PACA or PASA, or any similar statute or regulation; and (xii) the Senior Notes
Maturity Reserve.

 

“Average Daily Availability” means, as of any date of determination, the average
daily Availability for the Fiscal Quarter most recently ended.

 

“Banker’s Acceptance” means a time draft or bill of exchange or other deferred
payment obligation relating to a Commercial Letter of Credit which has been
accepted by the L/C Issuer.

 

“Bank of America” means Bank of America, N.A. and its successors.

 

“Bank Products” means any services or facilities provided to any Loan Party by
the Administrative Agent, any Lender or any of their respective Affiliates,
including, without limitation, on account of (a) Swap Contracts and/or
(b) leasing, but excluding Cash Management Services.

 

“Bank Product Reserves” means such reserves as the Administrative Agent from
time to time determines in its Permitted Discretion as being appropriate to
reflect the liabilities and obligations of the Loan Parties with respect to Bank
Products then provided or outstanding.

 

“Blocked Account” has the meaning provided in Section 6.13(a)(ii).

 

“Blocked Account Agreement” means, with respect to an account established by a
Loan Party, an agreement, in form and substance reasonably satisfactory to the
Collateral Agent, establishing Control (as defined in the UCC) of such account
by the Collateral Agent and whereby the bank maintaining such account agrees,
upon the occurrence and during the

 

7

--------------------------------------------------------------------------------


 

continuance of a Cash Dominion Event, to comply only with the instructions
originated by the Collateral Agent without the further consent of any Loan
Party.

 

“Blocked Account Bank” means Bank of America, N.A. and each other bank with whom
deposit accounts are maintained in which any funds of any of the Loan Parties
from one or more DDAs are concentrated and with whom a Blocked Account Agreement
has been, or is required to be, executed in accordance with the terms hereof.

 

“Borrower Materials” has the meaning specified in Section 6.02.

 

“Borrowers” means, collectively, the Lead Borrower, the Persons named on
Schedule 1.01 annexed hereto, and each other Person who shall from time to time
enter into a Joinder Agreement as a Borrower.

 

“Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.

 

“Borrowing Base” means, at any time of calculation, an amount equal to:

 

(a)     the face amount of Eligible Credit Card Receivables multiplied by ninety
percent (90%);

 

plus

 

(b)     the Cost of Eligible Inventory (other than Perishable Inventory), net of
Inventory Reserves, multiplied by ninety percent (90%) of the Appraised Value of
Eligible Inventory; provided that in no event shall the amounts available to be
borrowed pursuant to this clause (b) in respect of Eligible Inventory consisting
of gasoline, diesel or other petroleum products exceed $2,500,000;

 

plus

 

(c)     the Cost of Eligible Inventory constituting Perishable Inventory, net of
Inventory Reserves relating to such Perishable Inventory, multiplied by ninety
percent (90%) of the Appraised Value of such Eligible Inventory constituting
Perishable Inventory;

 

plus

 

(d)     the face amount of Eligible Health Care Receivables (net of Receivables
Reserves) multiplied by ninety percent (90%);

 

plus

 

(e)     the face amount of Eligible Trade Receivables (net of Receivables
Reserves) multiplied by eight-five percent (85%); provided that in no event
shall amounts available to be borrowed pursuant to this clause (e) exceed ten
percent (10%)

 

8

--------------------------------------------------------------------------------


 

of the Loan Cap (as calculated without giving effect to the restrictions set
forth in this proviso);

 

plus

 

(f)      eighty-five percent (85%) of the Appraised Value of Prescription Lists;
provided that in no event shall amounts available to be borrowed pursuant to
this clause (f) exceed thirty percent (30%) of the Loan Cap (as calculated
without giving effect to the restrictions set forth in this proviso);

 

minus

 

(g)     the then amount of all Availability Reserves.

 

“Borrowing Base Certificate” means a certificate substantially in the form of
Exhibit F hereto (with such changes therein as may be reasonably required by the
Administrative Agent to reflect the components of, and reserves against, the
Borrowing Base as provided for hereunder from time to time), executed and
certified as accurate and complete by a Responsible Officer of the Lead
Borrower, which shall include appropriate exhibits, schedules, supporting
documentation and additional reports as reasonably requested by the
Administrative Agent.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any LIBO Rate Loan, means any such day on which dealings in
Dollar deposits are conducted by and between banks in the London interbank
market.

 

“Capital Expenditures” means, with respect to any Person for any period, (a) all
expenditures made (whether made in the form of cash or other property) or costs
incurred for the acquisition or improvement of fixed or capital assets of such
Person (excluding normal replacements and maintenance which are properly charged
to current operations), in each case that are (or should be) set forth as
capital expenditures in a Consolidated statement of cash flows of such Person
for such period, in each case prepared in accordance with GAAP, and (b) Capital
Lease Obligations incurred by a Person during such period; provided that
“Capital Expenditures” shall not include (i) any additions to property, plant
and equipment and other capital expenditures made with (A) the proceeds from any
casualty insurance or condemnation or eminent domain, to the extent that the
proceeds therefrom are utilized (or are contractually committed to be utilized)
for capital expenditures within 180 days of the receipt of such proceeds, or
(B) the proceeds of any Equity Interests issued or capital contributions
received by any Loan Party or any Subsidiary in connection with such capital
expenditures, or (ii) any portion of the purchase price of a Permitted
Acquisition which is allocated to property, plant or equipment acquired as part
of such Permitted Acquisition, or (iii) any expenditures which are contractually
required to be, and are, reimbursed to the Loan Parties in cash by a third party
(including landlords) during such period of calculation, or (iv) the trade-in
value of existing equipment to the extent that the gross amount of the purchase
price of equipment that is purchased simultaneously with the trade-in of such
existing equipment is reduced by the credit granted by the seller of such
equipment.

 

9

--------------------------------------------------------------------------------


 

“Capital Lease Obligations” means, with respect to any Person for any period,
the obligations of such Person to pay rent or other amounts under any lease of
(or other arrangement conveying the right to use) real or personal property, or
a combination thereof, which obligations are required to be classified and
accounted for as liabilities on a balance sheet of such Person under GAAP and
the amount of which obligations shall be the capitalized amount thereof
determined in accordance with GAAP, in each case excluding obligations under
operating leases regardless of changes in GAAP.

 

“Cash Collateral Account” means a non-interest bearing account established by
one or more of the Loan Parties with Bank of America, in the name of the
Collateral Agent or as the Collateral Agent shall otherwise direct and under the
sole and exclusive dominion and control of the Collateral Agent, in which
deposits are required to be made in accordance with Section 2.03(g) or Section
8.02(c).

 

“Cash Collateralize” has the meaning specified in Section 2.03(g).  Derivatives
of such terms have corresponding meanings.

 

“Cash Dominion Event” means (a) the occurrence and continuance of any Event of
Default, or (b) the failure of the Borrowers to maintain Availability equal to
or greater than twelve and one-half percent (12.5%) of the Loan Cap at the End
of any Business Day.  For purposes of this Agreement, the occurrence of a Cash
Dominion Event shall be deemed continuing at the Administrative Agent’s option
(i) so long as such Event of Default has not been waived, and/or (ii) if such
Cash Dominion Event arises as a result of the Borrowers’ failure to maintain
Availability as required pursuant to clause (b) hereunder, until Availability
has exceeded twelve and one-half percent (12.5%) of the Loan Cap, at the End of
each calendar day for sixty (60) consecutive calendar days, in which case a Cash
Dominion Event shall no longer be deemed to be continuing for purposes of this
Agreement; provided that during any calendar year, if a Cash Dominion Event has
occurred and been discontinued on three (3) occasions, a Cash Dominion Event
shall be deemed continuing (even if an Event of Default is no longer continuing
and/or Availability at the End of each calendar day exceeds the required amount
for sixty (60) consecutive calendar days) at all times during the remainder of
such calendar year.  The termination of a Cash Dominion Event as provided herein
shall in no way limit, waive or delay the occurrence of a subsequent Cash
Dominion Event in the event that the conditions set forth in this definition
again arise.

 

“Cash Equivalents” means:

 

(a)           securities issued or directly and fully and unconditionally
guaranteed or insured by the U.S. government or any agency or instrumentality
thereof the securities of which are unconditionally guaranteed as a full faith
and credit obligation of such government with maturities of 24 months or less
from the date of acquisition;

 

(b)           certificates of deposit, time deposits and Eurodollar time
deposits with maturities of one year or less from the date of acquisition,
bankers’ acceptances with maturities not exceeding one year and overnight bank
deposits, in each case with any commercial bank having capital and surplus of
not less than $500,000,000;

 

10

--------------------------------------------------------------------------------


 

(c)           repurchase obligations for underlying securities of the types
described in clauses (a) and (b) entered into with any financial institution
meeting the qualifications specified in clause (b) above;

 

(d)           securities with maturities of 24 months or less from the date of
acquisition backed by standby letters of credit issued by any commercial bank
satisfying the requirements of clause (b) above;

 

(e)           commercial paper rated at least P-2 by Moody’s  or at least A-2 by
S&P (or, if at any time neither Moody’s nor S&P shall be rating such
obligations, an equivalent rating from another rating agency) and in each case
maturing within one year after the date of creation thereof;

 

(f)            marketable short-term money market and similar securities having
a rating of least P-2 or A-2 from either Moody’s or S&P, respectively (or, if at
any time neither Moody’s nor S&P shall be rating such obligations, an equivalent
rating from another rating agency) and in each case maturing within 24 months
after the date of creation thereof;

 

(g)           repurchase agreements and reverse repurchase agreements relating
to marketable direct obligations issued or unconditionally guaranteed by the
United States or issued by any agency thereof and backed by the full faith and
credit of the United States maturing within 365 days from the date of
acquisition;

 

(h)           Investments with average maturities of 12 months or less from the
date of acquisition in money market funds rated AAA- (or the equivalent thereof)
or better by S&P or Aaa3 (or the equivalent thereof) or better by Moody’s (or,
if at any time neither Moody’s nor S&P shall be rating such obligations, an
equivalent rating from another rating agency); and

 

(i)            investment funds investing ninety-five percent (95%) of their
assets in cash and securities of the types described in clauses (a) through (h)
above.

 

“Cash Management Reserves” means such reserves as the Administrative Agent from
time to time determines in its Permitted Discretion as being appropriate to
reflect the reasonably anticipated liabilities and obligations of the Loan
Parties with respect to Cash Management Services then provided or outstanding.

 

“Cash Management Services” means any one or more of the following types or
services or facilities provided to any Loan Party by the Administrative Agent,
any Lender or any of their respective Affiliates: (a) ACH transactions, (b) cash
management services, including, without limitation, controlled disbursement
services, treasury, depository, overdraft, and electronic funds transfer
services, (c) foreign exchange facilities, (d) credit card processing services,
(e) purchase cards, and (f) credit or debit cards.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act, 42 U.S.C. § 9601 et seq.

 

11

--------------------------------------------------------------------------------


 

“CERCLIS” means the Comprehensive Environmental Response, Compensation, and
Liability Information System maintained by the United States Environmental
Protection Agency.

 

“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Change of Control” means an event or series of events by which:

 

(a)           at any time prior to the creation of a Public Market, the
Permitted Holders shall cease to own and control legally and beneficially (free
and clear of all Liens), either directly or indirectly more than fifty percent
(50%) of the Equity Interests of the Parent entitled to vote for members of the
board of directors or equivalent governing body of the Parent on a fully-diluted
basis (and taking into account all such securities that the Permitted Holders
have the right to acquire pursuant to any option right (as defined in clause (b)
below));

 

(b)           at any time after the creation of a Public Market, any “person” or
“group” (as such terms are used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, but excluding any employee benefit plan of such person or
its subsidiaries, and any person or entity acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan) other than a
Permitted Holder becomes the “beneficial owner” (as defined in Rules 13d-3 and
13d-5 under the Securities Exchange Act of 1934, except that a person or group
shall be deemed to have “beneficial ownership” of all securities that such
person or group has the right to acquire, whether such right is exercisable
immediately or only after the passage of time (such right, an “option right”)),
directly or indirectly, of (i) thirty-five percent (35%) or more of the Equity
Interests of the Parent entitled to vote for members of the board of directors
or equivalent governing body of the Parent on a fully-diluted basis (and taking
into account all such Equity Interests that such “person” or “group” has the
right to acquire pursuant to any option right) and (ii) a percentage that is
greater than the percentage of the Equity Interests of the Parent entitled to
vote for members of the board of directors or equivalent governing body of the
Parent that is then beneficially owned by the Permitted Holders; or

 

12

--------------------------------------------------------------------------------


 

(b)           during any period of 12 consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Parent cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or

 

(c)           the Parent fails at any time to own, directly or indirectly, 100%
of the Equity Interests of the Lead Borrower and each other Loan Party free and
clear of all Liens (other than Permitted Encumbrances), except where such
failure is as a result of a transaction permitted by the Loan Documents.

 

“Closing Date” means October 9, 2009.

 

“Code” means the Internal Revenue Code of 1986, and the regulations promulgated
thereunder, as amended and in effect.

 

“Collateral” means any and all “Collateral” as defined in any applicable
Security Document and all other property that is or is intended under the terms
of the Security Documents to be subject to Liens in favor of the Collateral
Agent.

 

“Collateral Access Agreement” means an agreement reasonably satisfactory in form
and substance to the Collateral Agent executed by (a) a bailee or other Person
in possession of Collateral, or (b) a landlord of Real Estate leased by any Loan
Party, in each case, pursuant to which such Person (i) acknowledges the
Collateral Agent’s Lien on the Collateral, (ii) releases or subordinates such
Person’s Liens in the Collateral held by such Person or located on such Real
Estate, (iii) provides the Collateral Agent with access to the Collateral held
by such bailee or other Person or located in or on such Real Estate, (iv) as to
any landlord, provides the Collateral Agent with a reasonable time to sell and
dispose of the Collateral from such Real Estate, and (v) makes such other
agreements with the Collateral Agent as the Collateral Agent may reasonably
require.

 

“Collateral Agent” means Bank of America, acting in its capacity as collateral
agent for its own benefit and the benefit of the other Credit Parties, or any
successor collateral agent.

 

“Commercial Letter of Credit” means any Letter of Credit issued for the purpose
of providing the primary payment mechanism in connection with the purchase of
any materials, goods or services by a Borrower in the ordinary course of
business of such Borrower.

 

13

--------------------------------------------------------------------------------


 

“Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to the Borrowers pursuant to Section 2.01, (b) purchase participations in
L/C Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.

 

“Commitment Fee” has the meaning provided in Section 2.09(a).

 

“Committed Borrowing” means a borrowing consisting of a Committed Loan or
simultaneous Committed Loans of the same Type and, in the case of LIBO Rate
Loans, having the same Interest Period made by each of the Lenders pursuant to
Section 2.01.

 

“Committed Loan” has the meaning provided in Section 2.01.

 

“Committed Loan Notice” means a notice of a Committed Borrowing pursuant to
Section 2.02, which, if in writing, shall be substantially in the form of
Exhibit A-1.

 

‘‘Commodity Price Protection Agreement’’ means any forward contract, commodity
swap, commodity option or other similar agreement or arrangement relating to, or
the value of which is dependent upon, fluctuations in commodity prices.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

 

“Consent” means (a) actual consent given by a Lender from whom such consent is
sought or (b) the passage of seven (7) Business Days from receipt of written
notice to a Lender from the Administrative Agent of a proposed course of action
to be followed by the Administrative Agent without such Lender’s giving the
Administrative Agent written notice of that Lender’s objection to such course of
action.

 

“Consolidated” means, when used to modify a financial term, test, statement, or
report of a Person, the application or preparation of such term, test, statement
or report (as applicable) based upon the consolidation, in accordance with GAAP,
of the financial condition or operating results of such Person and its
Subsidiaries.

 

“Consolidated EBITDA” means, at any date of determination, (a) the sum, without
duplication, of (A) Consolidated Net Income (Loss) for the most recently
completed Measurement Period, (B) in each case to the extent deducted in
computing Consolidated Net Income (Loss) for such Measurement Period, (i)
Consolidated Interest Charges, (ii) Consolidated Income Tax Expense, (iii)
Consolidated Non-cash Charges, (iv) any unusual or non-recurring items and any
restructuring charges or reserves, including, without limitation, in connection
with a Permitted Acquisition made after the Closing Date (which, for the
avoidance of doubt, shall include retention, severance, systems establishment
costs, excess pension charges, contract and lease termination costs and costs to
consolidate facilities and relocate employees), (v) the amount of Management
Fees and expense reimbursements accrued by such Person to the Permitted Holders
pursuant to the Management Agreement, (vi) commissions, discounts and other fees
and expenses in connection with any actual or proposed Investment, incurrence,
repayment,

 

14

--------------------------------------------------------------------------------


 

refinancing or amendment of Indebtedness, issuance of Equity Interests,
recapitalization, Acquisition or Disposition outside the ordinary course of
business to the extent not otherwise included in Consolidated EBITDA, (vii)
commissions, discounts and other fees and expenses incurred to the extent
covered by indemnification provisions in any agreement in connection with an
Acquisition (including the Acquisition of the Parent) to the extent reimbursed
in cash and such indemnification payments are not otherwise included in
Consolidated EBITDA, (viii) commissions, discounts, yield and other fees and
expenses (including interest expense) related to any Qualified Securitization
Transaction, (ix) commissions, discounts and other fees and expenses in
connection with the entry into the Loan Documents (or any amendment, waiver or
modification of this Agreement or any other Loan Document), (x) losses from
currency exchange rate transactions, (xi) expenses on account of development of
distribution systems that are expensed but could have been capitalized under
alternative accounting policies in accordance with GAAP, (xii) the amount of any
minority interest expense deducted in calculating Consolidated Net Income
(Loss), (xiii) cash receipts (or any netting arrangements resulting in reduced
cash expenditures) not representing Consolidated EBITDA to the extent non-cash
gains relating to such cash receipts were deducted in the calculation of
Consolidated EBITDA pursuant to clause (b) below for any previous period and not
added back, (xiv) any costs or expenses incurred by the Borrower or a Subsidiary
pursuant to any management equity plan or stock option plan or any other
management or employee benefit plan or agreement or any stock subscription or
stockholders agreement, to the extent that such costs or expenses are funded
with cash proceeds contributed to the capital of the Borrower or net cash
proceeds of issuance of Equity Interests of the Borrower (other than
Disqualified Stock), (xv) lease expenses (and corresponding interest expense) in
respect of Synthetic Lease Obligations, (xvi) expenses incurred to the extent
reimbursed during such period by third parties pursuant to indemnification
provisions or insurance policies, (xvii) any reductions in revenue resulting
from the purchase accounting effect of adjustments to deferred revenue required
or permitted by GAAP, and (xviii) the cumulative effect of changes in accounting
principles, in each case, for such Measurement Period of such Person and its
Subsidiaries, all as determined in accordance with GAAP, and (C) proceeds from
any business interruption insurance to the extent not otherwise included in
Consolidated Net Income (Loss) for such Measurement Period, minus (b) all
non-cash items increasing Consolidated Net Income (Loss) for such Measurement
Period (other than the accrual of revenue and other than non-cash items to the
extent they represent the reversal of an accrual of, or cash reserve for,
anticipated charges made in any prior Measurement Period or which will result in
the receipt of cash in a future Measurement Period).

 

 “Consolidated Fixed Charge Coverage Ratio” means, at any date of determination,
the ratio of (a) (i) Consolidated EBITDA for the most recently completed
Measurement Period minus (ii) Capital Expenditures made during such Measurement
Period (other than Financed Capital Expenditures) minus (iii) the aggregate
amount of federal, state, local and foreign income taxes paid in cash during
such Measurement Period to (b) the sum of (i) Debt Service Charges for such
Measurement Period plus (ii) the aggregate amount of all Restricted Payments
made in cash during such Measurement Period (other than pursuant to Section
7.06(c) hereof), in each case, of or by the Parent and its Subsidiaries, all as
determined on a Consolidated basis in accordance with GAAP.

 

“Consolidated Income Tax Expense” of any Person means, for any Measurement
Period, the provision for federal, state, local and foreign income taxes of such
Person and its

 

15

--------------------------------------------------------------------------------


 

Consolidated Subsidiaries for such Measurement Period as determined in
accordance with GAAP.

 

“Consolidated Interest Charges” means, for any Measurement Period, the sum of
(a) all interest, premium payments, debt discount, fees, charges and related
expenses in connection with borrowed money (including capitalized interest) or
in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, including, without
limitation, all commissions, discounts and other fees and charges owed with
respect to letters of credit and bankers’ acceptance financing and net costs
under Swap Contracts, but excluding any non-cash or deferred interest financing
costs, (b) all interest paid or payable with respect to discontinued operations
and (c) the portion of rent expense with respect to such period under Capital
Lease Obligations that is treated as interest in accordance with GAAP, in each
case of or by the Parent and its Subsidiaries for the most recently completed
Measurement Period, all as determined on a Consolidated basis in accordance with
GAAP.

 

“Consolidated Net Income (Loss)” of any Person means, for any Measurement
Period, the consolidated net income (or loss) of such Person and its
Subsidiaries for such Measurement Period on a Consolidated basis as determined
in accordance with GAAP, adjusted, to the extent included in calculating such
net income (or loss), by excluding, without duplication: (1) all extraordinary
gains or losses net of taxes (less all fees and expenses relating thereto); (2)
the portion of net income (or loss) of such Person and its Subsidiaries on a
Consolidated basis allocable to minority interests in unconsolidated Persons to
the extent that cash dividends or distributions have not actually been received
by such Person or one of its Consolidated Subsidiaries; (3) any gain or loss,
net of taxes, realized upon the termination of any employee pension benefit plan
and any non-cash charges incurred relating to the underfunded portion of any
pension plan; (4) gains or losses, net of taxes (less all fees and expenses
relating thereto), in respect of Dispositions of assets other than in the
ordinary course of business (5) any net gain or loss arising from the
acquisition of any securities or extinguishment or conversion of any
Indebtedness or obligations with respect to any Swap Contracts of such Person;
(6) any non-cash goodwill or asset impairment charges, any non-cash write-downs
attributable to joint ventures held by such Person or any of its Subsidiaries
and the amortization of intangibles, in each case pursuant to GAAP; (7) any
non-cash charges resulting from the application of SFAS No. 123 and any other
non-cash compensation charges or other non-cash expenses or charges arising from
the grant of or issuance or repricing of stock, stock options or other
equity-based awards or any amendment, modification, substitution or change of
any such stock, stock options or other equity-based awards; (8) all deferred
financing costs written off, and premiums paid, in connection with any early
extinguishment of Indebtedness; (10) the cumulative effect of a change in
accounting principles during such period and any amounts attributable to LIFO
adjustments; (11) unrealized gains and losses from obligations with respect to
any Swap Contracts or ‘‘embedded derivatives’’ that require the same accounting
treatment as obligations with respect to any Swap Contracts; (12) any purchase
accounting adjustments (including, without limitation, the impact of writing up
inventory, deferred marketing and deferred financing costs or deferred revenue
at fair value), amortizations, impairments, write-offs, or non-cash charges with
respect to purchase accounting with respect to any Acquisitions, Disposition,
merger, consolidation, amalgamation or similar transactions.

 

16

--------------------------------------------------------------------------------


 

“Consolidated Non-cash Charges” of any Person means, for any Measurement Period,
the aggregate depreciation, amortization and other non-cash charges of such
Person and its Subsidiaries on a Consolidated basis for such Measurement Period,
as determined in accordance with GAAP (excluding any non-cash charge which
requires an accrual or reserve for cash charges for any future period).

 

“Contractual Obligation” means, as to any Person, any provision of any
agreement, instrument or other undertaking to which such Person is a party or by
which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Conversion/Continuation Notice” means a notice of (a) a conversion of Loans
from one Type to the other, or (b) a continuation of LIBO Rate Loans, pursuant
to Section 2.02(b), which, if in writing, shall be substantially in the form of
Exhibit A-2.

 

“Cost” means the lower of cost or market value of Inventory, based upon the
Borrowers’ accounting practices, known to the Administrative Agent, which
practices are in effect on the Effective Date as such calculated cost is
determined from invoices received by the Borrowers, the Borrowers’ purchase
journals or the Borrowers’ stock ledger.  “Cost” does not include inventory
capitalization costs or other non-purchase price charges (such as freight) used
in the Borrowers’ calculation of cost of goods sold.

 

“Covenant Compliance Event” means either (a) that an Event of Default has
occurred and is continuing or (b) Availability is less than or equal to ten
percent (10%) of the Loan Cap (i) on any Business Day at the time a Committed
Loan Request is made, or (ii) if no Committed Loan Request is made on such day,
the End of that Business Day.  For purposes hereof, the occurrence of a Covenant
Compliance Event shall be deemed continuing at the Administrative Agent’s option
(a) so long as such Event of Default has not been waived, and/or (b) if the
Covenant Compliance Event arises as a result of the Borrowers’ failure to
maintain Availability as required hereunder, until Availability has exceeded ten
percent (10%) of the Loan Cap for sixty (60) consecutive calendar days, in which
case a Covenant Compliance Event shall no longer be deemed to be continuing for
purposes of this Agreement.  The termination of a Covenant Compliance as
provided herein shall in no way limit, waive or delay the occurrence of a
subsequent Covenant Compliance Event in the event that the conditions set forth
in this definition again arise.

 

“Credit Card Notifications” has the meaning provided in Section 6.13(a)(i).

 

“Credit Card Receivables” means each “payment intangible” (as defined in the
UCC) together with all income, payments and proceeds thereof, owed by a major
credit or debit card issuer (including, but not limited to, Visa, Mastercard and
American Express and such other issuers approved by the Administrative Agent in
its Permitted Discretion) to a Loan Party resulting from charges by a customer
of a Loan Party on credit or debit cards issued by such

 

17

--------------------------------------------------------------------------------


 

issuer in connection with the sale of goods by a Loan Party, or services
performed by a Loan Party, in each case in the ordinary course of its business.

 

“Credit Extensions” mean each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

 

“Credit Party” or “Credit Parties” means (a) individually, (i) each Lender and
its Affiliates, (ii) each Agent, (iii) each L/C Issuer, (iv) each Arranger, (v)
each beneficiary of each indemnification obligation undertaken by any Loan Party
under any Loan Document, (vi) any other Person to whom Obligations under this
Agreement and other Loan Documents are owing, and (vii) the successors and
assigns of each of the foregoing, and (b) collectively, all of the foregoing.

 

“Credit Party Expenses” means, without limitation:

 

(a)           all reasonable out-of-pocket expenses incurred by the Agents, the
Arrangers and their respective Affiliates, in connection with (i) the
syndication of the credit facilities provided for herein, (ii) the preparation,
negotiation, administration, management, execution and delivery of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (iii) the enforcement or protection of
their rights in connection with this Agreement or the Loan Documents or efforts
to preserve, protect, collect, or enforce the Collateral or in connection with
any proceeding under any Debtor Relief Laws, or (iv) any workout, restructuring
or negotiations in respect of any Obligations, including, without limitation,
the reasonable fees, charges and disbursements of (A) counsel for the Agents,
(B) outside consultants for the Agents, (C) appraisers, and (D) commercial
finance examiners;

 

(b)           all reasonable out-of-pocket expenses incurred by the L/C Issuer
and its Affiliates in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder; and

 

(c)           all reasonable out-of-pocket expenses incurred by the Credit
Parties who are not the Agents, the Arrangers, the L/C Issuer, the Sponsor Group
or any Affiliate of any of them in connection with the enforcement of the Credit
Parties’ rights and remedies under any of the Loan Documents or applicable Law,
including in the course of any work-out or restructuring of the Loans or other
Obligations during the pendency of any Event of Default, provided that such
Credit Parties shall be entitled to reimbursement for no more than one counsel
representing all such Credit Parties (absent a conflict of interest, in which
case the Credit Parties may engage and be reimbursed for one additional
counsel).

 

“Customer Credit Liabilities” means, at any time, the aggregate remaining value
at such time of (a) outstanding gift certificates and gift cards of the
Borrowers entitling the holder thereof to use all or a portion of the
certificate or gift card to pay all or a portion of the purchase price for any
Inventory, and (b) outstanding merchandise credits and customer deposits of the
Borrowers.

 

18

--------------------------------------------------------------------------------


 

“DDA” means each checking, savings or other demand deposit account maintained by
any of the Loan Parties.  All funds in each DDA shall be conclusively presumed
to be Collateral and proceeds of Collateral and the Agents and the Lenders shall
have no duty to inquire as to the source of the amounts on deposit in any DDA.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Debt Service Charges” means, for any Measurement Period, the sum of (a)
Consolidated Interest Charges paid in cash or required to be paid in cash for
such Measurement Period, plus (b) principal payments made or required to be made
on account of Indebtedness for money borrowed (excluding the Obligations,
voluntary prepayments of Indebtedness permitted pursuant to Section 7.07 of this
Agreement and any Synthetic Lease Obligations, but including, without
limitation, any Capital Lease Obligations) during such Measurement Period, in
each case of or by the Parent and its Subsidiaries determined on a Consolidated
basis in accordance with GAAP.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means: (a) when used with respect to Obligations other than
Letter of Credit Fees, an interest rate equal to (i) the Prime Rate plus (ii)
the Applicable Margin, if any, applicable to Prime Rate Loans, plus (iii) two
percent (2%) per annum; provided, however, that with respect to a LIBO Rate
Loan, the Default Rate shall be an interest rate equal to the interest rate
(including any Applicable Margin) otherwise applicable to such LIBO Rate Loan
plus two percent (2%) per annum; and (b) when used with respect to Letter of
Credit Fees, a rate equal to the Applicable Margin for Standby Letters of Credit
or Commercial Letters of Credit, as applicable, plus two percent (2%) per annum.

 

“Defaulting Lender” means, subject to Section 2.16(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder, or (ii) pay to the
Agents, the L/C Issuer, the Swing Line Lender or any other Lender any other
amount required to be paid by it hereunder (including in respect of its
participation in Letters of Credit or Swing Line Loans) within two Business Days
of the date when due, (b) has notified the Lead Borrower, the Administrative
Agent, the L/C Issuer or the Swing Line Lender in writing that it does not
intend to comply with its funding obligations hereunder, or has made a public
statement to that effect, (c) has failed, within three Business Days after
written request by the Administrative Agent or the Lead Borrower, to confirm in
writing to the Administrative Agent and the Lead Borrower that it will comply
with its prospective funding obligations hereunder (provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon receipt
of such written confirmation by the Administrative Agent and the Lead Borrower),
or (d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Debtor Relief Law, or (ii) had appointed for
it a receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or

 

19

--------------------------------------------------------------------------------


 

assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity; provided that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.  Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above, and of the effective date of such status, shall be conclusive
and binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.16(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Lead Borrower, the
L/C Issuer, the Swing Line Lender and each other Lender promptly following such
determination.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction and any sale,
transfer, license or other disposition (whether in one transaction or in a
series of transactions) of all or substantially all of its assets to or in favor
of any Person) of any property (including, without limitation, any Equity
Interests) by any Person (or the granting of any option or other right to do any
of the foregoing), including any sale, assignment, transfer or other disposal,
with or without recourse, of any notes or accounts receivable or any rights and
claims associated therewith.

 

“Disqualified Stock” means any Equity Interest that, by its terms (or by the
terms of any security into which it is convertible, or for which it is
exchangeable, in each case at the option of the holder thereof), or upon the
happening of any event, matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or redeemable at the option of the holder
thereof, in whole or in part, on or prior to the date that is 91 days after the
Maturity Date set forth in clause (a) of the definition thereof; provided,
however, that (i) only the portion of such Equity Interests which so matures or
is mandatorily redeemable, is so convertible or exchangeable or is so redeemable
at the option of the holder thereof prior to such date shall be deemed to be
Disqualified Stock and (ii) with respect to any Equity Interests issued to any
employee or to any plan for the benefit of employees of the Lead Borrower or its
Subsidiaries or by any such plan to such employees, such Equity Interest shall
not constitute Disqualified Stock solely because it may be required to be
repurchased by the Lead Borrower or one of its Subsidiaries in order to satisfy
applicable statutory or regulatory obligations or as a result of such employee’s
termination, resignation, death or disability and if any class of Equity
Interest of such Person that by its terms authorizes such Person to satisfy its
obligations thereunder by delivery of an Equity Interest that is not
Disqualified Stock, such Equity Interests shall not be deemed to be Disqualified
Stock. Notwithstanding the preceding sentence, any Equity Interest that would
constitute Disqualified Stock solely because the holders thereof have the right
to require a Loan Party to repurchase such Equity Interest upon the occurrence
of a change of control or an asset sale shall not constitute Disqualified
Stock.  The amount of Disqualified Stock deemed to be outstanding at any time
for purposes of this Agreement will be the maximum amount that the Lead Borrower
and its Subsidiaries may become obligated to pay upon maturity of, or pursuant

 

20

--------------------------------------------------------------------------------


 

to any mandatory redemption provisions of, such Disqualified Stock or portion
thereof, plus accrued dividends.

 

“Dollars” and “$” mean lawful money of the United States.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States, any state thereof or the District of Columbia (excluding, for
the avoidance of doubt, any Subsidiary organized under the laws of Puerto Rico
or any other territory).

 

“Effective Date” means the first date all the conditions precedent in Section
4.01 are satisfied or waived in accordance with Section 10.01.

 

“Eligible Assignee” means: (a) a Credit Party or any of its Affiliates; (b) a
bank, insurance company, or company engaged in the business of making commercial
loans, which Person, together with its Affiliates, has a combined capital and
surplus in excess of $250,000,000; (c) an Approved Fund; (d) any Person to whom
a Credit Party assigns its rights and obligations under this Agreement as part
of an assignment and transfer of such Credit Party’s rights in and to a material
portion of such Credit Party’s portfolio of asset based credit facilities; and
(e) any other Person (other than a natural person) approved by (i) the
Administrative Agent, the L/C Issuer and the Swing Line Lender, and (ii) unless
an Event of Default has occurred and is continuing, the Lead Borrower (each such
approval not to be unreasonably withheld or delayed); provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include a Loan
Party or any of the Loan Parties’ Affiliates or Subsidiaries, other than the
Sponsor Group.

 

“Eligible Credit Card Receivables” means, at the time of any determination
thereof, each Credit Card Receivable that satisfies the following criteria at
the time of creation and continues to meet the same at the time of such
determination: such Credit Card Receivable (i) has been earned by performance
and represents the bona fide amounts due to a Borrower from a credit card
payment processor and/or credit card issuer, and in each case originated in the
ordinary course of business of such Borrower, and (ii) is not ineligible for
inclusion in the calculation of the Borrowing Base pursuant to any of clauses
(a) through (j) below.  Without limiting the foregoing, to qualify as an
Eligible Credit Card Receivable, a Credit Card Receivable shall indicate no
Person other than a Borrower as payee or remittance party.  In determining the
amount to be so included, the face amount of a Credit Card Receivable shall be
reduced by, without duplication, to the extent not reflected in such face
amount, (i) the amount of all accrued and actual discounts, claims, credits or
credits pending, promotional program allowances, price adjustments, finance
charges or other allowances (including any amount that a Borrower may be
obligated to rebate to a customer, a credit card payment processor, or credit
card issuer pursuant to the terms of any agreement or understanding (written or
oral)) and (ii) the aggregate amount of all cash received in respect of such
Credit Card Receivable but not yet applied by the Loan Parties to reduce the
amount of such Credit Card Receivable.  Any Credit Card Receivables meeting the
foregoing criteria shall be deemed Eligible Credit Card Receivables but only as
long as such Credit Card Receivable is not included within any of the following
categories, in which case such Credit Card Receivable shall not constitute an
Eligible Credit Card Receivable:

 

(a)           Credit Card Receivables which do not constitute a “payment
intangible” (as defined in the UCC);

 

21

--------------------------------------------------------------------------------


 

(b)           Credit Card Receivables that have been outstanding for more than
five (5) Business Days from the date of sale;

 

(c)           Credit Card Receivables with respect to which a Loan Party does
not have good, valid and marketable title, free and clear of any Lien (other
than Liens described in clauses (g)(i), (i) and (p) of the definition of
Permitted Encumbrances);

 

(d)           Credit Card Receivables that are not subject to a first priority
security interest in favor of the Collateral Agent (subject only to the Lien
described in clause (g)(i) of the definition of Permitted Encumbrances) (it
being the intent that chargebacks in the ordinary course by such processors
shall not be deemed violative of this clause);

 

(e)           Credit Card Receivables which are disputed, are with recourse, or
with respect to which a claim, counterclaim, offset or chargeback has been
asserted (to the extent of such claim, counterclaim, offset or chargeback);

 

(f)            Credit Card Receivables as to which the processor has the right
under certain circumstances to require a Loan Party to repurchase the Credit
Card Receivables from such credit card processor;

 

(g)           Credit Card Receivables due from an issuer or payment processor of
the applicable credit card which is the subject of any proceeding under any
Debtor Relief Law;

 

(h)           Credit Card Receivables which are not a valid, legally enforceable
obligation of the applicable issuer with respect thereto;

 

(i)            Credit Card Receivables which do not conform in all material
respects to all representations, warranties or other provisions in the Loan
Documents relating to Credit Card Receivables; or

 

(j)            Credit Card Receivables which are evidenced by “chattel paper” or
an “instrument” of any kind unless such “chattel paper” or “instrument” is in
the possession of the Collateral Agent, and to the extent necessary or
appropriate, endorsed to the Collateral Agent.

 

“Eligible Health Care Receivables” means Accounts due to a Borrower on a
non-recourse basis from insurance companies (which companies have adjudicated or
not disputed such Accounts) and other Persons acceptable to the Administrative
Agent in its Permitted Discretion as arise in the ordinary course of business,
which have been earned by performance and, except as otherwise agreed by the
Administrative Agent, are not any of the following:

 

(a)           Accounts that are not evidenced by an invoice;

 

(b)           Accounts that have been outstanding for more than ninety (90) days
past the invoice date or that are more than sixty (60) days past due;

 

22

--------------------------------------------------------------------------------


 

(c)           Accounts due from any insurance company to the extent that fifty
(50%) or more of all Accounts from such insurance company are not Eligible
Health Care Receivables under clause (b), above;

 

(d)           Accounts with respect to which a Borrower does not have good,
valid and marketable title thereto, free and clear of any Lien (other than Liens
described in clauses (g)(i), (i) and (p) of the definition of Permitted
Encumbrances);

 

(e)           Accounts that are not subject to a first priority security
interest in favor of the Collateral Agent (subject only to the Lien described in
clause (g)(i) of the definition of Permitted Encumbrances);

 

(f)            Accounts which are disputed, are with recourse, or with respect
to which a claim, counterclaim, offset or chargeback has been asserted (to the
extent of such claim, counterclaim, offset or chargeback);

 

(g)           Accounts for which all consents, approvals or authorizations of,
or registrations or declarations required to be obtained, effected or given in
connection with the performance of such Account by the account debtor or in
connection with the enforcement of such Account by the Agents have not been duly
obtained, effected or given and are not in full force and effect;

 

(h)           Accounts due from an account debtor which is the subject of any
bankruptcy or insolvency proceeding, has had a trustee or receiver appointed for
all or a substantial part of its property, has made an assignment for the
benefit of creditors or has suspended its business;

 

(i)            Accounts due from any Governmental Authority, including, pursuant
to Medicare, Medicaid or other similar programs; or

 

(j)            Accounts which the Administrative Agent determines in its
Permitted Discretion to be uncertain of collection.

 

“Eligible Inventory” means, as of the date of determination thereof, without
duplication, items of Inventory of a Borrower that are finished goods,
merchantable and readily saleable to the public in the ordinary course in each
case that, except as otherwise agreed by the Administrative Agent, complies in
all material respects with each of the representations and warranties respecting
Inventory made by the Borrowers in the Loan Documents, and that is not excluded
as ineligible by virtue of one or more of the criteria set forth below.  Except
as otherwise agreed by the Administrative Agent, the following items of
Inventory shall not be included in Eligible Inventory:

 

(a)           Inventory that is not solely owned by a Borrower or a Borrower
does not have good and valid title thereto;

 

(b)           Inventory that is leased by, or is on consignment to, a Borrower,
or that is consigned by a Borrower to a Person which is not a Loan Party;

 

23

--------------------------------------------------------------------------------


 

(c)           Inventory that is not located in the United States (excluding
territories or possessions of the United States);

 

(d)           Inventory that is located at a location that is not owned or
leased by a Borrower (except Inventory that is in transit between owned or
leased locations of one or more Borrowers), except to the extent that the
Borrowers have furnished the Administrative Agent with a Collateral Access
Agreement executed by the Person owning any such location on terms reasonably
acceptable to the Administrative Agent;

 

(e)           Inventory that is located at a distribution center or warehouse
leased by a Borrower unless the applicable lessor has delivered to the
Collateral Agent a Collateral Access Agreement;

 

(f)            Inventory that is comprised of goods which (i) are damaged,
defective, “seconds,” or otherwise unmerchantable, (ii) are to be returned to
the vendor, (iii) are obsolete or slow moving, or custom items, work-in-process,
raw materials, or that constitute spare parts, promotional, marketing, packaging
and shipping materials or supplies used or consumed in a Borrower’s business,
(iv) are seasonal in nature and which have been packed away for sale in a
subsequent season, (v) are not in compliance in all material respects with all
standards imposed by any Governmental Authority having regulatory authority over
such Inventory, its use or sale, or (vi) are bill and hold goods;

 

(g)           Inventory that is not subject to a perfected first priority
security interest in favor of the Collateral Agent (subject only to the Lien
described in clause (g)(i) of the definition of Permitted Encumbrances);

 

(h)           Inventory that consists of samples, labels, bags, packaging, and
other similar non-merchandise categories;

 

(i)            Inventory that is not insured in compliance with the provisions
of Section 5.10 hereof;

 

(j)            Inventory that has been sold but not yet delivered or as to which
a Borrower has accepted a deposit;

 

(k)           Inventory consisting of lottery tickets;

 

(l)            Inventory that is subject to any licensing, patent, royalty,
trademark, trade name or copyright agreement with any third party from which any
Borrower or any of its Subsidiaries has received notice of a dispute in respect
of any such agreement; or

 

(m)          Inventory acquired in a Permitted Acquisition, unless and until the
Collateral Agent has (i) completed or received an appraisal of such Inventory
from appraisers reasonably satisfactory to the Collateral Agent and such other
due diligence as the Agents may require, all of the results of the foregoing to
be reasonably satisfactory to the Agents, (ii) established an Inventory advance
rate and Inventory Reserves (if applicable) therefor, and (iii) otherwise agreed
that such Inventory shall be deemed Eligible Inventory.

 

24

--------------------------------------------------------------------------------


 

“Eligible Trade Receivables” means Accounts (including, without limitation,
Accounts owed by bottle handling companies) arising from the sale of a
Borrower’s goods or services (other than those consisting of Credit Card
Receivables) that satisfy the following criteria at the time of creation and
continue to meet the same at the time of such determination: such Account (i)
has been earned by performance and represents the bona fide amounts due to a
Borrower from an account debtor, other than a direct store delivery vendor, and
in each case originated in the ordinary course of business of such Borrower, and
(ii) is not ineligible for inclusion on the calculation of the Borrowing Base
pursuant to any of clauses (a) through (r) below.  Without limiting the
foregoing, to qualify as an Eligible Trade Receivable, an Account shall indicate
no Person other than a Borrower as payee or remittance party.  In determining
the amount to be so included, the face amount of an Account shall be reduced by,
without duplication, to the extent not reflected in such face amount, (i) the
amount of all accrued and actual discounts, claims, credits or credits pending,
promotional program allowances, price adjustments, finance charges or other
allowances (including any amount that a Borrower may be obligated to rebate to a
customer pursuant to the terms of any agreement or understanding (written or
oral)) and (ii) the aggregate amount of all cash received in respect of such
Account but not yet applied by the Borrowers to reduce the amount of such
Eligible Trade Receivable.  Except as otherwise agreed by the Administrative
Agent, any Account included within any of the following categories shall not
constitute an Eligible Trade Receivable:

 

(a)           Accounts that are not evidenced by an invoice;

 

(b)           Accounts that have been outstanding for more than sixty (60) days
from the date of invoice;

 

(c)           Accounts due from any account debtor to the extent that fifty
(50%) or more of all Accounts from such account debtor are not Eligible Trade
Receivables under clause (b), above.

 

(d)           Accounts (i) that are not subject to a perfected first priority
security interest in favor of the Collateral Agent (subject only to the Lien
described in clause (g)(i) of the definition of Permitted Encumbrances), or (ii)
with respect to which a Loan Party does not have good, valid and marketable
title thereto, free and clear of any Lien (other than Liens described in clauses
(g)(i), (i) and (p) of the definition of Permitted Encumbrances);

 

(e)           Accounts which are disputed or with respect to which a claim,
counterclaim, offset or chargeback has been asserted, but only to the extent of
such dispute, counterclaim, offset or chargeback;

 

(f)            Accounts which arise out of any sale made not in the ordinary
course of business, made on a basis other than upon credit terms usual to the
business of the Borrowers or are not payable in Dollars;

 

(g)           Accounts which are owed by any account debtor whose principal
place of business is not within the continental United States;

 

(h)           Accounts which are owed by any Affiliate or any employee of a Loan
Party;

 

25

--------------------------------------------------------------------------------


 

(i)            Accounts for which all consents, approvals or authorizations of,
or registrations or declarations with any Governmental Authority required to be
obtained, effected or given in connection with the performance of such Account
by the account debtor or in connection with the enforcement of such Account by
the Agents have not been duly obtained, effected or given and are not in full
force and effect;

 

(j)            Accounts due from an account debtor which is the subject of any
bankruptcy or insolvency proceeding, has had a trustee or receiver appointed for
all or a substantial part of its property, has made an assignment for the
benefit of creditors or has suspended its business;

 

(k)           Accounts due from any Governmental Authority except to the extent
that the subject account debtor is the federal government of the United States
of America and has complied with the Federal Assignment of Claims Act of 1940
and any similar state legislation;

 

(l)            Accounts (i) owing from any Person that is also a direct supplier
to or creditor of a Borrower or any of its Subsidiaries unless such Person has
waived any right of setoff in a manner acceptable to the Administrative Agent or
(ii) representing any manufacturer’s or supplier’s credits, discounts, incentive
plans or similar arrangements entitling a Borrower or any of its Subsidiaries to
discounts on future purchase therefrom;

 

(m)          Accounts subject to any right of return, setoff or charge back;

 

(n)           Accounts payable other than in Dollars or that are otherwise on
terms other than those normal and customary in the Borrowers’ business;

 

(o)           Accounts evidenced by a promissory note or other instrument;

 

(p)           Accounts which are in excess of the credit limit for such account
debtor established by the Borrowers in the ordinary course of business and
consistent with past practices;

 

(q)           Accounts which include extended payment terms (datings) beyond
those generally furnished to other account debtors in the ordinary course of
business;

 

(r)            Accounts which constitute Credit Card Receivables; or

 

(s)            Accounts which the Administrative Agent determines in its
Permitted Discretion to be uncertain of collection; provided that the
Administrative Agent acknowledges that as of the Effective Date it does not know
of any circumstance or condition that would cause any Accounts requested by the
Borrowers to be included in the Borrowing Base to be classified as ineligible by
reason of this clause (s).

 

Notwithstanding anything to the contrary herein, Eligible Trade Receivables
shall include wholesale receivables to the extent that such wholesale
receivables are not otherwise ineligible by virtue of any of the foregoing
clauses (a) through (s) or the lead-in language above.

 

“End” means, with respect to any Business Day or calendar day, 4:30 p.m. Eastern
time on such Business Day or calendar day, as the case may be.

 

26

--------------------------------------------------------------------------------


 

“Environmental Laws” means any and all applicable federal, state, local, and
foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, licenses, agreements or governmental restrictions relating to
pollution and the protection of the environment or the release of any materials
into the environment, including those related to hazardous substances or wastes,
air emissions and discharges to waste or public systems.

 

“Environmental Liability” means any liability, obligation, damage, loss, claim,
action, suit, judgment, order, fine, penalty, fee, expense, or cost, contingent
or otherwise (including any liability for damages, costs of environmental
remediation, fines, penalties or indemnities), of the Borrower, any other Loan
Party or any of their respective Subsidiaries directly or indirectly resulting
from or based upon (a) violation of any Environmental Law, (b) the generation,
use, handling, transportation, storage, treatment or disposal or presence of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is allocated with respect to any of the foregoing.

 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

“Equipment” has the meaning set forth in the Security Agreement.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with a Loan Party within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by a Loan Party or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by a Loan Party or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Sections 4041(c) or 4041A of ERISA, or the commencement of

 

27

--------------------------------------------------------------------------------


 

proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (e)
an event or condition which constitutes grounds under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Pension
Plan or Multiemployer Plan; (f) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430 and 432 of the Code or Sections 303 and 305 of ERISA; or
(g) the imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon a Loan Party
or any ERISA Affiliate.

 

“Event of Default” has the meaning provided in Section 8.01.  An Event of
Default shall be deemed to be continuing unless and until that Event of Default
has been duly waived as provided in Section 10.01 hereof.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient  or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Lead Borrower under Section 10.13) or (ii) such Lender changes its Lending
Office, except in each case to the extent that, pursuant to Section 3.01(a)(ii)
or (c), amounts with respect to such Taxes were payable either to such Lender’s
assignor immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.01(e) and (d) any U.S. federal
withholding Taxes imposed pursuant to FATCA.

 

“Executive Order” has the meaning provided in Section 10.18.

 

“Existing Credit Agreement” has the meaning specified in the preamble hereto.

 

“Existing Letters of Credit” means the letters of credit issued under the
Existing Credit Agreement and set forth on Schedule 2.03 hereto.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable)
and any current or future regulations or official interpretations thereof.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business

 

28

--------------------------------------------------------------------------------


 

Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

 

“Fee Letter” means the letter agreement, dated December 14, 2012, among the Lead
Borrower, the Administrative Agent and MLPFS.

 

“Financed Capital Expenditures” shall mean Capital Expenditures made through
purchase money financing (other than from Credit Extensions hereunder) or
capital lease transactions permitted hereunder.

 

“Fiscal Period” means any fiscal period of any Fiscal Year of the Parent.

 

“Fiscal Quarter” means any fiscal quarter of any Fiscal Year of the Parent.

 

“Fiscal Year” means any period of thirteen consecutive Fiscal Periods ending on
the calendar Saturday closest to December 31 of any calendar year.

 

“Foreign Asset Control Regulations” has the meaning provided in Section 10.18.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which any Borrower is resident for tax
purposes.  For purposes of this definition, the United States, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders in
accordance with the terms hereof.

 

“Fronting Fee” has the meaning provided in Section 2.03(j).

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the

 

29

--------------------------------------------------------------------------------


 

accounting profession in the United States, that are applicable to the
circumstances as of the date of determination, consistently applied.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien) or is limited in
recourse.  The amount of any Guarantee shall be deemed to be an amount equal to
the stated or determinable amount of the related primary obligation, or portion
thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith.  The term “Guarantee” as a
verb has a corresponding meaning.

 

“Guarantor” means the Parent, each direct or indirect Subsidiary of the Parent
(other than any CFC) listed on Schedule 1.02 annexed hereto and each other
direct or indirect Subsidiary of the Parent that shall be required to execute
and deliver a Joinder Agreement as a Guarantor pursuant to Section 6.12.

 

 “Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Health Care Laws” means all federal, state and local laws, rules, regulations,
interpretations, guidelines, ordinances and decrees primarily relating to
patient healthcare, any health care provider, medical assistance and cost
reimbursement program, as now or at any time hereafter in effect, including, but
not limited to, the Social Security Act, the Social Security

 

30

--------------------------------------------------------------------------------


 

Amendments of 1972, the Medicare-Medicaid Anti-Fraud and Abuse Amendments of
1977, the Medicare and Medicaid Patient and Program Protection Act of 1987 and
HIPAA.

 

“HIPAA” means the Health Insurance Portability and Accountability Act of 1996,
as the same now exists or may hereafter from time to time be amended, modified,
recodified or supplemented, together with all rules and regulations thereunder.

 

“HIPAA Compliance Date” has the meaning provided in Section 5.26(a).

 

“HIPAA Compliance Plan” has the meaning provided in Section 5.26(a).

 

“HIPAA Compliant” has the meaning provided in Section 5.26(a).

 

“Honor Date” has the meaning provided in Section 2.03(c)(i).

 

“Immaterial Subsidiary” means, on any date, any Subsidiary of the Parent that
(a) had less than five percent (5%) of Consolidated assets and less than five
percent (5%) of annual Consolidated revenues of the Loan Parties as reflected on
the most recent financial statements delivered pursuant to Section 6.01 prior to
such date and (b) has been designated as such by the Parent in a written notice
delivered to the Administrative Agent, other than any such Subsidiary as to
which the Parent has revoked such designation by written notice to the
Administrative Agent; provided that at no time shall all Immaterial Subsidiaries
so designated by the Parent have in the aggregate Consolidated assets or annual
Consolidated revenues as reflected on the most recent financial statements
delivered pursuant to Section 6.01 prior to such time in excess of ten percent
(10%) of Consolidated assets or annual Consolidated revenues respectively of the
Loan Parties; provided further that a Subsidiary shall not be an Immaterial
Subsidiary if it (i) holds title to any ABL Priority Collateral or (ii) is a
Borrower.

 

“Increase Effective Date” has the meaning provided in Section 2.15(d).

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)           all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;

 

(b)           the maximum amount of all direct or contingent obligations of such
Person arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments;

 

(c)           net obligations of such Person under any Swap Contract;

 

(d)           all obligations of such Person to pay the deferred purchase price
of property or services (other than trade accounts payable in the ordinary
course of business not past due for more than sixty (60) days);

 

(e)           all Attributable Indebtedness of such Person;

 

31

--------------------------------------------------------------------------------


 

(f)            all Disqualified Stock, valued, in the case of a redeemable
preferred interest, at the greater of its voluntary or involuntary liquidation
preference plus accrued and unpaid dividends; and

 

(g)           all Guarantees of such Person in respect of any of the foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.  The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitees” has the meaning specified in Section 10.04(b).

 

“Indenture” means the 2015 Senior Notes Indenture, the 2017 Refinancing Senior
Notes Indenture and any replacement thereof governing the issuance of the Senior
Notes, as amended, restated, supplemented or otherwise modified from time to
time in accordance with Section 7.12.

 

“Indenture Trustee” means Bank of America, N.A., in its capacity as trustee for
the Note Holders pursuant to the terms of the 2015 Senior Notes Indenture or the
2017 Refinancing Senior Notes Indenture, as the context may require, together
with any successor trustee appointed in accordance with the Indenture.

 

“Information” has the meaning specified in Section 10.07.

 

“Intellectual Property” means the Patents, Trademarks, Copyrights and Licenses
(as each such term is defined in the Security Agreement).

 

“Intercreditor Agreement” means that certain Intercreditor Agreement, dated as
of October 9, 2009, by and between the Agents and the Indenture Trustee and
acknowledged and agreed to by the Loan Parties, as amended and in effect from
time to time, as the same may be amended, amended and restated, modified,
supplemented or replaced, including in connection with any Permitted Refinancing
of the 2015 Senior Notes pursuant to the 2017 Refinancing Senior Note Documents.

 

“Interest Payment Date” means, (a) as to any Loan other than a Prime Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a LIBO Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Prime Rate Loan (including a Swing Line Loan), the first Business
Day of each month and the Maturity Date.

 

“Interest Period” means, as to each LIBO Rate Loan, the period commencing on the
date such LIBO Rate Loan is disbursed or converted to or continued as a LIBO
Rate Loan and ending

 

32

--------------------------------------------------------------------------------


 

on the date one, two, three or six months thereafter, as selected by the Lead
Borrower in its Committed Loan Notice; provided that:

 

(a)           any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

 

(b)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period;

 

(c)           no Interest Period shall extend beyond the Maturity Date set forth
in clause (a) of the definition thereof; and

 

(d)           notwithstanding the provisions of clause (c), no Interest Period
shall have a duration of less than one (1) month, and if any Interest Period
applicable to a LIBO Borrowing would be for a shorter period, such Interest
Period shall not be available hereunder.

 

For purposes hereof, the date of a Borrowing initially shall be the date on
which such Borrowing is made and thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.

 

“Inventory” has the meaning given that term in the UCC, and shall also include,
without limitation, all: (a) goods which (i) are leased by a Person as lessor,
(ii) are held by a Person for sale or lease or to be furnished under a contract
of service, (iii) are furnished by a Person under a contract of service, or (iv)
consist of raw materials, work in process, or materials used or consumed in a
business; (b) goods of said description in transit; (c) goods of said
description which are returned, repossessed or rejected; and (d) packaging,
advertising, and shipping materials related to any of the foregoing.

 

“Inventory Reserves” means such reserves as may be established from time to time
by the Administrative Agent in the Administrative Agent’s Permitted Discretion
with respect to the determination of the saleability, at retail, of the Eligible
Inventory or which reflect such other factors as may affect the market value of
the Eligible Inventory. Without limiting the generality of the foregoing,
Inventory Reserves may, in the Administrative Agent’s Permitted Discretion,
include (but are not limited to) reserves based on: (a) obsolescence; (b)
seasonality; (c) Shrink; (d) imbalance; (e) change in Inventory character; (f)
change in Inventory composition; (g) change in Inventory mix; (h) mark-downs
(both permanent and point of sale); (i) retail mark-ons and mark-ups
inconsistent with prior period practice and performance, industry standards,
current business plans or advertising calendar and planned advertising events;
and (j) out-of-date and/or expired Inventory.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, by means of (a) the purchase or other acquisition of
Equity Interests of another Person, (b) a loan, advance or capital contribution
to, Guarantee or assumption of debt of, or

 

33

--------------------------------------------------------------------------------


 

purchase or other acquisition of any other debt or interest in, another Person,
or (c) any Acquisition, or (d) any other investment of money or capital in
another Person in order to obtain a profitable return.  For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means, with respect to any Letter of Credit, the Letter
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and any Borrower (or any Subsidiary) or in favor the L/C
Issuer and relating to any such Letter of Credit.

 

“Joinder Agreement” means an agreement, substantially in the form attached
hereto as Exhibit H, pursuant to which, among other things, a Person becomes a
party to, and bound by the terms of, this Agreement and/or the other Loan
Documents in the same capacity and to the same extent as either a Borrower or a
Guarantor, as the Administrative Agent may determine.

 

“Lancaster Mortgage” means the Mortgage, Assignment of Leases and Rents,
Security Agreement and Fixture Filing dated December 2, 2009 and granted by the
Lead Borrower and the Town of Lancaster Industrial Development Agency in favor
of the Collateral Agent on the land described therein, together with the
distribution center and other improvements thereon, located at 5873 Genesee
Street, Lancaster, New York.

 

 “Landlord Lien State” means Pennsylvania, Virginia and Washington and such
other states in which a landlord’s claim for rent may have priority over the
lien of the Collateral Agent in any of the Collateral.

 

“Laws” means each international, foreign, federal, state and local statute,
treaty, rule, guideline, regulation, ordinance, code and administrative or
judicial precedent or authority, including the interpretation or administration
thereof by any Governmental Authority charged with the enforcement,
interpretation or administration thereof, and each applicable administrative
order, directed duty, request, license, authorization and permit of, and
agreement with, any Governmental Authority, in each case whether or not having
the force of law.

 

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

34

--------------------------------------------------------------------------------


 

“L/C Issuer” means Bank of America or Wells Fargo Bank, National Association, as
applicable, in each case, in its capacity as issuer of Letters of Credit
hereunder, or any successor issuer of Letters of Credit hereunder (which
successor may only be a Lender selected by the Administrative Agent in its
Permitted discretion).  Any L/C Issuer may, in its discretion, arrange for one
or more Letters of Credit to be issued by Affiliates of such L/C Issuer, in
which case the term “L/C Issuer” shall include any such Affiliate with respect
to Letters of Credit issued by such Affiliate.

 

“L/C Obligations” means, as at any date of determination, the aggregate undrawn
amount available to be drawn under all outstanding Letters of Credit plus the
aggregate of all Unreimbursed Amounts, including all L/C Borrowings.  For
purposes of computing the amounts available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.06.  For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

“Lead Borrower” has the meaning specified in the introductory paragraph hereto.

 

“Lease” means any agreement, whether written or oral, no matter how styled or
structured, pursuant to which a Loan Party is entitled to the use or occupancy
of any real property for any period of time.

 

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Lead Borrower and
the Administrative Agent.

 

“Letter of Credit” means each Banker’s Acceptance, each Standby Letter of Credit
and each Commercial Letter of Credit issued hereunder, and shall include the
Existing Letters of Credit.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

 

“Letter of Credit Expiration Date” means the day that is thirty (30) days prior
to the Maturity Date set forth in clause (a) of the definition thereof then in
effect (or, if such day is not a Business Day, the next preceding Business Day).

 

“Letter of Credit Fee” has the meaning specified in Section 2.03(i).

 

“Letter of Credit Sublimit” means an amount equal to $75,000,000.  The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Commitments. 
A permanent reduction of the Aggregate Commitments shall not require a
corresponding pro rata reduction in the Letter of Credit Sublimit; provided,
however, that if the Aggregate Commitments are reduced to an

 

35

--------------------------------------------------------------------------------


 

amount less than the Letter of Credit Sublimit, then the Letter of Credit
Sublimit shall be reduced to an amount equal to (or, at the Lead Borrower’s
option, less than) the Aggregate Commitments.

 

“LIBO Borrowing” means a Borrowing comprised of LIBO Loans.

 

“LIBO Rate” means:

 

(a)           for any Interest Period with respect to a LIBO Rate Loan, the rate
per annum equal to the British Bankers Association LIBO Rate or the successor
thereto if the British Bankers Association is no longer making a LIBO rate
available (“LIBOR”), as published by Reuters (or other commercially available
source providing quotations of LIBOR as designated by the Administrative Agent
from time to time) at approximately 11:00 a.m., London time, two Business Days
prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period.  If such rate is not available at such time for any
reason, then the “LIBO Rate” for such Interest Period shall be the rate per
annum determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the LIBO Rate Loan being made, continued or
converted by Bank of America and with a term equivalent to such Interest Period
would be offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) two Business Days prior to the commencement of such Interest Period; and

 

(b)           for any interest calculation with respect to a Prime Rate Loan on
any date, the rate per annum equal to (i) LIBOR, at approximately 11:00 a.m.,
London time determined two London Banking Days prior to such date for Dollar
deposits being delivered in the London interbank market for a term of one month
commencing that day or (ii) if such published rate is not available at such time
for any reason, the rate per annum determined by the Administrative Agent to be
the rate at which deposits in Dollars for delivery on the date of determination
in same day funds in the approximate amount of the Prime Rate Loan being made or
maintained and with a term equal to one month would be offered by Bank of
America’s London Branch to major banks in the London interbank Eurodollar market
at their request at the date and time of determination.

 

“LIBO Rate Loan” means a Committed Loan that bears interest at a rate based on
the Adjusted LIBO Rate.

 

“Lien” means (a) any mortgage, deed of trust, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), charge, or
preference, priority or other security interest or preferential arrangement in
the nature of a security interest of any kind or nature whatsoever (including
any conditional sale, Capital Lease Obligation, Synthetic Lease Obligation or
other title retention agreement, any easement, right of way or other encumbrance
on title to real property, and any financing lease having substantially the same
economic effect as any of the foregoing, but excluding, for the avoidance of
doubt, any licenses of intellectual property) and (b) in the case of securities,
any purchase option, call or similar right of a third party with respect to such
securities.

 

36

--------------------------------------------------------------------------------


 

“Liquidation” means (after the occurrence and during the continuation of an
Event of Default) the exercise by the Administrative Agent or Collateral Agent
of those rights and remedies accorded to such Agents under the Loan Documents
and applicable Laws as a creditor of the Loan Parties with respect to the
realization on the Collateral, including the conduct by the Loan Parties acting
with the consent of the Administrative Agent, of any public, private,
“going-out-of-business”, store closing or other similar sale or any other
disposition of the Collateral for the purpose of liquidating the Collateral. 
Derivations of the word “Liquidation” (such as “Liquidate”) are used with like
meaning in this Agreement.

 

“Loan” means an extension of credit by a Lender to any Borrower under Article II
in the form of a Committed Loan or a Swing Line Loan.

 

“Loan Account” has the meaning provided in Section 2.11(a).

 

“Loan Cap” means, at any time of determination, the lesser of (a) the Aggregate
Commitments and (b) the Borrowing Base.

 

“Loan Documents” means this Agreement, each Note, each Issuer Document, the Fee
Letter, all Borrowing Base Certificates, the Blocked Account Agreements, the
Credit Card Notifications, the Security Documents, the Intercreditor Agreement,
and solely where the term “Loan Documents” is used or referred to in any of the
Security Documents or the Intercreditor Agreement, any instrument or agreement
now or hereafter executed and delivered in connection with any transaction
arising out of any Cash Management Services and Bank Products, each as amended
and in effect from time to time.

 

“Loan Parties” means, collectively, the Borrowers and each Guarantor.  “Loan
Party” means any one of such Persons.

 

“Management Agreement” means the Transaction and Monitoring Fee Agreement, dated
as of November 30, 2007, by and among certain of the management companies
affiliated with the Sponsor and the Parent, as in effect on the Closing Date and
as modified from time to time in a manner not materially adverse to the Lenders
or otherwise with the consent of the Administrative Agent.

 

“Management Fee” means any management or advisory fee to be paid pursuant to the
terms and conditions of the Management Agreement.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent) or financial condition of the Parent and its Subsidiaries taken
as a whole; (b) a material impairment of the ability of the Loan Parties (taken
as a whole) to perform their obligations under any Loan Document to which they
are parties; or (c) a material impairment of the rights and remedies (taken as a
whole) of the Agents or the Lenders under any Loan Document or a material
adverse effect upon the legality, validity, binding effect or enforceability
against the Loan Parties (taken as a whole) of any Loan Document to which they
are parties.  In determining whether any individual event would result in a
Material Adverse Effect, notwithstanding that such event in and of itself does
not have such effect, a Material Adverse Effect shall be deemed to have

 

37

--------------------------------------------------------------------------------


 

occurred if the cumulative effect of such event and all other then existing
events would result in a Material Adverse Effect.

 

“Material Contract” means with respect to any Person, each contract to which
such Person is a party, the termination or breach of which (unless replaced in
accordance with the terms of Section 7.12(a)) would reasonably likely result in
a Material Adverse Effect.

 

“Material Indebtedness” means (a) Indebtedness of the Loan Parties under the
Senior Notes Documents and (b) other Indebtedness (other than the Obligations)
of the Loan Parties in an aggregate principal amount exceeding $10,000,000.  For
purposes of determining the amount of Material Indebtedness at any time, (a) the
amount of the obligations in respect of any Swap Contract at such time shall be
calculated at the Swap Termination Value thereof, (b) undrawn committed or
available amounts shall be included, and (c) all amounts owing to all creditors
under any combined or syndicated credit arrangement shall be included.

 

“Maturity Date” means the earlier of (a) December 14, 2017, and (b) the date
that occurs 60 days prior to the scheduled maturity date of the 2015 Senior
Notes if, on such date, (i) at least $50,000,000 in principal amount of the 2015
Senior Notes shall remain outstanding and (ii) the maturity date of the 2015
Senior Notes has not been extended to a date which is not less than ninety (90)
days following the date set forth in clause (a) above.

 

“Maximum Rate” has the meaning provided in Section 10.09.

 

“McKesson Agreements” means, collectively, (a) that certain Master License and
Services Agreement (ASP), dated as of November 27, 2007, by and between
NDCHealth Corporation d/b/a Per-Se Technologies and the Lead Borrower, and (b)
that certain Supply Agreement, dated as of January 31, 2008, between McKesson
Corporation and the Lead Borrower, each as amended and in effect from time to
time.

 

“Measurement Period” means, at any date of determination, the most recently
completed thirteen Fiscal Periods of the Parent.

 

“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which a Loan Party or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Lead Borrower or any ERISA Affiliate) at least two of
whom are not under common control, as such a plan is described in Section 4064
of ERISA.

 

“Net Proceeds” means:

 

38

--------------------------------------------------------------------------------


 

(a)           with respect to any Prepayment Event described in clauses (a) or
(b) of the definition thereof, the excess, if any, of (i) the sum of cash and
cash equivalents received in connection with such Prepayment Event (including
any cash or cash equivalents received by way of deferred payment pursuant to, or
by monetization of, a note receivable or otherwise, but only as and when so
received) over (ii) the sum of (A) the principal amount of any Indebtedness that
is secured by the applicable asset by a Lien permitted hereunder which is senior
to the Collateral Agent’s Lien on such asset and that is required to be repaid
(or to establish an escrow for the future repayment thereof) in connection with
such Prepayment Event (other than Indebtedness under the Loan Documents, but
including the payment of the proceeds from any Notes Priority Collateral in
reduction of the Indebtedness under the Senior Notes Documents), (B) the
reasonable and customary out-of-pocket expenses incurred by such Loan Party or
such Subsidiary in connection with such Prepayment Event (including, without
limitation, appraisals, and brokerage, legal, title and recording or transfer
tax expenses and commissions) paid by any Loan Party to third parties (other
than Affiliates)); and

 

(b)           with respect to any Prepayment Event described in clause (c) of
the definition thereof, the excess of (i) the sum of the cash and cash
equivalents received in connection with such Prepayment Event over (ii) the sum
of (A) the underwriting discounts and commissions, and other reasonable and
customary out-of-pocket expenses, incurred by such Loan Party or such Subsidiary
in connection therewith and (B) the principal amount of any Indebtedness (plus
any premium or other required payment on account thereof) under the Senior Note
Documents (if any) that is required to be repaid in connection with such
Prepayment Event.

 

“Non-Consenting Lender” has the meaning provided in Section 10.01.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Non-Loan Party Subsidiary” means any Subsidiary of the Borrower which is not,
and is not required to become, a Guarantor or Borrower.

 

“Non-Extension Notice Date” has the meaning provided in Section 2.03(b)(iii).

 

 “Note” means a promissory note made by the Borrowers in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit C, as
the same may be amended, supplemented or modified from time to time.

 

“Note Holders” means the holders of the Senior Notes pursuant to the terms of an
Indenture.

 

“Note Obligations” has the meaning given that term in the Intercreditor
Agreement.

 

“Notes Priority Collateral” has the meaning given that term in the Intercreditor
Agreement.

 

“NPL” means the National Priorities List under CERCLA.

 

39

--------------------------------------------------------------------------------


 

“Obligations” means (a) all advances to, and debts (including principal,
interest, fees, costs, and expenses), liabilities, obligations, covenants,
indemnities, and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit (including payments in
respect of reimbursement of disbursements, interest thereon and obligations to
provide cash collateral therefor), whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest, fees, costs, expenses and
indemnities that accrue after the commencement by or against any Loan Party or
any Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest,
fees, costs, expenses and indemnities are allowed claims in such proceeding, and
(b) any Other Liabilities.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; (c) with respect to any
partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity, and (d) in each case, all shareholder or other
equity holder agreements, voting trusts and similar arrangements to which such
Person is a party or which is applicable to its Equity Interests and all other
arrangements relating to the Control or management of such Person.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or enforced any Loan Document).

 

“Other Liabilities” means any obligation on account of (a) any Cash Management
Services furnished to any of the Loan Parties and/or any of their Subsidiaries
and/or (b) any Bank Product furnished to any of the Loan Parties and/or any of
their Subsidiaries, as each may be amended from time to time.

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

 

“Outstanding Amount” means: (i) with respect to Committed Loans and Swing Line
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Committed Loans
and Swing Line Loans, as the case may be, occurring on such date; and (ii) with
respect to any L/C Obligations on any date,

 

40

--------------------------------------------------------------------------------


 

the amount of such L/C Obligations on such date after giving effect to any L/C
Credit Extension occurring on such date and any other changes in the aggregate
amount of the L/C Obligations as of such date, including as a result of any
reimbursements by the Borrowers of Unreimbursed Amounts.

 

“Overadvance” means a Credit Extension to the extent that, immediately after its
having been made, Availability is less than zero.

 

“PACA” means the Perishable Agriculture Commodities Act, 1930 and all
regulations promulgated thereunder, as amended from time to time.

 

“Parent” means Tops Holding Corporation, a Delaware corporation.

 

“Participant” has the meaning provided in Section 10.06(c).

 

“PASA” means the Packers and Stockyard Act, 1921 and all regulations promulgated
thereunder, as amended from time to time.

 

“Patriot Act” has the meaning provided in Section 4.01(j).

 

“Payment Conditions” means, at the time of determination with respect to any
specified transaction or payment, that (a) no Default or Event of Default then
exists or would arise as a result of entering into such transaction or making
such payment, and (b) either (i) the Borrowers have projected Availability on a
Pro Forma Basis for each of the seven (7) Fiscal Periods immediately following
such transaction or payment greater than 50% of the Loan Cap, or (ii)(A) the
Availability Condition has been satisfied, and (B) the Consolidated Fixed Charge
Coverage Ratio, calculated based upon the most recent Measurement Period, was
equal to or greater than 1.00:1.00.  Prior to undertaking any transaction or
payment which is subject to the Payment Conditions, the Loan Parties shall
deliver to the Administrative Agent (x) a certificate signed by a Responsible
Officer of the Lead Borrower certifying that the conditions contained in clauses
(a) and (b)(i) or (b)(ii) of the preceding sentence have been satisfied, and
(y) forecasts prepared in good faith by management of the Lead Borrower of
Consolidated balance sheets, statements of income or operations and cash flows,
and Availability projections on a Fiscal Period basis for the immediately
following seven Fiscal Periods, which projected financial information shall give
due consideration to results for prior Fiscal Periods, shall give effect to the
proposed transaction or payment and shall be in a form and based upon
assumptions reasonably satisfactory to the Administrative Agent.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“PCAOB” means the Public Company Accounting Oversight Board.

 

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in Section 412, 430, 431 and 432 of the Code and Sections
302, 303, 304 and 305 of ERISA.

 

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Lead

 

41

--------------------------------------------------------------------------------


 

Borrower and any ERISA Affiliate and is either covered by Title IV of ERISA or
is subject to the minimum funding standards under Section 412 of the Code.

 

“Perfection Certificate” has the meaning given that term in the Security
Agreement.

 

“Perishable Inventory” means Inventory consisting of meat, dairy, cheese,
seafood, produce, delicatessen, non-artificial floral products, bakery goods and
prepared foods and other similar categories of Inventory which have a short
shelf life.

 

“Permitted Acquisition” means (i) an Acquisition or series of related
Acquisitions of Store locations (including, if applicable, the related Inventory
at such Store locations) in which the total consideration paid (whether in cash,
tangible property, notes or other property) does not exceed in the aggregate the
sum of $12,500,000 in any Fiscal Year, provided that no Default or Event of
Default exists at the time of, or immediately after giving effect to, the
consummation of any such Acquisition or series of related Acquisitions, or
(ii) an Acquisition in which all of the following conditions are satisfied:

 

(a)           No Default or Event of Default then exists or would arise from the
consummation of such Acquisition;

 

(b)           Such Acquisition shall have been approved by the Board of
Directors of the Person (or similar governing body if such Person is not a
corporation) which is the subject of such Acquisition and such Person shall not
have announced that it will oppose such Acquisition or shall not have commenced
any action which alleges that such Acquisition shall violate applicable Law;

 

(c)           The Lead Borrower shall have furnished the Administrative Agent
with fifteen (15) days’ written notice prior to the consummation of such
intended Acquisition and shall have furnished the Administrative Agent with
(i) a current draft of the documents, agreements and instruments contemplated to
be executed in connection therewith (and final copies thereof as and when
executed), and (ii) historical financial statements (whether audited or
unaudited) or tax returns (to be provided only if historical financial
statements are not available) in each case to the extent received by the Lead
Borrower by or on behalf of the Person which is the subject of such Acquisition;

 

(d)           To the extent the proceeds of any Credit Extension are being used
to finance an Acquisition of Equity Interests, the legal structure of such
Acquisition shall be reasonably acceptable to the Administrative Agent in its
Permitted Discretion;

 

(f)            After giving effect to such Acquisition, if such Acquisition is
an Acquisition of Equity Interests, a Loan Party shall acquire and own, directly
or indirectly, a majority of the Equity Interests in the Person being acquired
and shall Control a majority of any voting interests or shall otherwise Control
the governance of the Person being acquired;

 

(g)           Prior to the inclusion of the assets (or the assets of the Person)
acquired in such Acquisition in the Borrowing Base, the Administrative Agent
shall have received (i) the results of appraisals of the assets (or the assets
of the Person) to be acquired in such

 

42

--------------------------------------------------------------------------------


 

Acquisition and of a commercial finance examination of the Person which is (or
whose assets are) being acquired, and (ii) such other due diligence as the
Administrative Agent may reasonably require, all of the results of such due
diligence to be reasonably satisfactory to the Administrative Agent;

 

(h)           Any assets acquired shall be utilized in, and if such Acquisition
involves a merger, consolidation or stock acquisition, the Person which is the
subject of such Acquisition shall be engaged in, a business otherwise permitted
to be engaged in by a Borrower under this Agreement;

 

(i)            If the Person which is the subject of such Acquisition will be
maintained as a Wholly Owned Subsidiary of a Loan Party, or if the assets
acquired in such Acquisition will be transferred to a Wholly Owned Subsidiary
which is not then a Loan Party, such Subsidiary (if it is a Domestic Subsidiary)
shall have been joined as a “Borrower” hereunder or as a Guarantor in accordance
with the terms of Section 6.12, and the Collateral Agent shall have received a
security and/or mortgage interest in such Subsidiary’s Equity
Interests, Inventory, Accounts, Real Estate and other property of the same
nature as constitutes Collateral under the Security Documents; and

 

(j)            The Payment Conditions shall have been satisfied.

 

“Permitted Additional Pari Passu Obligations” has the meaning set forth in the
Indenture.

 

“Permitted Business” means the business conducted by the Loan Parties on the
Effective Date, and any business substantially similar, reasonably related,
complementary, incidental or ancillary thereto.

 

“Permitted Discretion” means a determination made by the Administrative Agent in
the exercise of its commercially reasonable business judgment, exercised in good
faith in accordance with customary business practices for comparable asset-based
lending transactions in the retail industry.

 

“Permitted Disposition” means any of the following:

 

(a)           Dispositions of Inventory in the ordinary course of business;

 

(b)           bulk sales or other Dispositions of the Inventory of a Loan Party
not in the ordinary course of business in connection with Store closings and/or
Disposition of Store locations for cash consideration, at arm’s length, provided
that such Store closures and/or Dispositions of Store locations and related
Inventory Dispositions shall not exceed (i) in any Fiscal Year of the Parent and
its Subsidiaries, ten percent (10%) of the number of the Loan Parties’ Stores as
of the beginning of such Fiscal Year (net of new Store openings) and (ii) in the
aggregate from and after the Effective Date, twenty five percent (25%) of the
number of the Loan Parties’ Stores in existence as of the Effective Date (net of
new Store openings); provided further that all sales of Inventory in connection
with Store closings and/or Dispositions of Store locations (in a single
transaction or series of related transactions) that exceed the foregoing limits
shall (i) require the consent of the Administrative Agent and the Required
Lenders (which consent shall not be

 

43

--------------------------------------------------------------------------------


 

unreasonably withheld, delayed or conditioned), and (ii) be in accordance with
liquidation agreements and with professional liquidators reasonably acceptable
to the Agents; provided further that all Net Proceeds received in connection
with such Store closures and/or Dispositions of Store locations and related
Inventory Dispositions are applied to the Obligations if then required in
accordance with Section 2.05 hereof;

 

(c)           licenses of intellectual property of a Loan Party or any of its
Subsidiaries in the ordinary course of business;

 

(d)           licenses for the conduct of licensed departments within the Loan
Parties’ Stores in the ordinary course of business; provided that the Loan
Parties shall provide the Agents with thirty (30) days prior written notice and,
if requested by the Agents, the Loan Parties shall use commercially reasonable
efforts to cause the Person operating such licensed department to enter into an
intercreditor agreement on terms and conditions reasonably satisfactory to the
Agents (provided that the Administrative Agent may impose Reserves in its
Permitted Discretion with respect to the operation of any such licensed
department);

 

(e)           Dispositions of Equipment in the ordinary course of business that
is substantially worn, damaged, obsolete or, in the judgment of a Loan Party, no
longer useful or necessary in its business or that of any Subsidiary and is not
replaced with similar property having at least equivalent value;

 

(f)            sales, transfers and Dispositions among the Loan Parties or by
any Subsidiary to a Loan Party;

 

(g)           sales, transfers and Dispositions of or by any Subsidiary which is
not a Loan Party to another Subsidiary that is not a Loan Party; and

 

(h)           to the extent constituting a Disposition, Liens to the extent
permitted by Section 7.01 of this Agreement;

 

(i)            Restricted Payments to the extent permitted by Section 7.06 of
this Agreement;

 

(j)            Investments to the extent permitted by Section 7.02 of this
Agreement;

 

(k)           any Disposition in connection with a foreclosure on assets, or a
Disposition of Investments or receivables, in connection with the compromise,
settlement or collection thereof or in a bankruptcy or similar proceedings;

 

(l)            the Disposition or voluntary termination of any Swap Contract;

 

(m)          the surrender or waiver of any contract rights or the settlement,
release or surrender of contract, tort or other claims of any kind, provided
that Loan Parties comply with the provisions of Section 6.19 of this Agreement;

 

44

--------------------------------------------------------------------------------


 

(n)           the Disposition of any Cash Equivalents, provided that the
proceeds of the same constitute a Permitted Investment or are used in a manner
consistent with Section 6.11 of this Agreement;

 

(o)           the Disposition of cash in the ordinary course of business, to the
extent used in a manner consistent with Section 6.11 of this Agreement;

 

(p)           to the extent allowable under Section 1031 of the Code, any
exchange of like property (excluding any boot thereon) for use in a Permitted
Business; provided that, to the extent the property exchanged was ABL Priority
Collateral, substantially all of property received in exchange therefor
constitutes ABL Priority Collateral having an Appraised Value at least equal to
the Appraised Value of the property exchanged and the Collateral Agent shall
have a first priority perfected Lien on such property; provided further that,
prior to making such Disposition, the Administrative Agent shall have received
(i) the results of appraisals and of a commercial finance examination of the
assets  to be acquired and (ii) such other due diligence as the Administrative
Agent may reasonably require, all of the results of the foregoing to be
reasonably satisfactory to the Administrative Agent;

 

(q)           as long as no Default or Event of Default then exists or would
arise therefrom, sales of Real Estate of any Loan Party (or sales of any Person
or Persons created to hold such Real Estate or the Equity Interests in such
Person or Persons), including sale-leaseback transactions involving any such
Real Estate pursuant to leases on market terms, as long as, (i) such sale is
made for fair market value, (ii) all Net Proceeds received in connection with
any such sale are applied to the Obligations if then required in accordance with
Section 2.05 hereof, and (iii) in the case of any sale-leaseback transaction
permitted hereunder, the Agents shall have received from each purchaser or
transferee a Collateral Access Agreement on terms and conditions reasonably
satisfactory to the Agents;

 

(r)            Dispositions of non-ABL Priority Collateral to Non-Loan Party
Subsidiaries in an aggregate amount not to exceed $5,000,000 during the term of
this Agreement;

 

(s)            Dispositions made in connection with a Qualified Securitization
Transaction;

 

(t)            Dispositions of non-ABL Priority Collateral other than to
Non-Loan Party Subsidiaries in an aggregate amount not to exceed $10,000,000
during the term of this Agreement;

 

(u)           the issuance and sale of Equity Interests (other than Disqualified
Stock) by any Loan Party or any Subsidiary thereof; and

 

(v)           any other Dispositions (other than bulk sales of Inventory in
connection with Store closings, in which case the requirements of clause (b) of
this definition must be satisfied; provided that, for the avoidance of doubt,
the sale of a Store to a third party for cash consideration shall not, for
purposes of this clause (v), constitute a “Store

 

45

--------------------------------------------------------------------------------


 

closing”), provided that (i) the Payment Conditions shall have been satisfied
and (ii) in the case of bulk sales of Inventory in connection with Dispositions
of Store locations, such Dispositions of Store locations shall be for cash
consideration and the Administrative Agent shall have received, prior to the
consummation of any such Dispositions of Store locations and related Inventory
Dispositions, an updated Inventory and prescription list appraisal undertaken by
an independent appraiser engaged by the Administrative Agent at the Loan
Parties’ expense (it being acknowledged and agreed that the Administrative
Agent’s right to obtain an updated appraisal pursuant to this clause (v) is in
addition to, and not in limitation of, the Administrative Agent’s right to
conduct appraisals pursuant to Section 6.10 at the Loan Parties’ expense).

 

“Permitted Encumbrances” means:

 

(a)           Liens imposed by law for Taxes that are not yet due or are being
contested in compliance with Section 6.04;

 

(b)           Carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
and other like Liens imposed by applicable Law, arising in the ordinary course
of business and securing obligations that are not overdue by more than thirty
(30) days or are being contested in compliance with Section 6.04;

 

(c)           Pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations, other than any Lien imposed by ERISA;

 

(d)           Deposits to secure the performance of bids, trade contracts and
leases (other than Indebtedness), statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

 

(e)           Liens in respect of judgments that would not constitute an Event
of Default hereunder;

 

(f)            Easements, covenants, conditions, restrictions, building code
laws, zoning restrictions, rights-of-way and similar encumbrances on real
property imposed by law or arising in the ordinary course of business that do
not secure any monetary obligations and do not materially detract from the value
of the affected property or materially interfere with the ordinary conduct of
business of a Loan Party and such other minor title defects or survey matters
that are disclosed by current surveys that, in each case, do not materially
interfere with the current use of the real property;

 

(g)           Liens existing on the Effective Date and listed on Schedule 7.01
(or, to the extent not listed on Schedule 7.01, Liens on non-ABL Priority
Collateral having an aggregate fair market value of less than $1,000,000);

 

(h)           Liens on fixed or capital assets acquired by any Loan Party which
are permitted under clause (c) of the definition of Permitted Indebtedness so
long as (i) such Liens and the Indebtedness secured thereby are incurred prior
to or within ninety (90) days after such acquisition, (ii) the Indebtedness
secured thereby does not exceed the cost

 

46

--------------------------------------------------------------------------------


 

of acquisition of such fixed or capital assets and (iii) such Liens shall not
extend to any other property or assets of the Loan Parties;

 

(i)            Liens in favor of the Collateral Agent;

 

(j)            Landlords’ and lessors’ Liens in respect of rent not in default;

 

(k)           Possessory Liens in favor of brokers and dealers arising in
connection with the acquisition or disposition of Investments owned as of the
date hereof and Permitted Investments, provided that such liens (i) attach only
to such Investments and (ii) secure only obligations incurred in the ordinary
course and arising in connection with the acquisition or disposition of such
Investments and not any obligation in connection with margin financing;

 

(l)            Liens arising solely by virtue of any statutory or common law
provisions relating to banker’s liens, liens in favor of securities
intermediaries, rights of setoff or similar rights and remedies as to deposit
accounts or securities accounts or other funds maintained with depository
institutions or securities intermediaries;

 

(m)          Liens arising from precautionary UCC filings regarding “true”
operating leases or, to the extent permitted under the Loan Documents, the
consignment of goods to a Loan Party;

 

(n)           voluntary Liens on property (other than ABL Priority Collateral)
in existence at the time such property is acquired or on such property of a
Subsidiary of a Loan Party in existence at the time such Subsidiary is acquired;
provided that such Liens are not incurred in connection with, or in anticipation
of, such acquisition and do not attach to any other assets of any Loan Party or
any Subsidiary;

 

(o)           Liens in favor of customs and revenues authorities imposed by
applicable Law arising in the ordinary course of business in connection with the
importation of goods and securing obligations (i) that are not overdue by more
than thirty (30) days, or (ii)(A) that are being contested in good faith by
appropriate proceedings, (B) the applicable Loan Party or Subsidiary has set
aside on its books adequate reserves with respect thereto in accordance with
GAAP and (C) such contest effectively suspends collection of the contested
obligation and enforcement of any Lien securing such obligation during the
pendency of such contest;

 

(p)           Liens on the Collateral securing the Indebtedness arising under
the Senior Notes Documents, including any Permitted Additional Pari Passu
Obligations (and any Permitted Refinancing thereof) having the priority set
forth in the Intercreditor Agreement;

 

(q)           encumbrances referred to in Schedule B of the mortgage policy in
favor of the Indenture Trustee insuring the Lancaster Mortgage;

 

47

--------------------------------------------------------------------------------


 

(r)            any interest or title of a lessor or sublessor under any lease or
sublease of real property entered into by any Loan Party in the ordinary course
of its business and not interfering in any material respect with the business of
the Loan Parties;

 

(s)            Liens on property of Non-Loan Party Subsidiaries securing
Indebtedness or other obligations not prohibited by this Agreement to be
incurred by such Non-Loan Party Subsidiaries;

 

(t)            Liens arising by operation of law under Article 4 of the UCC in
connection with the collection of items provided for therein;

 

(u)           Liens on assets transferred to a Securitization Entity or on
assets of a Securitization Entity, in either case incurred in connection with a
Qualified Securitization Transaction;

 

(v)           other Liens on non-ABL Priority Collateral securing obligations in
an aggregate amount not to exceed $10,000,000 at any one time outstanding;

 

(w)          Liens securing Permitted Indebtedness under clause (s) of the
definition thereof;

 

(x)           Liens on Collateral securing Qualifying Indebtedness; and

 

(y)           any extension, renewal, refinancing or replacement, in whole or in
part, of any Lien described in the foregoing clauses (a) through (x), provided
that (i) the property or assets covered thereby is not changed, (ii) the amount
secured or benefited thereby is not increased, (iii) the direct or any
contingent obligor with respect thereto is not changed, and (iv) any renewal or
extension of the obligations secured or benefited thereby is permitted by clause
(a) of the definition of Permitted Indebtedness.

 

“Permitted Holders” means (i) each of the Sponsors, (ii) each member of
management of the Parent or the Lead Borrower who are holders of Equity
Interests of the Parent and (iii) any “group” (within the meaning of
Section 13(d) or Section 14(d) of the Securities Exchange Act of 1934 or any
successor provision) of which any of the foregoing Persons is a member, provided
that in the case of such “group” and without giving effect to the existence of
such “group” or any other “group,” such Sponsors and members of management,
collectively, have beneficial ownership, directly or indirectly, of more than
50% of the total voting power of the voting Equity Interests of the Parent or
any of its direct or indirect parent entities held by such “group.”

 

“Permitted Indebtedness” means each of the following:

 

(a)           (i) Indebtedness in respect of the promissory note dated
September 28, 2011 and issued in connection with the Asset Purchase Agreement
dated as of May 27, 2011 between Hilton Food Market, Inc. and the Lead Borrower,
the principal amount of which  does not exceed $383,483.75 at any time
outstanding, (ii) other Indebtedness outstanding on the date hereof and listed
on Schedule 7.03, and (iii) any Permitted Refinancing of any of the foregoing;

 

48

--------------------------------------------------------------------------------


 

(b)           Indebtedness of: (i) any Loan Party to any other Loan Party;
(ii) any Non-Loan Party Subsidiary to any other Non-Loan Party Subsidiary;
(iii) any Loan Party to any Non-Loan Party Subsidiary; and (iv) any Non-Loan
Party Subsidiary to any Loan Party, provided that in the case of this clause
(iv), the aggregate amount of all such Indebtedness owed by any and all Non-Loan
Party Subsidiaries to any Loan Party, together with Investments permitted
pursuant to clause (i) of the definition of Permitted Investments, shall not
exceed $1,500,000 at any time outstanding;

 

(c)           without duplication of Indebtedness described in clauses (a) or
(f) of this definition, purchase money Indebtedness of any Loan Party to finance
the acquisition of any fixed or capital assets, including Capital Lease
Obligations and Synthetic Lease Obligations, and any Indebtedness assumed in
connection with the acquisition of any such assets or secured by a Lien on any
such assets prior to the acquisition thereof, and Permitted Refinancings
thereof; provided, however, that the aggregate principal amount of Indebtedness
permitted by this clause (c) shall not exceed $50,000,000 at any time
outstanding; (provided that the Administrative Agent may impose reserves in its
Permitted Discretion with respect to the obligations arising under such
transaction); provided further that, if such fixed or capital asset is material
to the operation of a Loan Party’s business and is determined by the Collateral
Agent in its Permitted Discretion to be reasonably necessary for the Liquidation
of ABL Priority Collateral then, if requested by the Collateral Agent, the Loan
Parties shall use commercially reasonable efforts to cause the holders of such
Indebtedness to enter into a Collateral Access Agreement on terms reasonably
satisfactory to the Collateral Agent;

 

(d)           obligations (contingent or otherwise) of any Loan Party or any
Subsidiary thereof existing or arising under any Swap Contract or any Commodity
Price Protection Agreement, provided that such obligations are (or were) entered
into by such Person in the ordinary course of business for the purpose of
directly mitigating risks associated with fluctuations in interest rates,
foreign exchange rates or commodity prices, and not for purposes of speculation
or taking a “market view”;

 

(e)           contingent liabilities under surety bonds or similar instruments
incurred in the ordinary course of business in connection with the construction
or improvement of Real Estate;

 

(f)            Indebtedness incurred for the construction or acquisition or
improvement of, or to finance or to refinance, any Real Estate owned or leased
by any Loan Party (including therein any Indebtedness incurred in connection
with sale-leaseback transactions permitted hereunder), and any Permitted
Refinancing thereof, provided that the Loan Parties shall cause the holders of
such Indebtedness to enter into a Collateral Access Agreement on terms
reasonably satisfactory to the Collateral Agent;

 

(g)           Indebtedness with respect to the deferred purchase price for any
Permitted Acquisition, and any Permitted Refinancing thereof, provided that such
Indebtedness does not require the payment in cash of principal (other than in
respect of working capital adjustments) prior to the Maturity Date set forth in
clause (a) of the definition thereof, has a maturity which extends beyond the
Maturity Date set forth in clause (a) of the

 

49

--------------------------------------------------------------------------------


 

definition thereof, and is subordinated to the Obligations on terms reasonably
acceptable to the Administrative Agent;

 

(h)           Indebtedness of any Person that becomes a Subsidiary of a Loan
Party in a Permitted Acquisition, which Indebtedness is existing at the time
such Person becomes a Subsidiary of a Loan Party (other than Indebtedness
incurred solely in contemplation of such Person’s becoming a Subsidiary of a
Loan Party), and any Permitted Refinancing thereof;

 

(i)            the Obligations;

 

(j)            Indebtedness arising under any Indenture and the other Senior
Notes Documents (including Indebtedness consisting of Guarantees of the
Indenture) and any Permitted Refinancing thereof in accordance with the terms of
the Intercreditor Agreement;

 

(k)           unsecured Indebtedness arising under a Guarantee by a Loan Party
of obligations of any Non-Loan Party Subsidiary in an aggregate amount not to
exceed $5,000,000 at any one time outstanding;

 

(l)            Indebtedness of any Loan Party arising from the honoring by a
bank or other financial institution of a check, draft or similar instrument
inadvertently drawn by such Loan Party in the ordinary course of business
against insufficient finds so long as such Indebtedness is promptly repaid;

 

(m)          Indebtedness incurred by a Securitization Entity in connection with
a Qualified Securitization Transaction that is non-recourse Indebtedness with
respect to the Loan Parties (except for Standard Securitization Undertakings);

 

(n)           Indebtedness of a Loan Party to officers, directors, employees and
consultants of such Loan Party, their respective estates, spouses or former
spouses, in each case to finance the purchase or redemption of Equity Interests
of the Parent to the extent permitted by clause (d) of Section 7.06 upon
termination, disability or death;

 

(o)           Indebtedness incurred by a Loan Party or any Non-Loan Party
Subsidiary in connection with the financing of insurance premiums;

 

(p)           Indebtedness incurred pursuant to a Guarantee of Indebtedness
permitted under this definition;

 

(q)           Indebtedness incurred in the ordinary course of business
consisting of take-or-pay obligations contained in supply arrangements;

 

(r)            unsecured Indebtedness in an aggregate principal amount not to
exceed $30,000,000 at any time outstanding;

 

(s)            other Indebtedness incurred when the Payment Conditions shall be
satisfied; provided that if any such Indebtedness is secured by a Lien pursuant
to clause

 

50

--------------------------------------------------------------------------------


 

(w) of the definition of “Permitted Encumbrances”, such Lien shall be subject to
an intercreditor agreement on terms reasonably satisfactory to the
Administrative Agent; and

 

(t)            Qualifying Indebtedness in an aggregate principal amount not to
exceed the difference between (i) $600,000,000 (plus, in the case of any such
Qualifying Indebtedness incurred to Refinance any Indebtedness otherwise
permitted hereunder, the unpaid accrued interest and premiums on such
Indebtedness being Refinanced and the underwriting discounts, defeasance costs,
fees, commissions and expenses in connection with the incurrence of such
Qualifying Indebtedness) and (ii) the principal amount of the Senior Notes
outstanding pursuant to clause (j) above; provided that if any such Qualifying
Indebtedness is secured by any Lien pursuant to clause (x) of the definition of
“Permitted Encumbrances”, such Lien shall be subject to a Qualifying Pari Passu
Intercreditor Agreement.

 

“Permitted Investments” means each of the following, as long as, in the case of
clause (a) and, to extent the consideration for making such Investment is cash,
clauses (b) (in the case of replacement Investments after the Effective Date),
(c)(ii), (i), (k), (l), (m) and (n), no Event of Default has occurred and is
continuing at the time such Investment is made, or would arise from the making
of such Investment:

 

(a)           Cash Equivalents;

 

(b)           Investments existing on the Effective Date and set forth on
Schedule 7.02, and Investments that replace such Investments, provided that such
Investments are Permitted Investments;

 

(c)           (i) Investments by any Loan Party and its Subsidiaries in their
respective Subsidiaries outstanding on the date hereof, (ii) additional
Investments by any Loan Party and its Subsidiaries in Loan Parties (other than
the Parent), and (iii) additional Investments by Subsidiaries of the Loan
Parties that are not Loan Parties in other Subsidiaries that are not Loan
Parties;

 

(d)           Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss;

 

(e)           Guarantees constituting Permitted Indebtedness;

 

(f)            Investments by any Loan Party in Swap Contracts permitted
hereunder;

 

(g)           Investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with,
customers and suppliers, in each case in the ordinary course of business;

 

51

--------------------------------------------------------------------------------


 

(h)           advances to officers, directors and employees of the Loan Parties
and Subsidiaries in the ordinary course of business in an aggregate amount not
to exceed $2,000,000 at any time outstanding;

 

(i)            Investments in Non-Loan Party Subsidiaries, together with
Indebtedness incurred pursuant to clause (b)(iv) of the definition of Permitted
Indebtedness, in an aggregate amount not to exceed $1,500,000 at any time
outstanding;

 

(j)            Investments constituting Permitted Acquisitions;

 

(k)           capital contributions made by any Loan Party to another Loan
Party;

 

(l)            Investments made in connection with a Qualified Securitization
Transaction;

 

(m)          Investments in the form of promissory notes or other non-cash
consideration received by any Loan Party from purchasers of any assets in
connection with Permitted Dispositions;

 

(n)           other Investments in an aggregate amount not to exceed $2,500,000
in any Fiscal Year; and

 

(o)           other Investments if the Payment Conditions are satisfied;

 

provided, however, that notwithstanding the foregoing, after the occurrence and
during the continuance of a Cash Dominion Event, no such Investments specified
in clause (a) shall be permitted unless either (i) no Loans are outstanding or
(ii) (A) the Investment is a temporary Investment pending expiration of an
Interest Period for a LIBO Rate Loan, the proceeds of which Investment will be
applied to the Obligations after the expiration of such Interest Period, and
(B) such Investments are pledged to the Collateral Agent as additional
collateral for the Obligations pursuant to such agreements as may be reasonably
required by the Collateral Agent.

 

“Permitted Overadvance” means an Overadvance made by the Administrative Agent,
in its Permitted Discretion, which:

 

(a)           Is made to maintain, protect or preserve the Collateral and/or the
Credit Parties’ rights under the Loan Documents or which is otherwise for the
benefit of the Credit Parties; or

 

(b)           Is made to enhance the likelihood of, or to maximize the amount
of, repayment of any Obligation; or

 

(c)           Is made to pay any other amount chargeable to any Loan Party
hereunder; and

 

(d)           Together with all other Permitted Overadvances then outstanding,
shall not (i) exceed ten percent (10%) of the Borrowing Base at any time or
(ii) unless a Liquidation is occurring, remain outstanding for more than
forty-five (45) consecutive

 

52

--------------------------------------------------------------------------------


 

Business Days, unless in the case of clause (ii) above, the Required Lenders
otherwise agree;

 

provided, however, that the foregoing shall not (i) modify or abrogate any of
the provisions of Section 2.03 regarding the Lenders’ obligations with respect
to Letters of Credit or Swing Line Loans, or (ii) result in any claim or
liability against the Administrative Agent (regardless of the amount of any
Overadvance) for Unintentional Overadvances, and such Unintentional Overadvances
shall not reduce the amount of Permitted Overadvances allowed hereunder;
provided further that in no event shall the Administrative Agent make an
Overadvance if, after giving effect thereto, the principal amount of the Credit
Extensions would exceed the Aggregate Commitments (as in effect prior to any
termination of the Commitments pursuant to Section 2.06 hereof).

 

“Permitted Refinancing” means, with respect to any Person, any Indebtedness
issued in exchange for, or the net proceeds of which are used to extend,
refinance, renew, replace, defease or refund (collectively, to “Refinance”), the
Indebtedness being Refinanced; provided that (a) the principal amount (or
accreted value, if applicable) of such Permitted Refinancing does not exceed the
principal amount (or accreted value, if applicable) of the Indebtedness so
Refinanced (plus unpaid accrued interest and premiums thereon and underwriting
discounts, defeasance costs, fees, commissions and expenses), (b) the weighted
average life to maturity of such Permitted Refinancing is greater than or equal
to weighted average life to maturity of the Indebtedness being Refinanced,
(c) such Permitted Refinancing shall not require any scheduled principal
payments due prior to the Maturity Date set forth in clause (a) of the
definition thereof in excess of, or prior to, the scheduled principal payments
due prior to such Maturity Date set forth in clause (a) of the definition
thereof for the Indebtedness being Refinanced, (d) if the Indebtedness being
Refinanced is subordinated in right of payment to the Obligations under this
Agreement, such Permitted Refinancing shall be subordinated in right of payment
to such Obligations on terms at least as favorable to the Credit Parties as
those contained in the documentation governing the Indebtedness being
Refinanced, (e) no Permitted Refinancing shall have additional direct or
indirect obligors, or greater guarantees or security, than the Indebtedness
being Refinanced, (f) such Permitted Refinancing shall be otherwise on market
terms for similar Indebtedness, including, without limitation, with respect to
financial and other covenants and events of default, (g) the interest rate
applicable to any such Permitted Refinancing does not exceed the then applicable
market interest rate, and (h) at the time thereof, no Default or Event of
Default shall have occurred and be continuing.  Notwithstanding the foregoing or
anything to the contrary contained herein, a refinancing of the 2015 Senior
Notes pursuant to the terms of the 2017 Refinancing Senior Notes shall
constitute a Permitted Refinancing of the 2015 Senior Notes hereunder.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, limited partnership,
Governmental Authority or other entity.

 

“Pharmaceutical Laws” means federal, state and local laws, rules or regulations,
codes, orders, decrees, judgments or injunctions issued, promulgated, approved
or entered, relating to dispensing, storing or distributing prescription
medicines or products, including laws, rules or regulations relating to the
qualifications of Persons employed to do the same.

 

53

--------------------------------------------------------------------------------


 

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by a Loan Party or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

 

“Platform” has the meaning specified in Section 6.02.

 

“Prepayment Event” means:

 

(a)           Any Disposition (including pursuant to a sale and leaseback
transaction, but excluding any Disposition permitted pursuant to clauses (a),
(c), (d), (e), (f) and (g) of the definition of Permitted Dispositions) of any
ABL Priority Collateral of a Loan Party; provided that any individual
Disposition or series of related Dispositions for which any Loan Party or any of
its Subsidiaries receives Net Proceeds in an amount not to exceed $2,500,000
prior to the occurrence of a Cash Dominion Event shall not be deemed a
Prepayment Event;

 

(b)           Any casualty or other insured damage to, or any taking under power
of eminent domain or by condemnation or similar proceeding of, any ABL Priority
Collateral of a Loan Party unless, prior to the occurrence of a Cash Dominion
Event, the proceeds therefrom are utilized for purposes of replacing or
repairing the assets in respect of which such proceeds, awards or payments were
received within 180 days of the occurrence of the damage to or loss of the
assets being repaired or replaced; provided that any individual casualty or
other insured damage to, or taking under power of eminent domain or by
condemnation or similar proceeding of, any property or asset of a Loan Party for
which any Loan Party receives Net Proceeds in an amount not to exceed $2,500,000
prior to the occurrence of a Cash Dominion Event shall not be deemed a
Prepayment Event; or

 

(c)           The incurrence by a Loan Party of any Indebtedness for borrowed
money other than Permitted Indebtedness.

 

“Prescription Lists” means lists of customers for which specific prescription
information is maintained in the ordinary course of business of a Borrower.

 

“Prime Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the rate of interest in effect for such day as publicly announced from
time to time by Bank of America as its “prime rate”; (b) the Federal Funds Rate
for such day, plus 0.50%; and (c) the LIBO Rate for a one month interest period
as determined on such day, plus 1.0%.  The “prime rate” is a rate set by Bank of
America based upon various factors including Bank of America’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate.  Any change in Bank of America’s prime rate, the Federal
Funds Rate or the LIBO Rate, respectively, shall take effect at the opening of
business on the day specified in the public announcement of such change.

 

“Prime Rate Loan” means a Loan that bears interest based on the Prime Rate.

 

54

--------------------------------------------------------------------------------


 

“Pro Forma”, “Pro Forma basis” or “Pro Forma Effect” means with respect to any
determination for any Pro Forma Transaction and any Measurement Period, that
such determination shall be made by giving pro forma effect to such Pro Forma
Transaction and each Pro Forma Transaction that has occurred during such
Measurement Period or subsequent to the end of such Measurement Period but prior
to or simultaneously with the event for which the applicable calculation is
made, in each case as if each such Pro Forma Transaction had been consummated on
the first day of such Measurement Period, based on historical results accounted
for in accordance with GAAP or otherwise reasonably acceptable to the
Administrative Agent and including, to the extent applicable, reasonable
assumptions and cost savings that are reasonably expected to be realized as a
result of such Pro Forma Transaction, which either are reasonably acceptable to
the Administrative Agent or are permitted or required by Regulation S-X under
the Securities Act of 1933, and are reasonably identifiable and factually
supportable and are projected by the Lead Borrower in good faith to result from
actions taken within 12 months after the end of such Measurement Period in which
such Pro Forma Transaction occurred and which are specified in reasonable detail
in the relevant Compliance Certificate, financial statement or other document
provided to the Administrative Agent or any Lender in connection herewith;
provided that at the election of the Borrower, Pro Forma Effect shall not be
required to be determined for any Pro Format Transaction to the extent the
aggregate consideration in connection therewith is less than $3,000,000.  In
preparation of any financial statements on a Pro Forma Basis, impacts of
purchase accounting will not be taken into account.

 

“Pro Forma Transaction” means any Investment, any Permitted Acquisition or any
Disposition of all of the Equity Interests of a Subsidiary or a business unit,
line of business or division or a Store of the Borrower or a Subsidiary of the
Borrower, in each case whether by merger, consolidation, amalgamation or
otherwise, or any incurrence or repayment or prepayment of Indebtedness (other
than Indebtedness incurred or repaid under any revolving credit facility in the
ordinary course of business for working capital purposes), Restricted Payment
and any other event that by the terms of this Agreement requires such test to be
calculated on a “Pro Forma Basis” or after giving “Pro Forma Effect”.

 

“Public Market” shall exist if a Public Offering has been consummated.

 

“Public Offering” means a public offering of the Equity Interests of the Lead
Borrower pursuant to an effective registration statement (other than a
registration statement on Form S-8) under the Securities Act of 1933.

 

“Qualified Securitization Transaction” means any transaction or series of
transactions that may be entered into by a Loan Party or any Subsidiary pursuant
to which (a) such Loan Party or Subsidiary may sell, convey or otherwise
transfer to a Securitization Entity its interests in Receivables and Related
Assets and (b) such Securitization Entity transfers to any other Person, or
grants a Lien in, such Receivables and Related Assets, pursuant to a transaction
customary in the industry which is used to achieve a transfer of financial
assets under GAAP.

 

“Qualifying Indebtedness” means any Indebtedness of any Loan Party (i) which is
either unsecured or secured by a Lien pursuant to clause (x) of the definition
of Permitted Encumbrances which is subject to the terms of a Qualifying Pari
Passu Intercreditor Agreement and, with respect to the ABL Priority Collateral,
is junior and subordinate to the Lien of the

 

55

--------------------------------------------------------------------------------


 

Collateral Agent and (ii) no part of the principal of which is required to be
paid (whether by way of mandatory sinking fund, mandatory redemption, mandatory
prepayment or otherwise) prior to the date that is six months after the Maturity
Date set forth in clause (a) of the definition thereof.

 

“Qualifying Pari Passi Intercreditor Agreement” means (a) the Intercreditor
Agreement or (b) any other agreement in form and substance reasonably
satisfactory to the Administrative Agent and entered into by the Administrative
Agent, the Collateral Agent and the Indenture Trustee or any other agent for the
holders of any Qualifying Indebtedness that is secured by Liens on the
Collateral ranking junior to the Lien of the Collateral Agent with respect to
the ABL Priority Collateral.

 

“Real Estate” means all Leases and all land, together with the buildings,
structures, parking areas, and other improvements thereon, now or hereafter
owned by any Loan Party, including all easements, rights-of-way, and similar
rights relating thereto and all leases, tenancies, and occupancies thereof.

 

“Receivables and Related Assets” means any account receivable (whether now
existing or arising thereafter) of a Loan Party or any Subsidiary, and any
assets related thereto including all collateral securing such accounts
receivable, all contracts and contract rights and all guarantees or other
obligations in respect of such accounts receivable, proceeds of such accounts
receivable and other assets which are customarily transferred or in respect of
which Lien are customarily granted in connection with asset securitization
transactions involving accounts receivable.

 

“Receivables Reserves” means such Reserves as may be established from time to
time by the Administrative Agent in its Permitted Discretion with respect to the
determination of the collectability in the ordinary course of Eligible Trade
Receivables and Eligible Health Care Receivables.

 

“Recipient” means the Administrative Agent, any Lender, the L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.

 

“Refinance” has the meaning provided in the definition of “Permitted
Refinancing”.  “Refinanced” and “Refinancing”  have meanings correlative
thereto.

 

“Refinancing Dividend” means a Restricted Payment to be made in cash by the
Parent to its shareholders within thirty (30) days of the issuance of the 2017
Refinancing Senior Notes (but in any event on or before [June 30, 2013]) in an
amount not to exceed  $100,000,000.

 

“Register” has the meaning specified in Section 10.06(c).

 

“Registered Public Accounting Firm” has the meaning specified by the Securities
Laws and shall be independent of the Parent and its Subsidiaries as prescribed
by the Securities Laws.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

 

56

--------------------------------------------------------------------------------


 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

 

“Reports” has the meaning provided in Section 9.11(b).

 

“Request for Credit Extension” means (a) with respect to a Borrowing of
Committed Loans, a Committed Loan Notice, (b) with respect to a conversion or
continuation of Committed Loans, a Conversion/Continuation Notice, (c) with
respect to an L/C Credit Extension, a Letter of Credit Application, and (d) with
respect to a Swing Line Loan, a Swing Line Loan Notice.

 

“Required Lenders” means, as of any date of determination, at least two Lenders
(other than Lenders who are subject to the Sponsor Group Limitations) holding
more than 50% of the Aggregate Commitments or, if the commitment of each Lender
to make Loans and the obligation of the L/C Issuer to make L/C Credit Extensions
have been terminated pursuant to Section 8.02, at least two Lenders (other than
Lenders who are subject to the Sponsor Group Limitations) holding in the
aggregate more than 50% of the Total Outstandings (with the aggregate amount of
each Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition); provided that the Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders; provided further that
the Commitment of, and the portion of the Total Outstandings held or deemed held
by, members of the Sponsor Group shall be excluded for purposes of making a
determination of Required Lenders at all times during which the Sponsor Group is
subject to the Sponsor Group Limitations.

 

“Reserves” means all (if any) Inventory Reserves, Availability Reserves and
Receivables Reserves.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, controller, treasurer or assistant treasurer of a Loan Party
or any of the other individuals designated in writing to the Administrative
Agent by an existing Responsible Officer of a Loan Party as an authorized
signatory of any certificate or other document to be delivered hereunder.  Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any of its Subsidiaries (including, without
limitation, upon the liquidation or dissolution of such Person or any of its
Subsidiaries), or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, defeasance, acquisition, cancellation or termination of
any such capital stock or other Equity Interest, or on account of any return of
capital to such Person’s stockholders, partners or members (or the equivalent of
any thereof).

 

57

--------------------------------------------------------------------------------


 

“Restricted Payment Conditions” means, at the time of determination with respect
to any specified transaction or payment, that (a) no Default or Event of Default
then exists or would arise as a result of entering into such transaction or
payment, and (b) either (i) the Borrowers have projected Availability on a Pro
Forma Basis for each of the seven (7) Fiscal Periods immediately following such
transaction or payment greater than 50% of the Loan Cap, or (ii)(A) the
Availability Condition has been satisfied, and (B) the Consolidated Fixed Charge
Coverage Ratio, calculated based upon the most recent Measurement Period, was
equal to or greater than 1.10:1.00.  Prior to undertaking any transaction or
payment which is subject to the Restricted Payment Conditions, the Loan Parties
shall deliver to the Administrative Agent (x) a certificate signed by a
Responsible Officer of the Lead Borrower certifying that the conditions
contained in clauses (a) and (b)(i) or (b)(ii) of the preceding sentence have
been satisfied, and (y) forecasts prepared in good faith by management of the
Lead Borrower of Consolidated balance sheets, statements of income or operations
and cash flows, and Availability projections on a Fiscal Period basis for the
immediately following seven Fiscal Periods, which projected financial
information shall give due consideration to results for prior Fiscal Periods,
shall give effect to the proposed transaction or payment and shall be in a form
and based upon assumptions reasonably satisfactory to the Administrative Agent.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

 

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002, as amended and in effect
from time to time.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley, and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the PCAOB.

 

“Securitization Entity” means a Subsidiary of the Parent to which a Loan Party
or its Subsidiary transfers Receivables and Related Assets that engages in no
activities other than in connection with the financing of Receivables and
Related Assets and that is designated by the Parent’s board of directors (as
provided below) as a Securitization Entity and: (a) no portion of the
Indebtedness or any other obligations (contingent or otherwise) of which: (i) is
guaranteed by a Loan Party (excluding guarantees (other than the principal of,
and interest on, Indebtedness) pursuant to Standard Securitization
Undertakings); (ii) is recourse to or obligates any Loan Party (other than such
Securitization Entity) in any way other than pursuant to Standard Securitization
Undertakings; or (iii) subjects any property or asset of any Loan Party (other
than such Securitization Entity), directly or indirectly, contingently or
otherwise, to the satisfaction thereof, other than pursuant to Standard
Securitization Undertakings; (b) with which no Loan Party (other than such
Securitization Entity) has any material contract, agreement, arrangement or
understanding other than on terms not materially less favorable to the Loan
Party than those that might be obtained at the time from Persons that are not
Affiliates of the Loan Parties, other than fees payable in the ordinary course
of business in connection with servicing accounts receivable; and (c) to which
no Loan Party (other than such Securitization Entity) has any obligation to

 

58

--------------------------------------------------------------------------------


 

maintain or preserve such entity’s financial condition or cause such entity to
achieve certain levels of operating results. Any designation of a Subsidiary as
a Securitization Entity shall be evidenced to the Administrative Agent by
delivering to the Administrative Agent a certified copy of the resolution of the
board of directors of the Parent giving effect to the designation and a
certificate signed by a Responsible Officer of the Parent certifying that the
designation complied with the preceding conditions and was permitted by the
Agreement.

 

“Securitization Repurchase Obligation” means any obligation of a seller of
Receivables and Related Assets in a Qualified Securitization Transaction to
repurchase Receivables and Related Assets arising as a result of a breach of a
representation, warranty or covenant or otherwise that are customary for
receivables of Securitization Financings, including, without limitation, as a
result of a receivable or portion thereof becoming subject to any asserted
defense, dispute, off set or counterclaim of any kind as a result of any action
taken by, any failure to take action by or any other event relating to the
seller.

 

“Security Agreement” means the Guarantee and Security Agreement dated as of
October 9, 2009 among the Loan Parties and the Collateral Agent, as amended,
modified, supplemented or replaced and in effect from time to time.

 

“Security Documents” means the Security Agreement, the Trademark Security
Agreement, the Blocked Account Agreements, the Credit Card Notifications, the
Lancaster Mortgage, and each other security agreement or other instrument or
document executed and delivered to the Collateral Agent pursuant to this
Agreement or any other Loan Document granting a Lien to secure any of the
Obligations.

 

“Senior Notes” means, collectively, the 2015 Senior Notes and the 2017
Refinancing Senior Notes, as amended, restated, supplemented or otherwise
modified from time to time in accordance with Section 7.12.

 

“Senior Notes Documents” means the 2015 Senior Notes Documents and the 2017
Refinancing Senior Notes Documents, in each case as amended, restated,
supplemented or otherwise modified from time to time in accordance with
Section 7.12.

 

“Senior Notes Maturity Reserve” means during any Senior Notes Reserve Period, an
amount equal to the then outstanding principal balance of the 2015 Senior Notes
outstanding, which Senior Notes Maturity Reserve shall remain in place (but
shall be reduced to give effect to any payments of the 2015 Senior Notes made
during such Senior Notes Reserve Period to the extent such payments are
permitted hereunder) until the earlier of the repayment of the 2015 Senior Notes
(whether pursuant to any Permitted Refinancing or otherwise) or the extension of
the maturity date of the 2015 Senior Notes to a date which is at least ninety
(90) days after the date set forth in clause (a) of the definition of “Maturity
Date”.

 

“Senior Notes Reserve Period” means the period during which the Maturity Date is
determined by clause (a) of the definition of “Maturity Date”, beginning on the
date that occurs 60 days prior to the scheduled maturity date of the 2015 Senior
Notes and ending on the earlier of the repayment in full of the 2015 Senior
Notes (whether pursuant to any Permitted Refinancing or otherwise) or the
extension of the maturity date of the 2015 Senior Notes to a

 

59

--------------------------------------------------------------------------------


 

date which is at least ninety (90) days after the date set forth in clause
(a) of the definition of “Maturity Date”.

 

“Settlement Date” has the meaning provided in Section 2.14(a).

 

“Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of the Parent and its Subsidiaries as of that date
determined in accordance with GAAP.

 

“Shrink” means Inventory which has been lost, misplaced, stolen, or is otherwise
unaccounted for.

 

“Solvent” and “Solvency” means, with respect to any Person on a particular date,
that on such date (a) at fair valuation, all of the properties and assets of
such Person are greater than the sum of the debts, including contingent
liabilities, of such Person, (b) the present fair saleable value of the
properties and assets of such Person is not less than the amount that would be
required to pay the probable liability of such Person on its debts as they
become absolute and matured, (c) such Person does not intend to, and does not
believe that it will, incur debts beyond such Person’s ability to pay as such
debts mature, and (d) such Person is not engaged in a business or a transaction,
and is not about to engage in a business or transaction, for which such Person’s
properties and assets would constitute unreasonably small capital after giving
due consideration to the prevailing practices in the industry in which such
Person is engaged.  The amount of all contingent liabilities at any time shall
be computed as the amount that, in light of all the facts and circumstances
existing at the time, can reasonably be expected to become an actual or matured
liability.

 

“Sponsor” means, collectively, Morgan Stanley Capital Partners V U.S. Holdco,
LLC, Graycliff Partners and each of their respective Affiliates (but not
including, however, any of their respective portfolio companies).

 

“Sponsor Group” means the Sponsor, Morgan Stanley Senior Funding, Inc., Morgan
Stanley Bank and their respective Affiliates.

 

“Sponsor Group Limitations” means, with respect to any member of the Sponsor
Group that at any time holds any portion of the Obligations or Commitments, such
Person(s) shall have no right whatsoever with respect to that portion of the
Commitments which it holds (i) to consent to any amendment, modification,
waiver, consent or other such action with respect to any of the terms of any
Loan Document, except with respect to those matters designated in clauses
(a) through (f) and (h) through (k) of Section 10.01, (ii) otherwise to vote on
any matter related to any Loan Document which requires only the consent of the
Required Lenders, (iii) to require the Agents or any Lender to undertake any
action (or refrain from taking any action) with respect to any Loan Document
unless such requirement is consistent with this definition and made solely in
its capacity as a Lender and is one which lenders from time to time make under
loan documents of similar banking facilities, (iv) to attend any meeting with
the Agents or any Lender at which the Borrower is not in attendance or receive
any “for-lenders-only” information relating to the Loans or Loan Documents from
the Agents or any Lender other than Borrowing Base Certificates, financial
statements and projections, (v) to the benefit of any advice provided by

 

60

--------------------------------------------------------------------------------


 

counsel to the Agents or the other Lenders or to challenge the attorney-client
privilege of the communications between the Agents, such other Lenders and such
counsel, or (vi) to make or bring any claim, in its capacity as Lender, against
the Agents with respect to the fiduciary duties of the Agents or such Lender and
the other duties and obligations of the Agents hereunder; provided that no
amendment, modification or waiver to any Loan Document shall, without the
consent of the Sponsor Group, deprive any such Person of its right to receive
its pro rata share of any payments to which the Lenders as a group are otherwise
entitled at the same time and on the same conditions as the other Lenders
receive their respective pro rata shares of such payments; provided further
that, in the event that at any time Bank of America assigns its entire interest
in the Obligations, the Sponsor Group shall no longer be subject to the Sponsor
Group Limitations.

 

“Standard Securitization Undertakings” means representations, warranties,
covenants and indemnities entered into by a Loan Party that are reasonably
customary in an accounts receivable securitization transaction, including
without limitation, those relating to the servicing of the assets of a
Securitization Entity; it being understood that any Securitization Repurchase
Obligation that is customary in a Qualified Securitization Transaction shall be
deemed to be a Standard Securitization Undertaking.

 

“Standby Letter of Credit” means any Letter of Credit that is not a Commercial
Letter of Credit and that (a) is used in lieu or in support of performance
guaranties or performance, surety or similar bonds (excluding appeal bonds)
arising in the ordinary course of business, (b) is used in lieu or in support of
stay or appeal bonds, (c) supports the payment of insurance premiums for
reasonably necessary casualty insurance carried by any of the Loan Parties, or
(d) supports payment or performance for identified purchases or exchanges of
products or services in the ordinary course of business.

 

“Stated Amount” means at any time the maximum amount for which a Letter of
Credit may be honored.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the FRB to which the Administrative Agent is subject with respect
to the Adjusted LIBO Rate, for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.  LIBO
Loans shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Lender under such
Regulation D or any comparable regulation. The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.

 

“Store” means any retail store (which may include any real property, fixtures,
equipment, inventory and other property related thereto) operated, or to be
operated, by any Loan Party.

 

“Subordinated Indebtedness” means Indebtedness which is expressly subordinated
in right of payment to the prior payment in full of the Obligations and which is
in form and on terms reasonably acceptable to the Administrative Agent.

 

61

--------------------------------------------------------------------------------


 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares Equity Interests having ordinary voting power for the election of
directors or other governing body are at the time beneficially owned, or the
management of which is otherwise controlled, directly, or indirectly through one
or more intermediaries, or both, by such Person.  Unless otherwise specified,
all references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of a Loan Party.

 

“Supermajority Lenders” means, as of any date of determination, at least two
Lenders (other than Lenders who are subject to the Sponsor Group Limitations)
holding more than 662/3% of the Aggregate Commitments or, if the commitment of
each Lender to make Loans and the obligation of the L/C Issuer to make L/C
Credit Extensions have been terminated pursuant to Section 8.02, at least two
Lenders (other than Lenders who are subject to the Sponsor Group Limitations)
holding in the aggregate more than 662/3% of the Total Outstandings (with the
aggregate amount of each Lender’s risk participation and funded participation in
L/C Obligations and Swing Line Loans being deemed “held” by such Lender for
purposes of this definition); provided that the Commitment of, and the portion
of the Total Outstandings held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Supermajority Lenders;
provided further that the Commitment of, and the portion of the Total
Outstandings held or deemed held by, members of the Sponsor Group shall be
excluded for purposes of making a determination of Supermajority Lenders at all
times during which the Sponsor Group is subject to the Sponsor Group
Limitations.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, (b) any and all transactions of
any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement, and (c) any
Commodity Price Protection Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

62

--------------------------------------------------------------------------------


 

“Swing Line” means the revolving credit facility made available by the Swing
Line Lender pursuant to Section 2.04.

 

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

 

“Swing Line Lender” means Bank of America, in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

 

“Swing Line Loan” has the meaning specified in Section 2.04(a).

 

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

 

“Swing Line Sublimit” means an amount equal to the lesser of (a) $10,000,000 or
(b) the Aggregate Commitments.  The Swing Line Sublimit is part of, and not in
addition to, the Aggregate Commitments.

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

“Tax Distributions” means Restricted Payments made to a direct or indirect
member of a Loan Party in respect of any taxable period in an aggregate amount
for all members equal to the product of (a) the taxable income of the Loan
Parties for such period and (b) the highest combined marginal federal, state and
local tax rate applicable to individuals living in New York City, provided that
Tax Distributions may be made not more frequently than quarterly with respect to
each period for which an installment of estimated tax would be required to be
paid by the direct or indirect members of the Loan Parties, except that an
additional final Tax Distribution may be made after the final taxable income of
the Loan Parties has been determined.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments or other charges imposed by any Governmental Authority
in the nature of a tax, including any interest, additions to tax, fees or
penalties applicable thereto.

 

“Termination Date” means the earliest to occur of (i) the Maturity Date,
(ii) the date on which the maturity of the Obligations is accelerated (or deemed
accelerated) and the Commitments are irrevocably terminated (or deemed
terminated) in accordance with Article VIII, or (iii) the date on which the
Commitments are irrevocably terminated in accordance with the provisions of
Section 2.06.

 

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

 

63

--------------------------------------------------------------------------------


 

“Trademark Security Agreement” means the Trademark Security Agreement dated as
of October 9, 2009 between the Lead Borrower and the Collateral Agent, as
amended, modified, supplemented or replaced and in effect from time to time.

 

“Trading with the Enemy Act” has the meaning provided in Section 10.18.

 

“Trust Account” means the Notes Collateral Account, as defined in the
Intercreditor Agreement.

 

“Type” means, with respect to a Committed Loan, its character as a Prime Rate
Loan or a LIBO Rate Loan.

 

“UCC” or “Uniform Commercial Code” means the Uniform Commercial Code as in
effect from time to time in the State of New York; provided, however, that if a
term is defined in Article 9 of the Uniform Commercial Code differently than in
another Article thereof, the term shall have the meaning set forth in Article 9;
provided further that, if by reason of mandatory provisions of law, perfection,
or the effect of perfection or non-perfection, of a security interest in any
Collateral or the availability of any remedy hereunder is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “Uniform Commercial Code” means the Uniform Commercial Code as in
effect in such other jurisdiction for purposes of the provisions hereof relating
to such perfection or effect of perfection or non-perfection or availability of
such remedy, as the case may be.

 

“UFCA” has the meaning provided in Section 10.21(d).

 

“UFTA” has the meaning provided in Section 10.21(d).

 

“Unintentional Overadvance” means an Overadvance which, to the Administrative
Agent’s knowledge, did not constitute an Overadvance when made but which has
become an Overadvance resulting from changed circumstances beyond the control of
the Credit Parties, including, without limitation, a reduction in the Appraised
Value of property or assets included in the Borrowing Base or misrepresentation
by the Loan Parties.

 

“United States” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” has the meaning provided in Section 2.03(c)(i).

 

“Wholly Owned Subsidiary” means, with respect to any Person, any corporation,
partnership or other entity of which all of the Equity Interests (other than, in
the case of a corporation, directors’ qualifying shares) are directly or
indirectly owned or controlled by such Person or one or more Wholly Owned
Subsidiaries of such Person or by such Person and one or more Wholly Owned
Subsidiaries of such Person.

 

1.02    Other Interpretive Provisions.  With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

 

(a)     The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined.  Whenever the context may require, any
pronoun

 

64

--------------------------------------------------------------------------------


 

shall include the corresponding masculine, feminine and neuter forms.  The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.”  The word “will” shall be construed to have the
same meaning and effect as the word “shall.”  Unless the context requires
otherwise, (i) any definition of or reference to any agreement, instrument or
other document (including any Organization Document) shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 

(b)     In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

(c)     Article and Section headings used herein and in the other Loan Documents
are included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.

 

1.03    Accounting Terms; Pro Forma Effect

 

(a)     Generally.  All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.

 

(b)     Changes in GAAP.  If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Lead Borrower or the Required Lenders shall so request,
the Administrative Agent, the Lenders and the Lead Borrower shall negotiate in
good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in

 

65

--------------------------------------------------------------------------------


 

GAAP (subject to the approval of the Required Lenders); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Lead Borrower
shall provide to the Administrative Agent and the Lenders financial statements
and other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.

 

(c)     Pro Forma Effect.  All components of financial calculations made to
determine Consolidated Fixed Charge Coverage Ratio or compliance with
Section 7.15 and the requirements for any Pro Forma Transaction shall be
adjusted on a Pro Forma Basis, to include or exclude, as the case may be,
without duplication, such components of such calculations attributable to any
Pro Forma Transaction consummated after the first day of the applicable period
of determination and prior to or concurrently with the time of such
determination, as determined in good faith by the Borrower based on assumptions
expressed therein and that were reasonable based on the information available to
the Borrower at the time of preparation of the Compliance Certificate (or other
applicable certificates in the case of Pro Forma Transactions) setting forth
such calculations.

 

1.04    Rounding.  Any financial ratios required to be maintained by the
Borrowers pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

 

1.05    Times of Day.  Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

 

1.06    Letter of Credit Amounts.  Unless otherwise specified, all references
herein to the amount of a Letter of Credit at any time shall be deemed to be the
Stated Amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms of any
Issuer Documents related thereto, provides for one or more automatic increases
in the Stated Amount thereof, the amount of such Letter of Credit shall be
deemed to be the maximum Stated Amount of such Letter of Credit after giving
effect to all such increases, whether or not such maximum Stated Amount is in
effect at such time.

 

ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01    Committed Loans; Reserves.

 

(a)     Subject to the terms and conditions set forth herein, each Lender
severally agrees to make loans (each such loan, a “Committed Loan”) to the
Borrowers from time to time, on any Business Day during the Availability Period,
in an aggregate amount not to exceed at any time outstanding the lesser of
(x) the amount of such

 

66

--------------------------------------------------------------------------------


 

Lender’s Commitment at such time, or (y) such Lender’s Applicable Percentage of
the Borrowing Base at such time, subject in each case to the following
limitations:

 

(i)              after giving effect to any Committed Borrowing, the Total
Outstandings shall not exceed the Loan Cap;

 

(ii)             after giving effect to any Committed Borrowing, the aggregate
Outstanding Amount of the Committed Loans of any Lender, plus such Lender’s
Applicable Percentage of the Outstanding Amount of all L/C Obligations, plus
such Lender’s Applicable Percentage of the Outstanding Amount of all Swing Line
Loans shall not exceed such Lender’s Commitment; and

 

(iii)            The Outstanding Amount of all L/C Obligations shall not at any
time exceed the Letter of Credit Sublimit.

 

Within the limits of each Lender’s Commitment, and subject to the other terms
and conditions hereof, the Borrowers may borrow under this Section 2.01, prepay
under Section 2.05, and reborrow under this Section 2.01.  Committed Loans may
be Prime Rate Loans or LIBO Rate Loans, as further provided herein.

 

(b)     The Inventory Reserves and Availability Reserves as of the Effective
Date are set forth in the Borrowing Base Certificate delivered pursuant to
Section 4.01(a)(vii) hereof.

 

(c)     The Administrative Agent shall have the right (i) to establish the
Senior Notes Maturity Reserve at any time during the Senior Notes Reserve
Period, and (ii) at any time and from time to time after the Effective Date in
its Permitted Discretion, to establish new, or modify or eliminate any existing,
eligibility criteria or Reserves (other than the Senior Notes Maturity Reserve)
upon one (1) Business Day prior notice to the Lead Borrower (during which period
the Administrative Agent shall be available to discuss any such proposed changes
with the Borrowers at reasonable times and upon reasonable advance notice);
provided that no such prior notice shall be required (i) after the occurrence
and during the continuance of an Event of Default or (ii) for changes to any
Reserves resulting solely by virtue of mathematical calculations of the amount
of the Reserve in accordance with the methodology of calculation previously
utilized.

 

2.02    Borrowings, Conversions and Continuations of Committed Loans.

 

(a)     Committed Loans (other than Swing Line Loans) shall be either Prime Rate
Loans or LIBO Rate Loans, as the Lead Borrower may request subject to and in
accordance with this Section 2.02.  All Swing Line Loans shall be only Prime
Rate Loans.  Subject to the other provisions of this Section 2.02, Committed
Borrowings of more than one Type may be incurred at the same time.

 

(b)     Each Committed Borrowing, each conversion of Committed Loans from one
Type to the other, and each continuation of LIBO Rate Loans shall be made upon
the Lead Borrower’s irrevocable notice to the Administrative Agent, which may be

 

67

--------------------------------------------------------------------------------


 

given by telephone.  Each such notice must be received by the Administrative
Agent not later than 11:00 a.m. (i) two (2) Business Days prior to the requested
date of any Borrowing of, conversion to, or continuation of, LIBO Rate Loans or
of any conversion of LIBO Rate Loans to Prime Rate Loans, and (ii) on the date
of any Borrowing of Prime Rate Loans.  Each telephonic notice by the Lead
Borrower pursuant to this Section 2.02(b) must be confirmed promptly by delivery
to the Administrative Agent of a written Committed Loan Notice or
Conversion/Continuation Notice, as the case may be, appropriately completed and
signed by a Responsible Officer of the Lead Borrower.  Each Borrowing of,
conversion to, or continuation of, LIBO Rate Loans shall be in a principal
amount of $1,000,000 or a whole multiple of $100,000 in excess thereof.  Except
as provided in Sections 2.03(c) and 2.04(b), each Borrowing of or conversion to
Prime Rate Loans shall be in a principal amount of $250,000 or a whole multiple
of $100,000 in excess thereof.  Each Committed Loan Notice (whether telephonic
or written) shall specify (i) the requested date of the Borrowing (which shall
be a Business Day), (ii) the principal amount of Committed Loans to be borrowed,
(iii) the Type of Committed Loans to be borrowed, and (iv) if applicable, the
duration of the Interest Period with respect thereto.  Each
Conversion/Continuation Notice (whether telephonic or written) shall specify
(i) whether the Borrowers are requesting a conversion of Committed Loans from
one Type to the other or a continuation of LIBO Rate Loans, (ii) the requested
date of the conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Committed Loans to be converted or
continued, (iv) the Type of Committed Loans to which existing Committed Loans
are to be converted, and (v) if applicable, the duration of the Interest Period
with respect thereto.  If the Lead Borrower fails to specify a Type of Committed
Loan in a Committed Loan Notice or if the Lead Borrower fails to give a timely
notice of a conversion or continuation in a Conversion/Continuation Notice, then
the applicable Committed Loans shall be made as, or converted to, Prime Rate
Loans.  Any such automatic conversion to Prime Rate Loans shall be effective as
of the last day of the Interest Period then in effect with respect to the
applicable LIBO Rate Loans.  If the Lead Borrower requests a Borrowing of LIBO
Rate Loans in any such Committed Loan Notice or a conversion to, or continuation
of, LIBO Rate Loans in a Conversion/Continuation Notice, but fails to specify an
Interest Period, it will be deemed to have specified an Interest Period of one
month.  Notwithstanding anything to the contrary herein, a Swing Line Loan may
not be converted to a LIBO Rate Loan.

 

(c)     Following receipt of a Committed Loan Notice, the Administrative Agent
shall promptly notify each Lender of the amount of its Applicable Percentage of
the applicable Committed Loans, and if no timely notice of a conversion or
continuation in a Conversion/Continuation Notice is provided by the Lead
Borrower, the Administrative Agent shall notify each Lender of the details of
any automatic conversion to Prime Rate Loans described in Section 2.02(b).  In
the case of a Committed Borrowing, each Lender shall make the amount of its
Committed Loan available to the Administrative Agent in immediately available
funds at the Administrative Agent’s Office not later than 2:00 p.m. on the
Business Day specified in the applicable Committed Loan Notice.  Upon
satisfaction of the applicable conditions set forth in Section 4.02 (and, if
such Borrowing is the initial Credit

 

68

--------------------------------------------------------------------------------


 

Extension, Section 4.01), the Administrative Agent shall use reasonable efforts
to make all funds so received available to the Borrowers in like funds by no
later than 4:00 p.m. on the day of receipt by the Administrative Agent either by
(i) crediting the account of the Lead Borrower on the books of Bank of America
with the amount of such funds or (ii) wire transfer of such funds, in each case
in accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by the Lead Borrower; provided, however, that if, on the
date the Committed Loan Notice with respect to such Borrowing is given by the
Lead Borrower, there are L/C Borrowings outstanding, then the proceeds of such
Borrowing, first, shall be applied to the payment in full of any such L/C
Borrowings, and, second, shall be made available to the Borrowers as provided
above.

 

(d)     The Administrative Agent, without the request of the Lead Borrower, may
advance any interest, fee, service charge, Credit Party Expense, or other
payment to which any Credit Party is entitled from the Loan Parties pursuant
hereto or any other Loan Document and may charge the same to the Loan Account
notwithstanding that an Overadvance may result thereby.  The Administrative
Agent shall advise the Lead Borrower of any such advance or charge promptly
after the making thereof.  Such action on the part of the Administrative Agent
shall not constitute a waiver of the Administrative Agent’s rights and the
Borrowers’ obligations under Section 2.05.  Any amount which is added to the
principal balance of the Loan Account as provided in this Section 2.02(d) shall
bear interest at the interest rate then and thereafter applicable to Prime Rate
Loans.

 

(e)     Except as otherwise provided herein, a LIBO Rate Loan may be continued
or converted only on the last day of an Interest Period for such LIBO Rate
Loan.  During the existence of an Event of Default, no Loans may be requested
as, converted to, or continued as, LIBO Rate Loans without the Consent of the
Required Lenders.

 

(f)      The Administrative Agent shall promptly notify the Lead Borrower and
the Lenders of the interest rate applicable to any Interest Period for LIBO Rate
Loans upon determination of such interest rate.  At any time that Prime Rate
Loans are outstanding, the Administrative Agent shall notify the Lead Borrower
and the Lenders of any change in Bank of America’s prime rate used in
determining the Prime Rate promptly following the public announcement of such
change.

 

(g)     After giving effect to all Committed Borrowings, all conversions of
Committed Loans from one Type to the other, and all continuations of Committed
Loans as the same Type, there shall not be more than four (4) Interest Periods
in effect with respect to LIBO Rate Loans.

 

(h)     The Administrative Agent, the Lenders, the Swing Line Lender and the L/C
Issuer shall have no obligation to make any Loan or to provide any Letter of
Credit if an Overadvance would result.  The Administrative Agent may, in its
discretion, make Permitted Overadvances without the consent of the Lenders, the
Swing Line Lender and the L/C Issuer and each Lender shall be bound thereby. 
Any Permitted Overadvance may constitute a Swing Line Loan. A Permitted
Overadvance

 

69

--------------------------------------------------------------------------------


 

is for the account of the Borrowers and shall constitute a Prime Rate Loan and
an Obligation and shall be repaid by the Borrowers in accordance with the
provisions of Section 2.05(c).  The making of any such Permitted Overadvance on
any one occasion shall not obligate the Administrative Agent or any Lender to
make or permit any Permitted Overadvance on any other occasion or to permit such
Permitted Overadvances to remain outstanding. The making by the Administrative
Agent of a Permitted Overadvance shall not modify or abrogate any of the
provisions of Section 2.03 regarding the Lenders’ obligations to purchase
participations with respect to Letters of Credit or of Section 2.04 regarding
the Lenders’ obligations to purchase participations with respect to Swing Line
Loans.  The Administrative Agent shall have no liability for, and no Loan Party
or Credit Party shall have the right to, or shall, bring any claim of any kind
whatsoever against the Administrative Agent with respect to Unintentional
Overadvances regardless of the amount of any such Overadvances.

 

2.03    Letters of Credit.

 

(a)     The Letter of Credit Commitment.

 

(i)              Subject to the terms and conditions set forth herein, (A) the
L/C Issuer agrees, in reliance upon the agreements of the Lenders set forth in
this Section 2.03, (1) from time to time on any Business Day during the period
from the Effective Date until the Letter of Credit Expiration Date, to issue
Letters of Credit for the account of the Borrowers, and to amend or extend
Letters of Credit previously issued by it, in accordance with
Section 2.03(b) below, and (2) to honor drawings under the Letters of Credit,
and (B) the Lenders severally agree to participate in Letters of Credit issued
for the account of the Borrowers and any drawings thereunder; provided that,
after giving effect to any L/C Credit Extension with respect to any Letter of
Credit, (x) the Total Outstandings shall not exceed the Loan Cap, (y) the
aggregate Outstanding Amount of the Committed Loans of any Lender, plus such
Lender’s Applicable Percentage of the Outstanding Amount of all L/C Obligations,
plus such Lender’s Applicable Percentage of the Outstanding Amount of all Swing
Line Loans shall not exceed such Lender’s Commitment, and (z) the Outstanding
Amount of the L/C Obligations shall not exceed the Letter of Credit Sublimit. 
Each request by the Lead Borrower for the issuance or amendment of a Letter of
Credit shall be deemed to be a representation by the Borrowers that the L/C
Credit Extension so requested complies with the conditions set forth in the
proviso to the preceding sentence.  Within the foregoing limits, and subject to
the terms and conditions hereof, the Borrowers’ ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Borrowers may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed.  All Existing Letters
of Credit shall be deemed to have been issued pursuant hereto, and from and
after the Effective Date shall be subject to and governed by the terms and
conditions hereof.

 

(ii)             The L/C Issuer shall not issue any Letter of Credit, if:

 

70

--------------------------------------------------------------------------------


 

(A)          subject to Section 2.03(b)(iii), the expiry date of such requested
Standby Letter of Credit would occur more than twelve months after the date of
issuance or last extension, unless the Required Lenders have approved such
expiry date; or

 

(B)          subject to Section 2.03(b)(iii), the expiry date of such requested
Commercial Letter of Credit would occur more than 120 days after the date of
issuance or last extension, unless the Required Lenders have approved such
expiry date; or

 

(C)          the expiry date of such requested Letter of Credit would occur
after the Letter of Credit Expiration Date, unless either such Letter of Credit
is Cash Collateralized on or prior to the date of issuance of such Letter of
Credit (or such later date as to which the Admnistrative Agent may agree) or all
the Lenders have approved such expiry date.

 

(iii)            The L/C Issuer shall not be required to issue any Letter of
Credit if:

 

(A)          any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing such Letter of Credit, or any Law applicable to the L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Effective Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Effective
Date and which the L/C Issuer in good faith deems material to it;

 

(B)          the issuance of such Letter of Credit would violate one or more
policies of the L/C Issuer applicable to letters of credit generally;

 

(C)          except as otherwise agreed by the Administrative Agent and the L/C
Issuer, such Letter of Credit is in an initial Stated Amount less than $25,000,
in the case of a Commercial Letter of Credit, or $100,000, in the case of a
Standby Letter of Credit;

 

(D)          such Letter of Credit is to be denominated in a currency other than
Dollars; provided that if the L/C Issuer, in its discretion, issues a Letter of
Credit denominated in a currency other than Dollars, all reimbursements by the
Borrowers of the honoring of any drawing under such Letter of Credit shall be
paid in the currency in which such Letter of Credit was denominated;

 

71

--------------------------------------------------------------------------------


 

(E)           such Letter of Credit contains any provisions for automatic
reinstatement of the Stated Amount after any drawing thereunder; or

 

(F)           any Lender is at that time a Defaulting Lender, unless the L/C
Issuer has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the Borrowers or
such Lender to eliminate the L/C Issuer’s Fronting Exposure with respect to the
Defaulting Lender arising from either the Letter of Credit then proposed to be
issued or that Letter of Credit and all other L/C Obligations as to which the
L/C Issuer has Fronting Exposure, in each case to the extent applicable after
giving effect to Section 2.16(a)(iv).

 

(iv)            The L/C Issuer shall not amend any Letter of Credit if the L/C
Issuer would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof or if the beneficiary of such Letter of
Credit does not accept the proposed amendment to such Letter of Credit.

 

(v)             The L/C Issuer shall act on behalf of the Lenders with respect
to any Letters of Credit issued by it and the documents associated therewith,
and the L/C Issuer shall have all of the benefits and immunities (A) provided to
the Administrative Agent in Article IX with respect to any acts taken or
omissions suffered by the L/C Issuer in connection with Letters of Credit issued
by it or proposed to be issued by it and Issuer Documents pertaining to such
Letters of Credit as fully as if the term “Administrative Agent” as used in
Article IX included the L/C Issuer with respect to such acts or omissions, and
(B) as additionally provided herein with respect to the L/C Issuer.

 

(b)     Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.

 

(i)              Each Letter of Credit shall be issued or amended, as the case
may be, upon the request of the Lead Borrower delivered to the L/C Issuer (with
a copy to the Administrative Agent) in the form of a Letter of Credit
Application, appropriately completed and signed by a Responsible Officer of the
Lead Borrower.  Such Letter of Credit Application must be received by the L/C
Issuer and the Administrative Agent not later than 11:00 a.m. at least two
Business Days (or such other date and time as the Administrative Agent and the
L/C Issuer may agree in a particular instance in their sole discretion) prior to
the proposed issuance date or date of amendment, as the case may be.  In the
case of a request for an initial issuance of a Letter of Credit, such Letter of
Credit Application shall specify in form and detail reasonably satisfactory to
the L/C Issuer: (A) the proposed issuance date of the requested Letter of Credit
(which shall be a Business Day); (B) the amount thereof; (C) the expiry date
thereof; (D) the name and address of the beneficiary thereof; (E) the documents
to be presented by such beneficiary in case of any drawing thereunder; (F) the
full text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (G) the identity of the Borrower for the account of which
such Letter of Credit is requested to be issued;

 

72

--------------------------------------------------------------------------------


 

and (H) such other matters as the L/C Issuer may reasonably require.  In the
case of a request for an amendment of any outstanding Letter of Credit, such
Letter of Credit Application shall specify in form and detail reasonably
satisfactory to the L/C Issuer: (A) the Letter of Credit to be amended; (B) the
proposed date of amendment thereof (which shall be a Business Day); (C) the
nature of the proposed amendment; and (D) such other matters as the L/C Issuer
may require.  Additionally, the Lead Borrower shall furnish to the L/C Issuer
and the Administrative Agent such other documents and information pertaining to
such requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may reasonably 
require.

 

(ii)             Promptly after receipt of any Letter of Credit Application, the
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Lead Borrower and, if not, the L/C Issuer will
provide the Administrative Agent with a copy thereof.  Unless the L/C Issuer has
received written notice from any Lender, the Administrative Agent or any Loan
Party, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article IV shall not then be satisfied, then, subject to
the terms and conditions hereof, the L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the applicable Borrower or enter
into the applicable amendment, as the case may be, in each case in accordance
with the L/C Issuer’s usual and customary business practices.  Immediately upon
the issuance or amendment of each Letter of Credit, each Lender shall be deemed
to (without any further action), and hereby irrevocably and unconditionally
agrees to, purchase from the L/C Issuer, without recourse or warranty, a risk
participation in such Letter of Credit in an amount equal to the product of such
Lender’s Applicable Percentage times the Stated Amount of such Letter of
Credit.  Upon any change in the Commitments under this Agreement, it is hereby
agreed that with respect to all L/C Obligations, there shall be an automatic
adjustment to the participations hereby created to reflect the new Applicable
Percentages of the assigning and assignee Lenders.

 

(iii)            If the Lead Borrower so requests in any applicable Letter of
Credit Application, the L/C Issuer may, in its sole and absolute discretion,
agree to issue a Standby Letter of Credit that has automatic extension
provisions (each, an “Auto-Extension Letter of Credit”); provided that any such
Auto-Extension Letter of Credit must permit the L/C Issuer to prevent any such
extension at least once in each twelve-month period (commencing with the date of
issuance of such Standby Letter of Credit) by giving prior notice to the
beneficiary thereof not later than a day (the “Non-Extension Notice Date”) in
each such twelve-month period to be agreed upon at the time such Standby Letter
of Credit is issued.  Unless otherwise directed by the L/C Issuer, the Lead
Borrower shall not be required to make a specific request to the L/C Issuer for
any such extension.  Once an Auto-Extension Letter of Credit has been issued,
the Lenders shall be deemed to have authorized (but may not require) the L/C
Issuer to permit the extension of such Standby Letter

 

73

--------------------------------------------------------------------------------


 

of Credit at any time to an expiry date not later than the Letter of Credit
Expiration Date; provided, however, that the L/C Issuer shall not permit any
such extension if (A) the L/C Issuer has determined that it would not be
permitted, or would have no obligation, at such time to issue such Standby
Letter of Credit in its revised form (as extended) under the terms hereof (by
reason of the provisions of clauses (ii) or (iii) of Section 2.03(a) or
otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is five Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent that the Required
Lenders have elected not to permit such extension or (2) from the Administrative
Agent, any Lender or the Lead Borrower that one or more of the applicable
conditions specified in Section 4.02 is not then satisfied, and in each such
case directing the L/C Issuer not to permit such extension.

 

(iv)            Any L/C Issuer (other than Bank of America or any of its
Affiliates) shall notify the Administrative Agent in writing once each week of
all Letters of Credit issued during the immediately preceding week by such L/C
Issuer, provided that (A) until the Administrative Agent advises any such
Issuing Bank that the provisions of Section 4.02 are not satisfied, or (B) the
aggregate amount of the Letters of Credit issued in any such week exceeds such
amount as shall be agreed by the Administrative Agent and the L/C Issuer, such
L/C Issuer shall be required to so notify the Administrative Agent in writing
only once each week of the Letters of Credit issued by such L/C Issuer during
the immediately preceding week as well as the daily amounts outstanding for the
prior week, such notice to be furnished on such day of the week as the
Administrative Agent and such L/C Issuer may agree.  The L/C Issuer will also
deliver (contemporaneously with the notification set forth in the first sentence
hereof) to the Lead Borrower and the Administrative Agent a true and complete
copy of such Letter of Credit or amendment.

 

(v)             Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the L/C Issuer will also deliver to the Lead Borrower
and the Administrative Agent a true and complete copy of such Letter of Credit
or amendment.

 

(c)     Drawings and Reimbursements; Funding of Participations.

 

(i)              Upon receipt from the beneficiary of any Letter of Credit of
any notice of a drawing under such Letter of Credit, the L/C Issuer shall notify
the Lead Borrower and the Administrative Agent thereof; provided, however, that
any failure to give or delay in giving such notice shall not relieve the
Borrowers of their obligation to reimburse the L/C Issuer and the Lenders with
respect to any such payment.  Not later than 11:00 a.m. on the Business Day
immediately after the date of any payment by the L/C Issuer under a Letter of
Credit (each such Business Day, an “Honor Date”), the Borrowers shall reimburse
the L/C Issuer through the Administrative Agent in an amount equal to the amount
of such drawing.  If the Borrowers fail to so reimburse the L/C Issuer by such
time, the

 

74

--------------------------------------------------------------------------------


 

Administrative Agent shall promptly notify each Lender of the Honor Date, the
amount of the unreimbursed drawing (the “Unreimbursed Amount”), and the amount
of such Lender’s Applicable Percentage thereof.  In such event, the Borrowers
shall be deemed to have requested a Committed Borrowing of Prime Rate Loans to
be disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Prime Rate Loans, but subject to the amount of the
unutilized portion of the Aggregate Commitments and the conditions set forth in
Section 4.02 (other than the delivery of a Committed Loan Notice).  Any notice
given by the L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

 

(ii)             Each Lender shall, upon any notice pursuant to
Section 2.03(c)(i), make funds available to the Administrative Agent for the
account of the L/C Issuer at the Administrative Agent’s Office in an amount
equal to its Applicable Percentage of the Unreimbursed Amount not later than
2:00 p.m. on the Business Day specified in such notice by the Administrative
Agent, whereupon, subject to the provisions of Section 2.03(c)(iii), each Lender
that so makes funds available shall be deemed to have made a Prime Rate Loan to
the Borrowers in such amount.  The Administrative Agent shall remit the funds so
received to the L/C Issuer.

 

(iii)            With respect to any Unreimbursed Amount that is not fully
refinanced by a Committed Borrowing of Prime Rate Loans because the conditions
set forth in Section 4.02 cannot be satisfied or for any other reason, the
Borrowers shall be deemed to have incurred from the L/C Issuer an L/C Borrowing
in the amount of the Unreimbursed Amount that is not so refinanced, which L/C
Borrowing shall be due and payable on demand (together with interest) and shall
bear interest at the Default Rate.  In such event, each Lender’s payment to the
Administrative Agent for the account of the L/C Issuer pursuant to
Section 2.03(c)(i) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.

 

(iv)            Until each Lender funds its Committed Loan or L/C Advance
pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any amount
drawn under any Letter of Credit, interest in respect of such Lender’s
Applicable Percentage of such amount shall be solely for the account of the L/C
Issuer.

 

(v)             Each Lender’s obligation to make Committed Loans or L/C Advances
to reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, any Borrower or any other Person for any reason
whatsoever, (B) the occurrence or continuance of a Default or an Event of
Default, or (C) any other

 

75

--------------------------------------------------------------------------------


 

occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Committed Loans
pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by the Lead Borrower of a Committed Loan
Notice).  No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the Borrowers to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.

 

(vi)            If any Lender fails to make available to the Administrative
Agent for the account of the L/C Issuer any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), the L/C Issuer shall be entitled to recover
from such Lender (acting through the Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the L/C
Issuer at a rate per annum equal to the greater of the Federal Funds Rate and a
rate determined by the L/C Issuer in accordance with banking industry rules on
interbank compensation plus any administrative, processing or similar fees
customarily charged by the L/C Issuer in connection with the foregoing.  If such
Lender pays such amount (with interest and fees as aforesaid), the amount so
paid shall constitute such Lender’s Committed Loan included in the relevant
Committed Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as
the case may be.  A certificate of the L/C Issuer submitted to any Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (vi) shall be conclusive absent manifest error.

 

(d)     Repayment of Participations.

 

(i)              At any time after the L/C Issuer has made a payment under any
Letter of Credit and has received from any Lender such Lender’s L/C Advance in
respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of the L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrowers or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Applicable Percentage thereof (appropriately adjusted, in the
case of interest payments, to reflect the period of time during which such
Lender’s L/C Advance was outstanding) in the same funds as those received by the
Administrative Agent.

 

(ii)             If any payment received by the Administrative Agent for the
account of the L/C Issuer pursuant to Section 2.03(c)(i) is required to be
returned under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the L/C Issuer in its discretion),
each Lender shall pay to the Administrative Agent for the account of the L/C
Issuer its Applicable Percentage thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the Federal Funds Rate
from time to time in effect.

 

76

--------------------------------------------------------------------------------


 

The obligations of the Lenders under this clause shall survive the payment in
full of the Obligations and the termination of this Agreement.

 

(e)     Obligations Absolute.  The obligation of the Borrowers to reimburse the
L/C Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

 

(i)              any lack of validity or enforceability of such Letter of
Credit, this Agreement, or any other Loan Document;

 

(ii)             the existence of any claim, counterclaim, setoff, defense or
other right that the Borrowers or any Subsidiary may have at any time against
any beneficiary or any transferee of such Letter of Credit (or any Person for
whom any such beneficiary or any such transferee may be acting), the L/C Issuer
or any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

 

(iii)            any draft, demand, certificate or other document presented
under such Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect; or any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under such Letter of Credit;

 

(iv)            any payment by the L/C Issuer under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by the L/C Issuer
under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law;

 

(v)             any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the Borrowers or
any of their Subsidiaries; or

 

(vi)            the fact that any Event of Default shall have occurred and be
continuing.

 

The Lead Borrower shall promptly examine a copy of each Letter of Credit and
each amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Lead Borrower’s instructions or other irregularity, the
Lead Borrower will promptly notify the L/C Issuer.  The Borrowers shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

 

77

--------------------------------------------------------------------------------


 

(f)      Role of L/C Issuer.  Each Lender and the Borrowers agree that, in
paying any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document.  None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable;
(ii) any action taken or omitted in the absence of gross negligence or willful
misconduct; (iii) any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit or any error in interpretation of technical
terms; or (iv) the due execution, effectiveness, validity or enforceability of
any document or instrument related to any Letter of Credit or Issuer Document. 
The Borrowers hereby assume all risks of the acts or omissions of any
beneficiary or transferee with respect to its use of any Letter of Credit;
provided, however, that this assumption is not intended to, and shall not,
preclude the Borrowers’ pursuing such rights and remedies as it may have against
the beneficiary or transferee at law or under any other agreement.  None of the
L/C Issuer, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of the L/C Issuer shall be liable
or responsible for any of the matters described in clauses (i) through (v) of
Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrowers may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Borrowers, to the extent, but only to
the extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrowers which the Borrowers prove were caused by the L/C
Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit.  In furtherance, and not in
limitation, of the foregoing, the L/C Issuer may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary (or the L/C Issuer may
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit), and the L/C
Issuer shall not be responsible for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.

 

(g)     Cash Collateral.  Upon the request of the Administrative Agent, (i) if
the L/C Issuer has honored any full or partial drawing request under any Letter
of Credit and such drawing has resulted in an L/C Borrowing, or (ii) if, as of
the Letter of Credit Expiration Date, any L/C Obligation for any reason remains
outstanding, the Borrowers shall, in each case, immediately Cash Collateralize
the then Outstanding Amount of all L/C Obligations.  Sections 2.05 and
8.02(c) set forth certain additional requirements to deliver Cash Collateral
hereunder.  For purposes of this Section 2.03,

 

78

--------------------------------------------------------------------------------


 

Section 2.05 and Section 8.02(c), “Cash Collateralize” means to pledge and
deposit with or deliver to the Administrative Agent, for the benefit of the L/C
Issuer and the Lenders, as collateral for the L/C Obligations, cash or deposit
account balances in an amount equal to one hundred five percent (105%) of the
Outstanding Amount of all L/C Obligations, pursuant to documentation in form and
substance reasonably satisfactory to the Administrative Agent and the L/C Issuer
(which documents are hereby Consented to by the Lenders).  The Borrowers hereby
grant to the Collateral Agent a security interest in all such cash, deposit
accounts and all balances therein and all proceeds of the foregoing.  Cash
Collateral shall be maintained in blocked, non-interest bearing deposit accounts
at Bank of America.  If, at any time, the Administrative Agent reasonably
determines that any funds held as Cash Collateral are subject to any right or
claim of any Person other than the Administrative Agent or that the total amount
of such funds is less than the aggregate Outstanding Amount of all L/C
Obligations, the Borrowers will, forthwith upon demand by the Administrative
Agent, pay to the Administrative Agent, as additional funds to be deposited as
Cash Collateral, an amount equal to the excess of (x) such aggregate Outstanding
Amount over (y) the total amount of funds, if any, then held as Cash Collateral
that the Administrative Agent reasonably determines to be free and clear of any
such right and claim.  Upon the drawing of any Letter of Credit for which funds
are on deposit as Cash Collateral, such funds shall be applied, to the extent
permitted under applicable Laws, to reimburse the L/C Issuer and, to the extent
not so applied, shall thereafter be applied to satisfy other Obligations.

 

(h)     Applicability of ISP and UCP.  Unless otherwise expressly agreed by the
L/C Issuer and the Lead Borrower when a Letter of Credit is issued (including
any such agreement applicable to an Existing Letter of Credit), (i) the rules of
the ISP shall apply to each Standby Letter of Credit, and (ii) the rules of the
Uniform Customs and Practice for Documentary Credits, as most recently published
by the International Chamber of Commerce at the time of issuance shall apply to
each Commercial Letter of Credit.

 

(i)      Letter of Credit Fees.  The Borrowers shall pay to the Administrative
Agent for the account of each Lender in accordance with its Applicable
Percentage a Letter of Credit fee (the “Letter of Credit Fee”) for each Letter
of Credit equal to the Applicable Margin for LIBO Rate Loans multiplied by the
daily Stated Amount under each such Letter of Credit (whether or not such
maximum amount is then in effect under such Letter of Credit).  For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of the Letter of Credit shall be determined in accordance with
Section 1.06.  Letter of Credit Fees shall be (i) due and payable on the first
Business Day after the end of each calendar quarter, commencing with the first
such date to occur after the issuance of such Letter of Credit, on the Letter of
Credit Expiration Date and thereafter on demand, and (ii) computed on a
quarterly basis in arrears.  If there is any change in the Applicable Margin
during any quarter, the daily amount available to be drawn under of each Letter
of Credit shall be computed and multiplied by the Applicable Margin separately
for each period during such quarter that such Applicable Margin was in effect. 
Notwithstanding anything to

 

79

--------------------------------------------------------------------------------


 

the contrary contained herein, upon the occurrence and during the continuance of
any Event of Default, all Letter of Credit Fees shall accrue at the Default
Rate.

 

(j)      Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer.  The Borrowers shall pay directly to the L/C Issuer for its own account
a fronting fee (the “Fronting Fee”) with respect to each Letter of Credit at a
rate equal to 0.125% per annum, computed on the daily amount available to be
drawn under such Letter of Credit and payable on a quarterly basis in arrears. 
Such Fronting Fees shall be due and payable on the first Business Day after the
end of each calendar quarter, commencing with the first such date to occur after
the issuance of such Letter of Credit, on the Letter of Credit Expiration Date
and thereafter on demand.  For purposes of computing the daily amount available
to be drawn under any Letter of Credit, the amount of the Letter of Credit shall
be determined in accordance with Section 1.06.  In addition, the Borrowers shall
pay directly to the L/C Issuer, for its own account, the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of the L/C Issuer relating to letters of credit as from time to time in
effect.  Such customary fees and standard costs and charges are due and payable
on demand and are nonrefundable.

 

(k)     Conflict with Issuer Documents.  In the event of any conflict between
the terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

 

2.04    Swing Line Loans.

 

(a)     The Swing Line.  Subject to the terms and conditions set forth herein,
the Swing Line Lender may, in its discretion and in reliance upon the agreements
of the other Lenders set forth in this Section 2.04, make loans (each such loan,
a “Swing Line Loan”) to the Borrowers from time to time on any Business Day
during the Availability Period in an aggregate amount not to exceed at any time
outstanding the amount of the Swing Line Sublimit, notwithstanding the fact that
such Swing Line Loans, when aggregated with the Applicable Percentage of the
Outstanding Amount of Committed Loans and L/C Obligations of the Lender acting
as Swing Line Lender, may exceed the amount of such Lender’s Commitment;
provided, however, that after giving effect to any Swing Line Loan, (i) the
Total Outstandings shall not exceed the Loan Cap, and (ii) the aggregate
Outstanding Amount of the Committed Loans of any Lender at such time, plus such
Lender’s Applicable Percentage of the Outstanding Amount of all L/C Obligations
at such time, plus such Lender’s Applicable Percentage of the Outstanding Amount
of all Swing Line Loans at such time shall not exceed such Lender’s Commitment;
provided further that the Borrowers shall not use the proceeds of any Swing Line
Loan to refinance any outstanding Swing Line Loan; provided further that the
Swing Line Lender shall not be obligated to make any Swing Line Loan if after
giving effect to Section 2.16(a)(iv), it has, or by such Credit Extension may
have, Fronting Exposure.  Within the foregoing limits, and subject to the other
terms and conditions hereof, the Borrowers may borrow under this Section 2.04,
prepay under Section 2.05, and reborrow under this Section 2.04.  Each Swing
Line Loan shall bear interest only at a rate based on the Prime Rate. 
Immediately upon the making of a Swing Line Loan, each Lender shall be deemed
to, and hereby irrevocably

 

80

--------------------------------------------------------------------------------


 

and unconditionally agrees to, purchase from the Swing Line Lender a risk
participation in such Swing Line Loan in an amount equal to the product of such
Lender’s Applicable Percentage times the amount of such Swing Line Loan.  The
Swing Line Lender shall have all of the benefits and immunities (A) provided to
the Administrative Agent in Article IX with respect to any acts taken or
omissions suffered by the Swing Line Lender in connection with Swing Line Loans
made by it or proposed to be made by it as if the term “Administrative Agent” as
used in Article IX included the Swing Line Lender with respect to such acts or
omissions, and (B) as additionally provided herein with respect to the Swing
Line Lender.

 

(b)     Borrowing Procedures.  Each Swing Line Borrowing shall be made upon the
Lead Borrower’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by telephone. Each such notice must be
received by the Swing Line Lender and the Administrative Agent not later than
1:00 p.m. on the requested borrowing date, and shall specify (i) the amount to
be borrowed, which shall be a minimum of $100,000, and (ii) the requested
borrowing date, which shall be a Business Day.  Each such telephonic notice must
be confirmed promptly by delivery to the Swing Line Lender and the
Administrative Agent of a written Swing Line Loan Notice, appropriately
completed and signed by a Responsible Officer of the Lead Borrower.  Promptly
after receipt by the Swing Line Lender of any telephonic Swing Line Loan Notice,
the Swing Line Lender will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has also received such Swing Line
Loan Notice and, if not, the Swing Line Lender will notify the Administrative
Agent (by telephone or in writing) of the contents thereof.  Unless the Swing
Line Lender has received notice (by telephone or in writing) from the
Administrative Agent at the request of the Required Lenders prior to 2:00 p.m.
on the date of the proposed Swing Line Borrowing (A) directing the Swing Line
Lender not to make such Swing Line Loan as a result of the limitations set forth
in the proviso to the first sentence of Section 2.04(a), or (B) that one or more
of the applicable conditions specified in Article IV is not then satisfied,
then, subject to the terms and conditions hereof, the Swing Line Lender may, in
its discretion, not later than 3:00 p.m. on the borrowing date specified in such
Swing Line Loan Notice, make the amount of its Swing Line Loan available to the
Borrowers at its office by crediting the account of the Lead Borrower on the
books of the Swing Line Lender in immediately available funds.

 

(c)     Refinancing of Swing Line Loans.

 

(i)              The Swing Line Lender, at any time in its sole and absolute
discretion, may request, on behalf of the Borrowers (which hereby irrevocably
authorize the Swing Line Lender to so request on their behalf), that each Lender
make a Prime Rate Loan in an amount equal to such Lender’s Applicable Percentage
of the amount of Swing Line Loans then outstanding.  Such request shall be made
in writing (which written request shall be deemed to be a Committed Loan Notice
for purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Prime Rate Loans, but subject to the unutilized portion of

 

81

--------------------------------------------------------------------------------


 

the Aggregate Commitments and the conditions set forth in Section 4.02.  The
Swing Line Lender shall furnish the Lead Borrower with a copy of the applicable
Committed Loan Notice promptly after delivering such notice to the
Administrative Agent.  Each Lender shall make an amount equal to its Applicable
Percentage of the amount specified in such Committed Loan Notice available to
the Administrative Agent in immediately available funds for the account of the
Swing Line Lender at the Administrative Agent’s Office not later than 2:00 p.m.
on the day specified in such Committed Loan Notice, whereupon, subject to
Section 2.04(c)(ii), each Lender that so makes funds available shall be deemed
to have made a Prime Rate Loan to the Borrowers in such amount.  The
Administrative Agent shall remit the funds so received to the Swing Line Lender.

 

(ii)             If for any reason any Swing Line Loan cannot be refinanced by
such a Committed Borrowing in accordance with Section 2.04(c)(i), the request
for Prime Rate Loans submitted by the Swing Line Lender as set forth herein
shall be deemed to be a request by the Swing Line Lender that each of the
Lenders fund its risk participation in the relevant Swing Line Loan and each
Lender’s payment to the Administrative Agent for the account of the Swing Line
Lender pursuant to Section 2.04(c)(i) shall be deemed payment in respect of such
participation.

 

(iii)            If any Lender fails to make available to the Administrative
Agent for the account of the Swing Line Lender any amount required to be paid by
such Lender pursuant to the foregoing provisions of this Section 2.04(c) by the
time specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by the Swing Line Lender in accordance with banking
industry rules on interbank compensation plus any administrative, processing or
similar fees customarily charged by the Swing Line Lender in connection with the
foregoing.  If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Committed Loan
included in the relevant Committed Borrowing or funded participation in the
relevant Swing Line Loan, as the case may be.   A certificate of the Swing Line
Lender submitted to any Lender (through the Administrative Agent) with respect
to any amounts owing under this clause (iii) shall be conclusive absent manifest
error.

 

(iv)            Each Lender’s obligation to make Committed Loans or to purchase
and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrowers or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default or Event of Default, or (C) any other occurrence, event
or condition, whether or not similar to any of the foregoing; provided, however,
that each Lender’s obligation to make Committed Loans pursuant to this
Section 2.04(c) is subject to

 

82

--------------------------------------------------------------------------------


 

the conditions set forth in Section 4.02.  No such funding of risk
participations shall relieve or otherwise impair the obligation of the Borrowers
to repay Swing Line Loans, together with interest as provided herein.

 

(d)     Repayment of Participations.

 

(i)              At any time after any Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Applicable Percentage of such payment
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s risk participation was funded) in the same
funds as those received by the Swing Line Lender.

 

(ii)             If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 10.05
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the Federal Funds Rate.  The Administrative Agent will make such
demand upon the request of the Swing Line Lender.  The obligations of the
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.

 

(e)     Interest for Account of Swing Line Lender.  The Swing Line Lender shall
be responsible for invoicing the Borrowers for interest on the Swing Line
Loans.  Until each Lender funds its Prime Rate Loan or risk participation
pursuant to this Section 2.04 to refinance such Lender’s Applicable Percentage
of any Swing Line Loan, interest in respect of such Applicable Percentage shall
be solely for the account of the Swing Line Lender.

 

(f)      Payments Directly to Swing Line Lender.  The Borrowers shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.

 

2.05    Prepayments.

 

(a)     The Borrowers may, upon irrevocable notice from the Lead Borrower to the
Administrative Agent, at any time or from time to time voluntarily prepay
Committed Loans in whole or in part, without premium or penalty; provided that
(i) such notice must be received by the Administrative Agent not later than
11:00 a.m. (A) two (2) Business Days prior to any date of prepayment of LIBO
Rate Loans and (B) on the date of prepayment of Prime Rate Loans; (ii) any
prepayment of LIBO Rate Loans shall be in a principal amount of $1,000,000 or a
whole multiple of $100,000 in excess thereof; and (iii) any prepayment of Prime
Rate Loans shall be in a principal

 

83

--------------------------------------------------------------------------------


 

amount of $250,000 or a whole multiple of $100,000 in excess thereof or, in each
case, if less, the entire principal amount thereof then outstanding.  Each such
notice shall specify the date and amount of such prepayment and the Type(s) of
Loans to be prepaid and, if LIBO Rate Loans, the Interest Period(s) of such
Loans.  The Administrative Agent will promptly notify each Lender of its receipt
of each such notice, and of the amount of such Lender’s Applicable Percentage of
such prepayment.  If such notice is given by the Lead Borrower, the Borrowers
shall make such prepayment and the payment amount specified in such notice shall
be due and payable on the date specified therein.  Any prepayment of a LIBO Rate
Loan shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to Section 3.05.  Each
such prepayment shall be applied to the Committed Loans of the Lenders in
accordance with their respective Applicable Percentages.

 

(b)     The Borrowers may, upon irrevocable notice from the Lead Borrower to the
Swing Line Lender (with a copy to the Administrative Agent), at any time or from
time to time, voluntarily prepay Swing Line Loans in whole or in part without
premium or penalty; provided that (i) such notice must be received by the Swing
Line Lender and the Administrative Agent not later than 1:00 p.m. on the date of
the prepayment, and (ii) any such prepayment shall be in a minimum principal
amount of $100,000.  Each such notice shall specify the date and amount of such
prepayment.  If such notice is given by the Lead Borrower, the Borrowers shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein.

 

(c)     If for any reason the Total Outstandings (determined as of the End of
any Business Day) exceed the Loan Cap, as then in effect, the Borrowers shall
immediately prepay Loans (including Swing Line Loans) and L/C Borrowings and/or
Cash Collateralize the L/C Obligations (other than L/C Borrowings) in an
aggregate amount equal to such excess; provided, however, that the Borrowers
shall not be required to Cash Collateralize the L/C Obligations pursuant to this
Section 2.05(c) unless, after the prepayment in full of the Loans, the Total
Outstandings exceed the Loan Cap, as then in effect.

 

(d)     After the occurrence and during the continuance of a Cash Dominion
Event, the Borrowers shall prepay the Loans in accordance with the provisions of
Section 6.13(c) hereof, and (ii) after the occurrence and during the continuance
of an Event of Default, the Borrowers shall Cash Collateralize the L/C
Obligations in accordance with the provisions of Section 8.02 hereof.

 

(e)     The Borrowers shall prepay the Loans and, after the occurrence and
during the continuance of an Event of Default, Cash Collateralize the L/C
Obligations in an amount equal to the Net Proceeds (other than, with respect
only to the Notes Priority Collateral, that portion of the Net Proceeds (if any)
that is then required to be paid to the Note Holders under the Senior Note
Documents) received by a Loan Party on account of a Prepayment Event,
irrespective of whether or not a Cash Dominion Event then exists and is
continuing, which Net Proceeds shall be paid over to the

 

84

--------------------------------------------------------------------------------


 

Administrative Agent within two (2) Business Days of receipt (provided that,
after the occurrence and during the continuance of a Cash Dominion Event, the
Borrowers shall pay such Net Proceeds over to the Administrative Agent
immediately upon receipt thereof) and shall be utilized to prepay the Loans in
the order of priority set forth in Section 2.05(f).  The application of such Net
Proceeds to the Loans shall not reduce the Commitments.  If all Obligations then
due are paid and the L/C Obligations are Cash Collateralized to the extent
required above, any excess Net Proceeds shall be remitted to the operating
account of the Borrowers maintained with the Administrative Agent.

 

(f)      Prepayments made pursuant to this Section 2.05, first, shall be applied
ratably to the L/C Borrowings and the Swing Line Loans, second, shall be applied
ratably to the outstanding Committed Loans, third, shall be used to Cash
Collateralize the remaining L/C Obligations, and, fourth, the amount remaining,
if any, after the prepayment in full of all L/C Borrowings, Swing Line Loans and
Committed Loans outstanding at such time and the Cash Collateralization of the
remaining L/C Obligations in full may be retained by the Borrowers for use in
the ordinary course of its business.  Upon the drawing of any Letter of Credit
that has been Cash Collateralized, the funds held as Cash Collateral shall be
applied (without any further action by or notice to or from the Borrowers or any
other Loan Party) to reimburse the L/C Issuer or the Lenders, as applicable.

 

2.06    Termination or Reduction of Commitments.

 

(a)     The Borrowers may, upon irrevocable notice from the Lead Borrower to the
Administrative Agent, terminate the Aggregate Commitments, the Letter of Credit
Sublimit or the Swing Line Sublimit or from time to time permanently reduce the
Aggregate Commitments, the Letter of Credit Sublimit or the Swing Line Sublimit;
provided that (i) any such notice shall be received by the Administrative Agent
not later than 11:00 a.m. two (2) Business Days prior to the date of termination
or reduction, (ii) any such partial reduction shall be in an aggregate amount of
$5,000,000 or any whole multiple of $1,000,000 in excess thereof, and (iii) the
Borrowers shall not terminate or reduce (A) the Aggregate Commitments if, after
giving effect thereto and to any concurrent prepayments hereunder, the Total
Outstandings would exceed the Aggregate Commitments, (B) the Letter of Credit
Sublimit if, after giving effect thereto, the Outstanding Amount of L/C
Obligations not fully Cash Collateralized hereunder would exceed the Letter of
Credit Sublimit, and (C) the Swing Line Sublimit if, after giving effect
thereto, and to any concurrent payments hereunder, the Outstanding Amount of
Swing Line Loans hereunder would exceed the Swing Line Sublimit.

 

(b)     If, after giving effect to any reduction of the Aggregate Commitments,
the Letter of Credit Sublimit or the Swing Line Sublimit exceeds the amount of
the Aggregate Commitments, such Letter of Credit Sublimit or Swing Line Sublimit
shall be automatically reduced by the amount of such excess.

 

85

--------------------------------------------------------------------------------


 

(c)     The Administrative Agent will promptly notify the Lenders of any
termination or reduction of the Letter of Credit Sublimit, Swing Line Sublimit
or the Aggregate Commitments under this Section 2.06.  Upon any reduction of the
Aggregate Commitments, the Commitment of each Lender shall be reduced by such
Lender’s Applicable Percentage of such reduction amount.  All fees (including,
without limitation, Commitment Fees and Letter of Credit Fees) and interest in
respect of the Aggregate Commitments accrued until the effective date of any
termination of the Aggregate Commitments shall be paid on the effective date of
such termination.

 

2.07    Repayment of Loans.

 

(a)     The Borrowers shall repay to the Lenders on the Termination Date the
aggregate principal amount of Committed Loans outstanding on such date.

 

(b)     To the extent not previously paid, the Borrowers shall repay the
outstanding balance of the Swing Line Loans on the Termination Date.

 

2.08    Interest.

 

(a)     Subject to the provisions of Section 2.08(a) below, (i) each LIBO Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the LIBO Rate for such Interest
Period plus the Applicable Margin for LIBO Rate Loans; (ii) each Prime Rate Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Prime Rate plus the
Applicable Margin for Prime Rate Loans; and (iii) each Swing Line Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Prime Rate plus the Applicable
Margin for Prime Rate Loans.

 

(b)     (i)  Upon the occurrence and during the continuance of any Event of
Default under Sections 8.01(a) or 8.01(f), all outstanding Obligations shall
bear interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

 

(ii)           Upon the occurrence and during the continuance of any other Event
of Default, upon the request of the Required Lenders, the Administrative Agent
shall notify the Lead Borrower that all outstanding Obligations shall thereafter
bear interest at a fluctuating interest rate per annum at all times equal to the
Default Rate and thereafter such Obligations shall bear interest at the Default
Rate to the fullest extent permitted by applicable Laws.

 

(iii)          Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.

 

(c)     Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein.  Interest hereunder shall be due and payable in accordance
with the terms hereof before

 

86

--------------------------------------------------------------------------------


 

and after judgment, and before and after the commencement of any proceeding
under any Debtor Relief Law.

 

2.09    Fees.  In addition to certain fees described in Sections 2.03(i) and
2.03(j):

 

(a)     Commitment Fee.  The Borrowers shall pay to the Administrative Agent,
for the account of each Lender in accordance with its Applicable Percentage, a
commitment fee (the “Commitment Fee”) based upon the average daily outstanding
Credit Extensions (excluding Swing Line Loans) equal to 0.25% per annum times
the actual daily amount by which the Aggregate Commitments exceed the sum of
(i) the Outstanding Amount of Loans and (ii) the Outstanding Amount of L/C
Obligations.  The Commitment Fee shall accrue at all times during the
Availability Period, including at any time during which one or more of the
conditions in Article IV is not met, and shall be due and payable quarterly in
arrears on the last Business Day of each calendar quarter, commencing with the
first such date to occur after the Effective Date, and on the last day of the
Availability Period.

 

(b)     Other Fees.  The Borrowers shall pay to the Administrative Agent and
MLPFS, for their own respective accounts, fees in the amounts and at the times
specified in the Fee Letter.  Such fees shall be fully earned when paid and
shall not be refundable for any reason whatsoever.

 

2.10    Computation of Interest and Fees.  All computations of interest for
Prime Rate Loans when the Prime Rate is determined by Bank of America’s “prime
rate” shall be made on the basis of a year of 365 or 366 days, as the case may
be, and actual days elapsed.  All other computations of fees and interest shall
be made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365-day year).  Interest shall accrue on each Loan for the day on which the
Loan is made, and shall not accrue on a Loan, or any portion thereof, for the
day on which the Loan or such portion is paid, provided that any Loan that is
repaid on the same day on which it is made shall, subject to Section 2.12(a),
bear interest for one day.  Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.

 

2.11    Evidence of Debt.

 

(a)     The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by the Administrative Agent (the “Loan
Account”) in the ordinary course of business.  In addition, each Lender may
record in such Lender’s internal records, an appropriate notation evidencing the
date and amount of each Loan from such Lender, each payment and prepayment of
principal of any such Loan, and each payment of interest, fees and other amounts
due in connection with the Obligations due to such Lender.  The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrowers and the interest and payments thereon.  Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the

 

87

--------------------------------------------------------------------------------


 

Borrowers hereunder to pay any amount owing with respect to the Obligations.  In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.  Upon the request of any Lender made through
the Administrative Agent, the Borrowers shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans in addition to such accounts or records.  Each Lender may attach schedules
to its Note and endorse thereon the date, Type (if applicable), amount and
maturity of its Loans and payments with respect thereto.  Any failure to so
attach or endorse, or any error in doing so, shall not, however, limit or
otherwise affect the obligation of the Borrowers hereunder to pay any amount
owing with respect to the Obligations.  Upon receipt of an affidavit of a Lender
as to the loss, theft, destruction or mutilation of such Lender’s Note and upon
cancellation of such Note, the Borrowers will issue, in lieu thereof, a
replacement Note in favor of such Lender, in the same principal amount thereof
and otherwise of like tenor.

 

(b)     In addition to the accounts and records referred to in Section 2.11(a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit and Swing Line Loans.  In the
event of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.

 

2.12    Payments Generally; Administrative Agent’s Clawback.

 

(a)     General.  All payments to be made by the Borrowers shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff. 
Except as otherwise expressly provided herein, all payments by the Borrowers
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 2:00 p.m. on
the date specified herein.  The Administrative Agent will promptly distribute to
each Lender its Applicable Percentage (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office in accordance with the provisions of Section 2.14.  All
payments received by the Administrative Agent after 2:00 p.m. shall, at the
option of the Administrative Agent, be deemed received on the next succeeding
Business Day and any applicable interest or fee shall continue to accrue.  If
any payment (other than with respect to payment of a LIBO Rate Loan) to be made
by the Borrowers shall come due on a day other than a Business Day, payment
shall be made on the next following Business Day, and such extension of time
shall be reflected in computing interest or fees, as the case may be.

 

(b)     (i)            Funding by Lenders; Presumption by Administrative Agent. 
Unless the Administrative Agent shall have received notice from a Lender prior
to the proposed date of any Borrowing of LIBO Rate Loans (or, in the case of any

 

88

--------------------------------------------------------------------------------


 

Borrowing of Prime Rate Loans, prior to 12:00 noon on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Prime Rate Loans, that such
Lender has made such share available in accordance with, and at the time
required by, Section 2.02) and may, in reliance upon such assumption, make
available to the Borrowers a corresponding amount.  In such event, if a Lender
has not in fact made its share of the applicable Committed Borrowing available
to the Administrative Agent, then the applicable Lender and the Borrowers
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount in immediately available funds with interest thereon, for
each day from and including the date such amount is made available to the
Borrowers to but excluding the date of payment to the Administrative Agent, at
(A) in the case of a payment to be made by such Lender, the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, plus any
administrative processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by the Borrowers, the interest rate applicable to Prime Rate
Loans.  If the Borrowers and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrowers the amount of such interest paid by
the Borrowers for such period.  If such Lender pays its share of the applicable
Committed Borrowing to the Administrative Agent, then the amount so paid shall
constitute such Lender’s Committed Loan included in such Committed Borrowing. 
Any payment by the Borrowers shall be without prejudice to any claim the
Borrowers may have against a Lender that shall have failed to make such payment
to the Administrative Agent.

 

(ii)           Payments by Borrowers; Presumptions by Administrative Agent. 
Unless the Administrative Agent shall have received notice from the Lead
Borrower prior to the time at which any payment is due to the Administrative
Agent for the account of the Lenders or the L/C Issuer hereunder that the
Borrowers will not make such payment, the Administrative Agent may assume that
the Borrowers have made such payment on such date in accordance herewith and
may, in reliance upon such assumption, distribute to the Lenders or the L/C
Issuer, as the case may be, the amount due.  In such event, if the Borrowers
have not in fact made such payment, then each of the Lenders or the L/C Issuer,
as the case may be, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender or the L/C Issuer,
in immediately available funds with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

 

A notice of the Administrative Agent to any Lender or the Lead Borrower with
respect to any amount owing under this Section 2.12(b) shall be conclusive,
absent manifest error.

 

89

--------------------------------------------------------------------------------


 

(c)     Failure to Satisfy Conditions Precedent.  If any Lender makes available
to the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrowers by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof (subject to the
provisions of the last paragraph of Section 4.02 hereof), the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

 

(d)     Obligations of Lenders Several.  The obligations of the Lenders
hereunder to make Committed Loans, to fund participations in Letters of Credit
and Swing Line Loans and to make payments hereunder are several and not joint. 
The failure of any Lender to make any Committed Loan, to fund any such
participation or to make any payment hereunder on any date required hereunder
shall not relieve any other Lender of its corresponding obligation to do so on
such date, and no Lender shall be responsible for the failure of any other
Lender to so make its Committed Loan, to purchase its participation or to make
its payment hereunder.

 

(e)     Funding Source.  Nothing herein shall be deemed to obligate any Lender
to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

 

2.13    Sharing of Payments by Lenders.  If any Credit Party shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of, interest on, or other amounts with respect to, any
of the Obligations resulting in such Lender’s receiving payment of a proportion
of the aggregate amount of such Obligations greater than its pro rata share
thereof as provided herein (including as in contravention of the priorities of
payment set forth in Section 8.03), then the Credit Party receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and (b)
purchase (for cash at face value) participations in the Obligations of the other
Credit Parties, or make such other adjustments as shall be equitable, so that
the benefit of all such payments shall be shared by the Credit Parties ratably
and in the priorities set forth in Section 8.03, provided that:

 

(a)     if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

 

(b)     the provisions of this Section 2.13 shall not be construed to apply to
(x) any payment made by the Loan Parties pursuant to and in accordance with the
express terms of this Agreement or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Committed Loans or subparticipations in L/C Obligations or Swing Line Loans to
any assignee or participant, other than to the Borrowers or any Subsidiary
thereof (as to which, the provisions of this Section 2.13 shall apply).

 

90

--------------------------------------------------------------------------------


 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

 

2.14    Settlement Amongst Lenders.

 

(a)     The amount of each Lender’s Applicable Percentage of outstanding Loans
(including outstanding Swing Line Loans) shall be computed weekly (or more
frequently in the Administrative Agent’s discretion) and shall be adjusted
upward or downward based on all Loans (including Swing Line Loans) and
repayments of Loans (including Swing Line Loans) received by the Administrative
Agent as of 3:00 p.m. on the first Business Day (such date, the “Settlement
Date”) following the end of the period specified by the Administrative Agent.

 

(b)     The Administrative Agent shall deliver to each of the Lenders promptly
after a Settlement Date a summary statement of the amount of outstanding
Committed Loans and Swing Line Loans for the period and the amount of repayments
received for the period.  As reflected on the summary statement, (i) the
Administrative Agent shall transfer to each Lender its Applicable Percentage of
repayments, and (ii) each Lender shall transfer to the Administrative Agent (as
provided below) or the Administrative Agent shall transfer to each Lender, such
amounts as are necessary to insure that, after giving effect to all such
transfers, the amount of Committed Loans made by each Lender shall be equal to
such Lender’s Applicable Percentage of all Committed Loans outstanding as of
such Settlement Date.  If the summary statement requires transfers to be made to
the Administrative Agent by the Lenders and is received prior to 1:00 p.m. on a
Business Day, such transfers shall be made in immediately available funds no
later than 3:00 p.m. that day; and, if received after 1:00 p.m., then no later
than 3:00 p.m. on the next Business Day. The obligation of each Lender to
transfer such funds is irrevocable, unconditional and without recourse to or
warranty by the Administrative Agent.  If and to the extent any Lender shall not
have so made its transfer to the Administrative Agent, such Lender agrees to pay
to the Administrative Agent, forthwith on demand such amount, together with
interest thereon, for each day from such date until the date such amount is paid
to the Administrative Agent, equal to the greater of the Federal Funds Rate and
a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation plus any administrative, processing, or
similar fees customarily charged by the Administrative Agent in connection with
the foregoing.

 

2.15    Increase in Commitments.

 

(a)     Request for Increase.  Provided no Default then exists or would arise
therefrom, upon notice to the Administrative Agent (which shall promptly notify
the Lenders), the Lead Borrower may from time to time request an increase in the
Aggregate Commitments by an amount (for all such requests) not exceeding
$50,000,000; provided that (i) any such request for an increase shall be in a
minimum

 

91

--------------------------------------------------------------------------------


 

amount of $5,000,000 and (ii) the Lead Borrower may make a maximum of three such
requests.  At the time of sending such notice, the Lead Borrower (in
consultation with the Administrative Agent) shall specify the time period within
which each Lender is requested to respond (which shall in no event be less than
ten Business Days from the date of delivery of such notice to the Lenders).

 

(b)     Lender Elections to Increase.  Each Lender shall notify the
Administrative Agent within such time period whether or not it agrees to
increase its Commitment and, if so, whether by an amount equal to, greater than,
or less than its Applicable Percentage of such requested increase.  Any Lender
not responding within such time period shall be deemed to have declined to
increase its Commitment.

 

(c)     Notification by Administrative Agent; Additional Lenders.  The
Administrative Agent shall notify the Lead Borrower and each Lender of the
Lenders’ responses to each request made hereunder.  To achieve the full amount
of a requested increase and subject to the approval of the Administrative Agent,
the L/C Issuer and the Swing Line Lender (which approvals shall not be
unreasonably withheld), to the extent that the existing Lenders decline to
increase their Commitments, or decline to increase their Commitments to the
amount requested by the Lead Borrower, the Administrative Agent, in consultation
with the Lead Borrower, will use its reasonable efforts to arrange for other
Eligible Assignees to become a Lender hereunder and to issue commitments in an
amount equal to the amount of the increase in the Aggregate Commitments
requested by the Lead Borrower and not accepted by the existing Lenders (and the
Lead Borrower may also invite additional Eligible Assignees to become Lenders)
(each, an “Additional Commitment Lender”); provided, however, that without the
consent of the Administrative Agent, at no time shall the Commitment of any
Additional Commitment Lender be less than $2,500,000; provided further, however,
that the minimum Commitment of each Lender shall be not less than $5,000,000.

 

(d)     Effective Date and Allocations.  If the Aggregate Commitments are
increased in accordance with this Section, the Administrative Agent, in
consultation with the Lead Borrower, shall determine the effective date (the
“Increase Effective Date”) and the final allocation of such increase.  The
Administrative Agent shall promptly notify the Lead Borrower and the Lenders of
the final allocation of such increase and the Increase Effective Date and on the
Increase Effective Date (i) the Aggregate Commitments under, and for all
purposes of, this Agreement shall be increased by the aggregate amount of such
Commitment Increases, and (ii) Schedule 2.01 shall be deemed modified, without
further action, to reflect the revised Commitments and Applicable Percentages of
the Lenders.

 

(e)     Conditions to Effectiveness of Increase.  As conditions precedent to
each such increase: (i) the Lead Borrower shall deliver to the Administrative
Agent a certificate of each Loan Party dated as of the Increase Effective Date
(in sufficient copies for each Lender) signed by a Responsible Officer of such
Loan Party (A) certifying and attaching the resolutions adopted by such Loan
Party approving or consenting to such increase, and (B) in the case of the
Borrowers, certifying that,

 

92

--------------------------------------------------------------------------------


 

before and after giving effect to such increase, the representations and
warranties contained in Article V and the other Loan Documents are true and
correct on and as of the Increase Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, and except that for
purposes of this Section 2.15, the representations and warranties contained in
the representations and warranties contained in Sections 5.05(a) and 5.05(b)
shall be deemed to refer to the most recent statements furnished pursuant to
clauses (a) and (b), respectively, of Section 6.01; (ii) the Borrowers, the
Administrative Agent and the Lenders shall have executed and delivered an
amendment to this Agreement increasing the minimum Availability thresholds set
forth in the definitions of Accelerated Borrowing Base Delivery Event, Covenant
Compliance Event and Cash Dominion Event such that the Availability thresholds
after the Increase Effective Date are equal to the same percentage of the
Aggregate Commitments after the Increase Effective Date as the percentage of the
Aggregate Commitments as of the Effective Date; (iii) the Borrowers, the
Administrative Agent, and any Additional Commitment Lender shall have executed
and delivered a joinder to the Loan Documents in such form as the Administrative
Agent shall reasonably require; (iv) the Borrowers shall have paid such fees and
other compensation to the Additional Commitment Lenders as the Lead Borrower and
such Additional Commitment Lenders shall agree; (v) the Borrowers shall have
paid such arrangement fees to the Administrative Agent as the Lead Borrower and
the Administrative Agent may agree; (vi) the Borrowers shall deliver to the
Administrative Agent and the Lenders an opinion or opinions, in form and
substance reasonably satisfactory to the Administrative Agent, from counsel to
the Borrowers reasonably satisfactory to the Administrative Agent and dated such
date; (vii) the Borrowers and the Additional Commitment Lender shall have
delivered such other instruments, documents and agreements as the Administrative
Agent may reasonably have requested to effectuate the documentation of the
foregoing; and (viii) no Default exists.  The Borrowers shall prepay any
Committed Loans outstanding on the Increase Effective Date (and pay any
additional amounts required pursuant to Section 3.05) to the extent necessary to
keep the outstanding Committed Loans ratable with any revised Applicable
Percentages arising from any nonratable increase in the Commitments under this
Section.

 

(f)      Conflicting Provisions.  This Section shall supersede any provisions in
Sections 2.13 or 10.01 to the contrary.

 

2.16    Defaulting Lenders.

 

(a)     Adjustments.  Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

 

(i)              Waivers and Amendments.  Such Defaulting Lender’s right to
approve or disapprove any amendment, waiver or consent with respect to this
Agreement shall be restricted as set forth in the definition of “Required
Lenders” and Section 10.01.

 

93

--------------------------------------------------------------------------------


 

(ii)             Defaulting Lender Waterfall.  Any payment of principal,
interest, fees or other amounts received by the Administrative Agent for the
account of such Defaulting Lender (whether voluntary or mandatory, at maturity,
pursuant to Article VIII or otherwise) or received by the Administrative Agent
from a Defaulting Lender pursuant to Section 10.08 shall be applied at such time
or times as may be determined by the Administrative Agent as follows: first, to
the payment of any amounts owing by such Defaulting Lender to the Agents
hereunder; second, to the payment on a pro rata basis of any amounts owing by
such Defaulting Lender to the L/C Issuer or Swing Line Lender hereunder; third,
to Cash Collateralize the L/C Issuer’s Fronting Exposure with respect to such
Defaulting Lender; fourth, as the Lead Borrower may request (so long as no
Default or Event of Default exists), to the funding of any Loan in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; fifth, if so
determined by the Administrative Agent and the Borrower, to be held in a deposit
account and released pro rata in order to (x) satisfy such Defaulting Lender’s
potential future funding obligations with respect to Loans under this Agreement
and (y) Cash Collateralize the L/C Issuer’s future Fronting Exposure with
respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement; sixth, to the payment of any amounts owing to the
Lenders, the L/C Issuer or Swing Line Lender as a result of any judgment of a
court of competent jurisdiction obtained by any Lender, the L/C Issuer or the
Swing Line Lender against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Default or Event of Default exists, to the payment of any amounts owing to the
Borrowers as a result of any judgment of a court of competent jurisdiction
obtained by the Borrowers against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans or L/C Borrowings in respect of which such Defaulting Lender
has not fully funded its appropriate share, and (y) such Loans were made or the
related Letters of Credit were issued at a time when the conditions set forth in
Section 4.02 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and L/C Obligations owed to, all Non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or L/C
Obligations owed to, such Defaulting Lender until such time as all Loans and
funded and unfunded participations in L/C Obligations and Swing Line Loans are
held by the Lenders pro rata in accordance with the Commitments hereunder
without giving effect to Section 2.16(a)(iv). Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.16(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

 

94

--------------------------------------------------------------------------------


 

(iii)            Certain Fees.

 

(A)          No Defaulting Lender shall be entitled to receive any fee payable
under Section 2.09(a) for any period during which that Lender is a Defaulting
Lender (and the Borrowers shall not be required to pay any such fee that
otherwise would have been required to have been paid to that Defaulting Lender).

 

(B)          Each Defaulting Lender shall be entitled to receive Letter of
Credit Fees for any period during which that Lender is a Defaulting Lender only
to the extent allocable to its Applicable Percentage of the stated amount of
Letters of Credit for which it has provided Cash Collateral pursuant to Section
2.16(a)(ii) above.

 

(C)          With respect to any fee payable under Section 2.09(a) or any Letter
of Credit Fee not required to be paid to any Defaulting Lender pursuant to
clause (A) or (B) above, the Borrowers shall (x) pay to each Non-Defaulting
Lender that portion of any such fee otherwise payable to such Defaulting Lender
with respect to such Defaulting Lender’s participation in L/C Obligations or
Swing Line Loans that has been reallocated to such Non-Defaulting Lender
pursuant to clause (iv) below, (y) pay to the L/C Issuer and Swing Line Lender,
as applicable, the amount of any such fee otherwise payable to such Defaulting
Lender to the extent allocable to such L/C Issuer’s or Swing Line Lender’s
Fronting Exposure to such Defaulting Lender, and (z) not be required to pay the
remaining amount of any such fee.

 

(iv)            Reallocation of Applicable Percentages to Reduce Fronting
Exposure.  All or any part of such Defaulting Lender’s participation in L/C
Obligations and Swing Line Loans shall be reallocated among the Non-Defaulting
Lenders in accordance with their respective Applicable Percentages (calculated
without regard to such Defaulting Lender’s Commitment) but only to the extent
that (x) the conditions set forth in Section 4.02 are satisfied at the time of
such reallocation (and, unless the Borrowers shall have otherwise notified the
Agent at such time, the Borrowers shall be deemed to have represented and
warranted that such conditions are satisfied at such time), and (y) such
reallocation does not cause the aggregate Outstanding Amount of Obligations of
any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Commitment.  No
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.

 

(v)             Cash Collateral, Repayment of Swing Line Loans.  If the
reallocation described in clause (a)(iv) above cannot, or can only partially, be
effected, the Borrowers shall, without prejudice to any right or remedy
available to them hereunder or under applicable Law, (x) first, prepay Swing
Line Loans in an amount equal to the Swing Line Lender’s Fronting Exposure and
(y) second, Cash

 

95

--------------------------------------------------------------------------------


 

Collateralize the L/C Issuer’s Fronting Exposure in accordance with the
procedures set forth in Section 2.03(g).

 

(b)     Defaulting Lender Cure.  If the Lead Borrower, the Administrative Agent,
the Swing Line Lender and the L/C Issuer agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Committed Loans and funded and unfunded participations in Letters of Credit and
Swing Line Loans to be held on a pro rata basis by the Lenders in accordance
with their Applicable Percentages (without giving effect to Section
2.16(a)(iv)), whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrowers while that Lender was
a Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

 

ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY;
APPOINTMENT OF LEAD BORROWER

 

3.01    Taxes.

 

(a)     Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

 

(i)              Any and all payments by or on account of any obligation of any
Loan Party under any Loan Document shall be made without deduction or
withholding for any Taxes, except as required by applicable Laws.  If any
applicable Laws (as determined in the good faith discretion of a Loan Party or
the Administrative Agent) require the deduction or withholding of any Tax from
any such payment by the Agent or a Loan Party, then the Administrative Agent or
such Loan Party shall be entitled to make such deduction or withholding, upon
the basis of applicable laws and the information and documentation to be
delivered pursuant to subsection (e) below.

 

(ii)             If any Loan Party or the Administrative Agent shall be required
by the Code to withhold or deduct any Taxes, including both United States
Federal backup withholding and withholding taxes, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the applicable Loan Party and the Administrative Agent to be required based upon
applicable laws and the information and documentation it has received pursuant
to

 

96

--------------------------------------------------------------------------------


 

subsection (e) below, (B) the Administrative Agent shall timely pay the full
amount withheld or deducted to the relevant Governmental Authority in accordance
with the Code, and (C) to the extent that the withholding or deduction is made
on account of Indemnified Taxes, the sum payable by the applicable Loan Party
shall be increased as necessary so that after any required withholding or the
making of all required deductions (including deductions applicable to additional
sums payable under this Section 3.01) the applicable Recipient receives an
amount equal to the sum it would have received had no such withholding or
deduction been made.

 

(iii)            If any Loan Party or the Administrative Agent shall be required
by any applicable Laws other than the Code to withhold or deduct any Taxes from
any payment, then (A) such Loan Party or the Administrative Agent, as required
by such Laws, shall withhold or make such deductions as are determined by it to
be required based upon applicable laws and the information and documentation it
has received pursuant to subsection (e) below, (B) such Loan Party or the
Administrative Agent, to the extent required by such Laws, shall timely pay the
full amount withheld or deducted to the relevant Governmental Authority in
accordance with such Laws, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes, the sum payable by the
applicable Loan Party shall be increased as necessary so that after any required
withholding or the making of all required deductions (including deductions
applicable to additional sums payable under this Section 3.01) the applicable
Recipient receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

 

(b)     Payment of Other Taxes by the Borrowers.  Without limiting the
provisions of subsection (a) above, the Borrowers (i) shall timely pay to the
relevant Governmental Authority in accordance with applicable Law, or (ii) at
the option of the Administrative Agent timely reimburse it for the payment of,
any Other Taxes, but in no event shall an amount reimbursable pursuant to this
clause (ii) be greater than the amount Borrower would have paid in a timely
fashion under clause (i).

 

(c)     Tax Indemnifications.

 

(i)              The Loan Parties shall, and each Loan Party does hereby,
jointly and severally indemnify each Recipient, and shall make payment in
respect thereof within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 3.01) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient, and any penalties, interest and reasonable out-of-pocket expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to the Lead Borrower by a Lender or the L/C Issuer (with a copy to the
Administrative Agent), or by the

 

97

--------------------------------------------------------------------------------


 

Administrative Agent on its own behalf or on behalf of a Lender or the L/C
Issuer, shall be conclusive absent manifest error.

 

(ii)             Each Lender and the L/C Issuer shall, and does hereby,
severally indemnify, and shall make payment in respect thereof within 10 days
after demand therefor, (x) the Administrative Agent against any Indemnified
Taxes attributable to such Lender or the L/C Issuer (but only to the extent that
any Loan Party has not already indemnified the Administrative Agent pursuant to
paragraph (c)(i) for such Indemnified Taxes and without limiting or expanding
the obligation of the Loan Parties to do so), (y) the Administrative Agent and
the Loan Parties, as applicable, against any Taxes attributable to such Lender’s
failure to comply with the provisions of Section 10.06(d) relating to the
maintenance of a Participant Register and (z) the Administrative Agent and the
Loan Parties, as applicable, against any Excluded Taxes attributable to such
Lender or the L/C Issuer, in each case, that are payable or paid by the
Administrative Agent or a Loan Party in connection with any Loan Document, and
any reasonable out-of-pocket expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender and the L/C Issuer hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or the L/C Issuer, as the case may be, under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).

 

(d)     Evidence of Payments.  Upon request by the Lead Borrower or the
Administrative Agent, as the case may be, after any payment of Taxes by the Lead
Borrower or by the Administrative Agent to a Governmental Authority as provided
in this Section 3.01, the Lead Borrower shall deliver to the Administrative
Agent or the Administrative Agent shall deliver to the Lead Borrower, as the
case may be, the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of any return required by
Laws to report such payment or other evidence of such payment reasonably
satisfactory to the Lead Borrower or the Administrative Agent, as the case may
be.

 

(e)     Status of Lenders; Tax Documentation.

 

(i)              Any Lender that is entitled to an exemption from or reduction
of withholding Tax with respect to payments made under any Loan Document shall
deliver to the Lead Borrower and the Administrative Agent, at the time or times
reasonably requested by the Lead Borrower or the Administrative Agent, such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by the Lead Borrower or the Administrative Agent as will
permit such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by the Lead
Borrower or the Administrative Agent, shall deliver such other documentation
prescribed by applicable Law or reasonably requested by the Lead Borrower or the

 

98

--------------------------------------------------------------------------------


 

Administrative Agent as will enable the Lead Borrower or the Administrative
Agent to determine whether or not such Lender is subject to backup withholding
or information reporting requirements.  Notwithstanding anything to the contrary
in the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section
3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender; provided,
however, that any Tax imposed by reason of a failure to deliver documentation
pursuant to this sentence will be an Excluded Tax.

 

(ii)             Without limiting the generality of the foregoing, in the event
that the Lead Borrower is a U.S. Person,

 

(A)          any Lender that is a U.S. Person shall deliver to the Lead Borrower
and the Administrative Agent on or prior to the date on which such Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Lead Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

 

(B)          any Foreign Lender shall deliver to the Lead Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Lead Borrower or the Administrative Agent to the extent it is
legally entitled to do so), whichever of the following is applicable:

 

(I)            in the case of a Foreign Lender claiming the benefits of an
income tax treaty to which the United States is a party (x) with respect to
payments of interest under any Loan Document, executed originals of IRS Form
W-8BEN establishing an exemption from, or reduction of, U.S. federal withholding
Tax pursuant to the “interest” article of such tax treaty and (y) with respect
to any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

 

(II)          executed originals of IRS Form W-8ECI;

 

(III)        in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit I-1 to the effect that such
Foreign Lender is not a “bank”

 

99

--------------------------------------------------------------------------------


 

within the meaning of Section 881(c)(3)(A) of the Code, a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Code (a “U.S. Tax Compliance Certificate”) and (y) executed originals of IRS
Form W-8BEN; or

 

(IV)         to the extent a Foreign Lender is not the beneficial owner,
executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
I-2 or Exhibit I-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit I-4 on
behalf of each such direct and indirect partner;

 

(C)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Lead Borrower and the Administrative Agent (in such number
of copies as shall be requested by the recipient) on or prior to the date on
which such Foreign Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of the Lead Borrower or the
Administrative Agent), executed originals of any other form prescribed by
applicable Law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable Law to permit the Lead Borrower
or the Administrative Agent to determine the withholding or deduction required
to be made; and

 

(D)          if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Lead Borrower and the Administrative Agent at the
time or times prescribed by law and at such time or times reasonably requested
by the Lead Borrower or the Administrative Agent such documentation prescribed
by applicable Law (including as prescribed by Section 1471(b)(3)(C)(i) of the
Code) and such additional documentation reasonably requested by the Lead
Borrower or the Administrative Agent as may be necessary for the Lead Borrower
and the Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment. 
Solely for purposes of this clause (D),

 

100

--------------------------------------------------------------------------------


 

“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

 

(iii)            Each Lender agrees that if any form or certification it
previously delivered pursuant to this Section 3.01 expires or becomes obsolete
or inaccurate in any respect, it shall update such form or certification or
promptly notify the Lead Borrower and the Administrative Agent in writing of its
legal inability to do so.

 

(f)      Treatment of Certain Refunds.  Unless required by applicable Laws, at
no time shall the Administrative Agent have any obligation to file for or
otherwise pursue on behalf of a Lender or the L/C Issuer, or have any obligation
to pay to any Lender or the L/C Issuer, any refund of Taxes withheld or deducted
from funds paid for the account of such Lender or the L/C Issuer, as the case
may be.  If any Recipient determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified by any Loan Party or with respect to which any Loan Party has paid
additional amounts pursuant to this Section 3.01, it shall pay to the Loan Party
an amount equal to such refund (but only to the extent of indemnity payments
made, or additional amounts paid, by a Loan Party under this Section 3.01 with
respect to the Taxes giving rise to such refund), net of all reasonable
out-of-pocket expenses (including Taxes) incurred by such Recipient, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund), provided that the Loan Party, upon the request of
the Recipient, agrees to repay the amount paid over to the Loan Party (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Recipient in the event the Recipient is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this subsection, in no event will the applicable Recipient be required to pay
any amount to the Loan Party pursuant to this subsection the payment of which
would place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if the indemnification payments or additional
amounts giving rise to such refund had never been paid.  This subsection shall
not be construed to require any Recipient to make available its tax returns (or
any other information relating to its taxes that it deems confidential) to any
Loan Party or any other Person.

 

(g)     Survival.  Each party’s obligations under this Section 3.01 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender or the L/C Issuer, the
termination of the Commitments and the repayment, satisfaction or discharge of
all other Obligations.

 

3.02    Illegality.  If any Lender reasonably determines that any Law has made
it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to make, maintain or
fund LIBO Rate Loans, or to determine or charge interest rates based upon the
LIBO Rate, or any Governmental Authority has imposed material restrictions on
the authority of such Lender to purchase or sell, or to take deposits of,
Dollars in the London interbank market, then, on notice thereof by such Lender
to the Lead Borrower through the Administrative Agent, any obligation of such
Lender to make or continue

 

101

--------------------------------------------------------------------------------


 

LIBO Rate Loans or to convert Prime Rate Loans to LIBO Rate Loans shall be
suspended until such Lender notifies the Administrative Agent and the Lead
Borrower that the circumstances giving rise to such determination no longer
exist.  Upon receipt of such notice, the Borrowers shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all LIBO Rate Loans of such Lender to Prime Rate Loans, either on the
last day of the Interest Period therefor, if such Lender may lawfully continue
to maintain such LIBO Rate Loans to such day, or immediately, if such Lender may
not lawfully continue to maintain such LIBO Rate Loans.  Upon any such
prepayment or conversion, the Borrowers shall also pay accrued interest on the
amount so prepaid or converted.

 

3.03    Inability to Determine Rates.  If the Required Lenders determine that,
for any reason in connection with any request for a LIBO Rate Loan or a
conversion to or continuation thereof, (a) Dollar deposits are not being offered
to banks in the London interbank market for the applicable amount and Interest
Period of such LIBO Rate Loan, (b) adequate and reasonable means do not exist
for determining the LIBO Rate for any requested Interest Period with respect to
a proposed LIBO Rate Loan, or (c) the LIBO Rate for any requested Interest
Period with respect to a proposed LIBO Rate Loan does not adequately and fairly
reflect the cost to such Lenders of funding such Loan, the Administrative Agent
will promptly so notify the Lead Borrower and each Lender.  Thereafter, the
obligation of the Lenders to make or maintain LIBO Rate Loans shall be suspended
until the Administrative Agent (upon the instruction of the Required Lenders)
revokes such notice.  Upon receipt of such notice, the Lead Borrower may revoke
any pending request for a Borrowing of, conversion to or continuation of LIBO
Rate Loans or, failing that, will be deemed to have converted such request into
a request for a Committed Borrowing of Prime Rate Loans in the amount specified
therein.

 

3.04    Increased Costs; Reserves on LIBO Rate Loans.

 

(a)     Increased Costs Generally.  If any Change in Law shall:

 

(i)              impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the LIBO Rate) or the
L/C Issuer; or

 

(ii)             impose on any Lender or the L/C Issuer or the London interbank
market any other condition, cost or expense affecting this Agreement or LIBO
Rate Loans made by such Lender or any Letter of Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any LIBO Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or the
L/C Issuer of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer), the Borrowers will
pay to such Lender or the L/C Issuer, as the case may be, such additional amount
or

 

102

--------------------------------------------------------------------------------


 

amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered.

 

(b)     Capital Requirements.  If, with respect to any Lender or the L/C Issuer,
any Change in Law affecting such Lender or the L/C Issuer or any Lending Office
of such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital requirements has had, or would have, the effect of reducing
the rate of return on such Lender’s or the L/C Issuer’s capital or on the
capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by the L/C Issuer, to a level below that which such Lender or
the L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy), then from time to time the
Borrowers will pay to such Lender or the L/C Issuer or such Lender’s or the L/C
Issuer’s holding company, as the case may be, such additional amount or amounts
as will compensate such Lender or the L/C Issuer or such Lender’s or the L/C
Issuer’s holding company, as the case may be, for any such reduction suffered.

 

(c)     Certificates for Reimbursement.  A certificate of a Lender or the L/C
Issuer setting forth the amount or amounts necessary to compensate such Lender
or the L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section 3.04 and delivered to the Lead Borrower
shall be conclusive absent manifest error.  The Borrowers shall pay such Lender
or the L/C Issuer, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.

 

(d)     Delay in Requests.  Failure or delay on the part of any Lender or the
L/C Issuer to demand compensation pursuant to the foregoing provisions of this
Section 3.04 shall not constitute a waiver of such Lender’s or the L/C Issuer’s
right to demand such compensation, provided that the Borrowers shall not be
required to compensate a Lender or the L/C Issuer pursuant to the foregoing
provisions of this Section 3.04 for any increased costs incurred or reductions
suffered more than six (6) months prior to the date that such Lender or the L/C
Issuer, as the case may be, notifies the Lead Borrower of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or the
L/C Issuer’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the nine-month period referred to above shall be extended to include the
period of retroactive effect thereof).

 

(e)     Exclusion of Tax Gross-Ups.  The Borrowers shall not be obligated to pay
any additional amounts under this Section 3.04 with respect to Taxes or any
costs attributable to Taxes; the obligation of the Borrowers to pay any amounts
with respect to Taxes shall be governed by Section 3.01.

 

103

--------------------------------------------------------------------------------


 

3.05    Compensation for Losses.  Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrowers shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
actually incurred by it as a result of:

 

(a)     any continuation, conversion, payment or prepayment of any LIBO Rate
Loan on a day other than the last day of the Interest Period for such LIBO Rate
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

 

(b)     any failure by the Borrowers (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any LIBO Rate
Loan on the date or in the amount notified by the Lead Borrower; or

 

(c)     any assignment of a LIBO Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Lead Borrower
pursuant to Section 10.13;

 

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained.  The Borrowers shall also pay any
customary administrative fees charged by such Lender in connection with the
foregoing.

 

For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each LIBO
Rate Loan made by it at the LIBO Rate for such Loan by a matching deposit or
other borrowing in the London interbank market for a comparable amount and for a
comparable period, whether or not such LIBO Rate Loan was in fact so funded.

 

3.06    Mitigation Obligations; Replacement of Lenders.

 

(a)     Designation of a Different Lending Office.  If any Lender requests
compensation under Section 3.04, or the Borrowers are required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or
Section 3.04, as the case may be, in the future, or eliminate the need for the
notice pursuant to Section 3.02, as applicable, and (ii) in each case, would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender.  The Borrowers hereby agree to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

(b)     Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, or if the Borrowers are required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to

 

104

--------------------------------------------------------------------------------


 

Section 3.01, the Borrowers may replace such Lender in accordance with Section
10.13.

 

3.07    Survival.  All of the Borrowers’ obligations under this Article III
shall survive termination of the Aggregate Commitments and repayment of all
other Obligations hereunder.

 

3.08    Designation of Lead Borrower as Borrowers’ Agent.

 

(a)     Each Borrower hereby irrevocably designates and appoints the Lead 
Borrower as such Borrower’s agent to obtain Credit Extensions, the proceeds of
which shall be available to each Borrower for such uses as are permitted under
this Agreement.  As the disclosed principal for its agent, each Borrower shall
be obligated to each Credit Party on account of Credit Extensions so made as if
made directly by the applicable Credit Party to such Borrower, notwithstanding
the manner by which such Credit Extensions are recorded on the books and records
of the Lead Borrower and of any other Borrower.  In addition, each Loan Party
other than the Borrowers hereby irrevocably designates and appoints the Lead 
Borrower as such Loan Party’s agent to represent such Loan Party in all respects
under this Agreement and the other Loan Documents.

 

(b)     Each Borrower recognizes that credit available to it hereunder is in
excess of and on better terms than it otherwise could obtain on and for its own
account and that one of the reasons therefor is its joining in the credit
facility contemplated herein with all other Borrowers.  Consequently, each
Borrower hereby assumes and agrees to discharge all Obligations of each of the
other Borrowers.

 

(c)     The Lead Borrower shall act as a conduit for each Borrower (including
itself, as a “Borrower”) on whose behalf the Lead Borrower has requested a
Credit Extension.  Neither the Administrative Agent nor any other Credit Party
shall have any obligation to see to the application of such proceeds therefrom.

 

ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

4.01    Conditions of Initial Credit Extension.  The obligation of the L/C
Issuer and each Lender to make its initial Credit Extension hereunder is subject
to satisfaction of the following conditions precedent:

 

(a)     The Administrative Agent’s receipt of the following, each of which shall
be originals, PDFs or telecopies (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party, and each in form and substance reasonably satisfactory to
the Administrative Agent:

 

(i)              executed counterparts of this Agreement sufficient in number
for distribution to the Administrative Agent, each Lender and the Lead Borrower;

 

(ii)             a Note executed by the Borrowers in favor of each Lender
requesting a Note;

 

105

--------------------------------------------------------------------------------


 

(iii)            such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may reasonably require evidencing (A) the
authority of each Loan Party to enter into this Agreement and the other Loan
Documents to which such Loan Party is a party or is to be a party and (B) the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Agreement and the other
Loan Documents to which such Loan Party is a party or is to be a party;

 

(iv)            copies of each Loan Party’s Organization Documents and such
other documents and certifications as the Administrative Agent may reasonably
require to evidence that each Loan Party is duly organized or formed, and that
each Loan Party is validly existing, in good standing and qualified to engage in
business in each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification, except to
the extent that failure to so qualify in any such jurisdiction would not
reasonably be expected to have a Material Adverse Effect;

 

(v)             a favorable opinion of counsel to the Loan Parties, addressed to
the Administrative Agent and each Lender, in each case as to such matters
concerning the Loan Parties and the Loan Documents as the Administrative Agent
may reasonably request;

 

(vi)            a certificate signed by a Responsible Officer of the Lead
Borrower, certifying that (A) the conditions specified in Sections 4.02(a) and
4.02(b) have been satisfied, (B) no consents, licenses or approvals are required
in connection with the execution, delivery and performance by such Loan Party,
and the validity against such Loan Party, of the Loan Documents to which it is a
party, except for (1) such consents, licenses and approvals obtained by the Loan
Parties prior to the Effective Date, each of which are in full force and effect
as of the Effective Date, or (2) those the failure of which to obtain,
individually or in the aggregate, would not have, and would not reasonably be
expected to have, a Material Adverse Effect, and (C) as of the Effective Date
after giving effect to the transactions contemplated hereby, the Loan Parties on
a Consolidated basis are Solvent;

 

(vii)           a Borrowing Base Certificate dated the Effective Date, relating
to the month ended on December 1, 2012, and executed by a Responsible Officer of
the Lead Borrower;

 

(viii)          evidence that all insurance required to be maintained pursuant
to the Loan Documents and all endorsements in favor of the Agents required under
the Loan Documents have been obtained and are in effect;

 

(ix)            the Security Documents and copies of certificates evidencing any
stock being pledged thereunder, together with copies of undated stock powers
executed in blank, each duly executed by the applicable Loan Parties;

 

106

--------------------------------------------------------------------------------


 

(x)             [RESERVED];

 

(xi)            results of searches (in each case dated as of a date reasonably
satisfactory to the Collateral Agent) indicating the absence of Liens on the
assets of the Loan Parties, except for Permitted Encumbrances and Liens for
which termination statements and releases, satisfactions and discharges of any
mortgages, and releases or subordination agreements reasonably satisfactory to
the Collateral Agent are being tendered concurrently with such extension of
credit or other arrangements reasonably satisfactory to the Collateral Agent for
the delivery of such termination statements and releases, satisfactions and
discharges have been made; and

 

(xii)           (A) all documents and instruments, including Uniform Commercial
Code financing statements, required by Law to be filed, registered or recorded
to create or perfect the Liens intended to be created under the Loan Documents
and all such documents and instruments shall have been so filed, registered or
recorded or prepared in forms ready to be filed, registered or recorded and (B)
the Credit Card Notifications and Blocked Account Agreements required pursuant
to Section 6.13 hereof.

 

(b)     After giving effect to (i) the first funding under the Loans, (ii) any
charges to the Loan Account made in connection with the establishment of the
credit facility contemplated hereby and (iii) all Letters of Credit to be issued
at, or immediately subsequent to, such establishment, Availability shall be not
less than $30,000,000.

 

(c)     There shall not have occurred since September 30, 2010 any event or
condition that has had or would be reasonably expected to have, either
individually or in the aggregate, a Material Adverse Effect.

 

(d)     [RESERVED]

 

(e)     [RESERVED]

 

(f)      There shall not have occurred any default of any Material Contract of
any Loan Party which could reasonably be expected to have a Material Adverse
Effect.

 

(g)     The consummation of the transactions contemplated hereby shall not
violate any applicable Law or any Organization Document.

 

(h)     There shall be no Indebtedness of the Loan Parties outstanding
immediately after the Effective Date other than the Obligations and the
Indebtedness permitted pursuant to Section 7.03.

 

(i)      All fees required to be paid to any of the Agents or the Arrangers on
or before the Effective Date shall have been paid in full, and all fees required
to be paid to the Lenders on or before the Effective Date shall have been paid
in full.

 

107

--------------------------------------------------------------------------------


 

(j)      The Borrowers shall have paid all fees, charges and disbursements of
counsel to the Administrative Agent and MLPFS to the extent invoiced at least
one (1) Business Day prior to the Effective Date, plus such additional amounts
of such fees, charges and disbursements as shall constitute its reasonable
estimate of such fees, charges and disbursements incurred or to be incurred by
it through the closing proceedings (provided that such estimate shall not
thereafter preclude a final settling of accounts between the Borrowers and the
Administrative Agent).

 

(k)     The Administrative Agent shall have received all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including, without
limitation, the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001)) (the “Patriot Act”).

 

Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have Consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be Consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Effective Date specifying its
objection thereto.

 

4.02    Conditions to all Credit Extensions.  The obligation of each Lender to
honor any Request for Credit Extension (other than a Conversion/Continuation
Notice requesting only a conversion of Committed Loans to the other Type, or a
continuation of LIBO Rate Loans) and of each L/C Issuer to issue each Letter of
Credit is subject to the following conditions precedent:

 

(a)     The representations and warranties of the Borrowers and each other Loan
Party contained in Article V or any other Loan Document, or which are contained
in any document furnished at any time under or in connection herewith or
therewith, shall be true and correct in all material respects (or, in the case
of any representation and warranty qualified by materiality, in all respects) on
and as of the date of such Credit Extension, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects (or, in the case of
any representation and warranty qualified by materiality, in all respects) as of
such earlier date, and except that for purposes of this Section 4.02, the
representations and warranties contained in Sections 5.05(a) and 5.05(b) shall
be deemed to refer to the most recent statements furnished pursuant to clauses
(a) and (b), respectively, of Section 6.01.

 

(b)     No Default or Event of Default shall have occurred and be continuing, or
would result from such proposed Credit Extension or from the application of the
proceeds thereof.

 

(c)     The Administrative Agent and, if applicable, the L/C Issuer or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof.

 

108

--------------------------------------------------------------------------------


 

Each Request for Credit Extension (other than a Conversion/Continuation Notice
requesting only a conversion of Committed Loans to the other Type or a
continuation of LIBO Rate Loans) submitted by the Lead Borrower shall be deemed
to be a representation and warranty by the Borrowers that the conditions
specified in Sections 4.02(a) and 4.02(b) have been satisfied on and as of the
date of the applicable Credit Extension.  The conditions set forth in this
Section 4.02 are for the sole benefit of the Credit Parties, but until the
Required Lenders (or, in the event that there are only two (2) Lenders
hereunder, any Lender so long as such Lender is a Lender as of the Effective
Date and maintains a Commitment not less than the Commitment of such Lender as
of the Effective Date) otherwise direct the Administrative Agent to cease making
Committed Loans, the Lenders will fund their Applicable Percentage of all Loans
and L/C Advances and participate in all Swing Line Loans and Letters of Credit
whenever made or issued, which are requested by the Lead Borrower and which,
notwithstanding the failure of the Loan Parties to comply with the provisions of
this Article IV, agreed to by the Administrative Agent; provided, however, the
making of any such Loans or the issuance of any Letters of Credit shall not be
deemed a modification or waiver by any Credit Party of the provisions of this
Article IV on any future occasion or a waiver of any rights of the Credit
Parties as a result of any such failure to comply.

 

ARTICLE V
REPRESENTATIONS AND WARRANTIES

 

To induce the Credit Parties to enter into this Agreement and to make Loans and
to issue Letters of Credit hereunder, each Loan Party represents and warrants to
the Administrative Agent and the other Credit Parties that:

 

5.01    Existence, Qualification and Power.  Each Loan Party and each Subsidiary
thereof (a) is a corporation, limited liability company, partnership or limited
partnership, duly organized or formed, validly existing and, where applicable,
in good standing under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority and all requisite
governmental licenses, permits, authorizations, consents and approvals to (i)
own or lease its assets and carry on its business and (ii) execute, deliver and
perform its obligations under the Loan Documents to which it is a party, and (c)
is duly qualified and is licensed and, where applicable, in good standing under
the Laws of each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification or
license; except in each case referred to in clause (b)(i) or (c), to the extent
that failure to do so would not reasonably be expected to have a Material
Adverse Effect.  Schedule 5.01 annexed hereto sets forth, as of the Effective
Date, each Loan Party’s name as it appears in official filings in its state of
incorporation or organization, its state of incorporation or organization,
organization type, organization number, if any, issued by its state of
incorporation or organization, and its federal employer identification number.

 

5.02    Authorization; No Contravention.  The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is or
is to be a party, has been duly authorized by all necessary corporate or other
organizational action, and does not and will not: (a) contravene the terms of
any of such Person’s Organization Documents; (b) conflict with or result in any
breach, termination, or contravention of, or constitute a default under, or
require any payment to be made under (i) any Material Contract or any Material
Indebtedness to which

 

109

--------------------------------------------------------------------------------


 

such Person is a party or affecting such Person or the properties of such Person
or any of its Subsidiaries or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; (c) result in or require the creation of any Lien upon any
asset of any Loan Party (other than Liens in favor of the Collateral Agent under
the Security Documents); or (d) violate any Law, except, in the case of clauses
(b) and (d), to the extent as would not reasonably be expected to have a
Material Adverse Effect.

 

5.03    Governmental Authorization; Other Consents.  No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, except for
(a) the perfection or maintenance of the Liens created under the Security
Documents (including the priority thereof as provided in the Intercreditor
Agreement) or (b) such as have been obtained or made and are in full force and
effect.

 

5.04    Binding Effect.  This Agreement has been, and each other Loan Document,
when delivered, will have been, duly executed and delivered by each Loan Party
that is party thereto.  This Agreement constitutes, and each other Loan Document
when so delivered will constitute, a legal, valid and binding obligation of such
Loan Party, enforceable against each Loan Party that is party thereto in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

 

5.05    Financial Statements; No Material Adverse Effect.

 

(a)    The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; and (ii) fairly present in all material
respects the financial condition of the Parent and its Subsidiaries as of the
date thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein.

 

(b)    The unaudited Consolidated balance sheet of the Parent and its
Subsidiaries dated October 6, 2012, and the related Consolidated and
consolidating statements of income or operations, Shareholders’ Equity and cash
flows for the forty weeks of the Parent’s Fiscal Year ended on that date
(i) were prepared in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein, and
(ii) fairly present in all material respects the financial condition of the
Parent and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby, subject, in the case of clauses
(i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments.

 

(c)    Since the date of the Audited Financial Statements, there has been no
event or circumstance, either individually or in the aggregate, that has had or
would reasonably be expected to have a Material Adverse Effect.

 

110

--------------------------------------------------------------------------------


 

(d)    The Consolidated forecasted balance sheet and statements of income and
cash flows of the Parent and its Subsidiaries delivered pursuant to Sections
4.01 or 6.01 were prepared in good faith on the basis of the assumptions stated
therein, which assumptions were believed to be reasonable at the time of
delivery.

 

5.06    Litigation.  There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Loan Parties after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against any Loan Party or any of its
Subsidiaries or against any of its properties or revenues that (a) purport to
affect or pertain to this Agreement or any other Loan Document, or any of the
transactions contemplated hereby, or (b) except as specifically disclosed in
Schedule 5.06, either individually or in the aggregate, if determined adversely,
would reasonably be expected to have a Material Adverse Effect.

 

5.07    No Default.  No Loan Party or any Subsidiary is in default under or with
respect to, or party to, any Material Indebtedness, the effect of which default
is to cause, or to permit the holder or holders of such Material Indebtedness
(or a trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such Material
Indebtedness to become due and payable (whether by demand or acceleration) or to
be repurchased, prepaid, defeased or redeemed (automatically or otherwise), or
an offer to repurchase, prepay, defease or redeem such Material Indebtedness to
be made, in each case prior to its stated maturity.  No Default or Event of
Default has occurred and is continuing or would result from the consummation of
the transactions contemplated by this Agreement or any other Loan Document.

 

5.08    Ownership of Property; Liens.

 

(a)    Each of the Loan Parties and each Subsidiary thereof has good and
marketable fee simple title to, or valid leasehold interests in, all real
property necessary or used in the ordinary conduct of its business, except for
such defects in title as would not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.  The real property subject to the
Lancaster Mortgage is free and clear of all Liens, other than Permitted
Encumbrances.  Each of the Loan Parties and each Subsidiary has good and
marketable title to, valid leasehold interests in, or valid licenses to use all
personal property and assets material to the ordinary conduct of its business,
free and clear of all Liens, other than Permitted Encumbrances.

 

(b)    Schedule 5.08(b)(1) sets forth the address (including street address,
county and state) of all Real Estate that is owned in fee by the Loan Parties as
of the Effective Date.  Schedule 5.08(b)(2) sets forth the name of the lessor
and the address (including street address, county and state) of all Leases
pursuant to which a Loan Party is the lessee as of the Effective Date.  To the
knowledge of the Loan Parties, each of such Leases is in full force and effect
and the Loan Parties are not in default of the terms thereof, except to the
extent that any such failure to be in full force and effect or any such default
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

111

--------------------------------------------------------------------------------


 

(c)    The property of each Loan Party and each of its Subsidiaries is subject
to no Liens, other than Permitted Encumbrances.

 

(d)    As of the Effective Date, no Loan Party or any Subsidiary of a Loan Party
holds any Investments other than Permitted Investments.

 

5.09    Environmental Compliance.  Except as specifically disclosed in Schedule
5.09, or except, in each case, as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect:

 

(a)    No Loan Party or any Subsidiary thereof (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has become subject to
any Environmental Liability, (iii) has received written notice of any claim with
respect to any Environmental Liability or (iv) knows of any basis for any
Environmental Liability.

 

(b)    (i) None of the properties currently or, to the knowledge of the Loan
Parties, formerly owned or operated by any Loan Party or any Subsidiary thereof
is listed on the NPL or on the CERCLIS or any analogous foreign, state or local
list, (ii) there are no and, to the knowledge of the Loan Parties, never have
been any underground or above-ground storage tanks or any surface impoundments,
septic tanks, pits, sumps or lagoons in which Hazardous Materials are being or
have been treated, stored or disposed on any property currently owned or
operated by any Loan Party or any Subsidiary thereof or, to the knowledge of the
Loan Parties, on any property formerly owned or operated by any Loan Party or
Subsidiary thereof, and (iii) Hazardous Materials have not been released,
discharged or disposed of on any property currently or, to the knowledge of the
Loan Parties, formerly owned or operated by any Loan Party or any Subsidiary
thereof.

 

(c)    (i) No Loan Party or any Subsidiary thereof is undertaking, and no Loan
Party or any Subsidiary thereof has completed, either individually or together
with other potentially responsible parties, any investigation or assessment or
remedial or response action relating to any actual or threatened release,
discharge or disposal of Hazardous Materials at any site, location or operation,
either voluntarily or pursuant to the order of any Governmental Authority or the
requirements of any Environmental Law, and (ii) all Hazardous Materials
generated, used, treated, handled or stored at, or transported to or from, any
property currently or formerly owned or operated by any Loan Party or any
Subsidiary thereof, have been disposed of, at all times during which such
property was owned or operated by any Loan Party or any Subsidiary thereof, in a
manner not reasonably expected to result in material liability to any Loan Party
or any Subsidiary thereof.

 

5.10    Insurance.  The properties of the Loan Parties and their Subsidiaries
are insured with financially sound and reputable insurance companies which are
not Affiliates of the Loan Parties, in such amounts, with such deductibles and
covering such risks (including, without limitation, workmen’s compensation,
public liability, business interruption and property damage

 

112

--------------------------------------------------------------------------------


 

insurance) as are customarily carried by companies engaged in similar businesses
and owning similar properties in localities where the Loan Parties or the
applicable Subsidiary operates.  Schedule 5.10 sets forth a description of all
insurance maintained by or on behalf of the Loan Parties as of the Effective
Date.  Each insurance policy listed on Schedule 5.10 is in full force and effect
as of the Effective Date and all premiums in respect thereof that are due and
payable have been paid.

 

5.11    Taxes.  The Loan Parties and their Subsidiaries have filed all Federal,
state and other material Tax returns and reports required to be filed, and have
paid all Federal, state and other material Taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except (a) those which (i) are being contested
in good faith by appropriate proceedings being diligently conducted, (ii) for
which adequate reserves have been provided in accordance with GAAP, (iii) as to
which Taxes no Lien has been filed and (iv) such contest effectively suspends
the collection of the contested obligation and the enforcement of any Lien
securing such obligation or (b) those which would not reasonably be expected to
result in a Material Adverse Effect.  There is no proposed Tax assessment
against any Loan Party or any Subsidiary that would, if made, have a Material
Adverse Effect.  No Loan Party or any Subsidiary thereof is a party to any tax
sharing agreement, with the exception of any tax sharing agreement solely among
the Loan Parties.

 

5.12    ERISA Compliance.

 

(a)    Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state laws.  To the best
knowledge of the Lead Borrower, nothing has occurred that would prevent or cause
the loss of such tax-qualified status.

 

(b)    There are no pending or, to the best knowledge of the Lead Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that would reasonably be expected to have a Material
Adverse Effect.  There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
would reasonably be expected to result in a Material Adverse Effect.

 

(c)    To the best knowledge of the Lead Borrower, none of the following have
occurred, unless the occurrence of the same would not reasonably be expected to
have a Material Adverse Effect: (i) no ERISA Event has occurred, and neither the
Lead Borrower nor any ERISA Affiliate is aware of any fact, event or
circumstance that could reasonably be expected to constitute or result in an
ERISA Event with respect to any Pension Plan; (ii) the Lead Borrower and each
ERISA Affiliate has met all applicable requirements under the Pension Funding
Rules in respect of each Pension Plan, and no waiver of the minimum funding
standards under the Pension Funding Rules has been applied for or obtained;
(iii) neither the Lead Borrower nor any ERISA Affiliate has incurred any
liability to the PBGC other than for the payment of premiums, and there are no
premium payments which have become due that are unpaid; and (iv) neither the
Lead Borrower nor any ERISA Affiliate has engaged in a

 

113

--------------------------------------------------------------------------------


 

transaction that would reasonably be expected to be subject to Sections 4069 or
Section 4212(c) of ERISA.

 

5.13    Subsidiaries; Equity Interests.  As of the Effective Date, the Loan
Parties have no Subsidiaries other than those specifically disclosed in
Part (a) of Schedule 5.13, which Schedule sets forth the legal name,
jurisdiction of incorporation or formation and authorized Equity Interests of
each such Subsidiary as of the Effective Date.  All of the outstanding Equity
Interests in such Subsidiaries have been validly issued, are fully paid and
non-assessable and are owned by a Loan Party (or a Subsidiary of a Loan Party)
as of the Effective Date in the amounts specified on Part (a) of Schedule 5.13
free and clear of all Liens except Permitted Encumbrances.  Except as set forth
in Schedule 5.13, as of the Effective Date, there are no outstanding rights to
purchase any Equity Interests in any Subsidiary.  As of the Effective Date, the
Loan Parties have no equity investments in any other corporation or entity other
than those specifically disclosed in Part (b) of Schedule 5.13.  All of the
outstanding Equity Interests in the Loan Parties have been validly issued, and
are fully paid and non-assessable and are owned as of the Effective Date in the
amounts specified on Part (c) of Schedule 5.13 free and clear of all Liens
except for Permitted Encumbrances.  The copies of the Organization Documents of
each Loan Party and each amendment thereto provided as of the Effective Date
pursuant to Section 4.01 are true and correct copies of each such document, each
of which is valid and in full force and effect as of the Effective Date.

 

5.14    Margin Regulations; Investment Company Act.

 

(a)    No Loan Party is engaged or will be engaged, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.  None of the proceeds of the
Credit Extensions shall be used directly or indirectly for the purpose of
purchasing or carrying any margin stock, for the purpose of reducing or retiring
any Indebtedness that was originally incurred to purchase or carry any margin
stock or for any other purpose that might cause any of the Credit Extensions to
be considered a “purpose credit” within the meaning of Regulations T, U, or X
issued by the FRB.

 

(b)    None of the Loan Parties, any Person Controlling any Loan Party, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.

 

5.15    Disclosure.  As of the Effective Date, each Loan Party has disclosed to
the Administrative Agent and the Lenders all agreements, instruments and
corporate or other restrictions to which it or any of its Subsidiaries is
subject, and all other matters known to it, that, individually or in the
aggregate, would reasonably be expected to result in a Material Adverse Effect. 
No report, financial statement, certificate or other information, whether now or
hereafter furnished (whether in writing or orally) by or on behalf of any Loan
Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case, as modified
or supplemented by other information so furnished), taken as a whole, contains
any material misstatement of fact or omits to state any material fact necessary
to make

 

114

--------------------------------------------------------------------------------


 

the statements therein, in the light of the circumstances under which they were
made, not misleading in any material respect; provided that, with respect to
projected financial information, the Loan Parties represent only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time.

 

5.16    Compliance with Laws.  Each of the Loan Parties and each Subsidiary is
in compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, would not reasonably be expected to have a Material Adverse
Effect.

 

5.17    Intellectual Property; Licenses, Etc.  The Loan Parties and their
Subsidiaries own, or possess the right to use, all of the Intellectual Property
and all of the licenses, permits and other authorizations that are reasonably
necessary for the operation of their respective businesses.  To the best
knowledge of the Lead Borrower, no slogan or other advertising device, product,
process, method, substance, part or other material now employed, or now
contemplated to be employed, by any Loan Party or any Subsidiary infringes upon
any Intellectual Property rights held by any other Person, except for such
infringement which, either individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.  Except as
specifically disclosed in Schedule 5.17, no claim or litigation regarding any of
the foregoing is pending or, to the best knowledge of the Lead Borrower,
threatened, which, either individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect.

 

5.18    Labor Matters.  As of the Effective Date, except as, individually or in
the aggregate, would not reasonably be expected to have a Material Adverse
Effect: (a) there are no strikes, lockouts, slowdowns or other labor disputes
against any Loan Party or its Subsidiaries pending or, to the knowledge of any
the Lead Borrower, threatened; (b) the hours worked by, and payments made to,
employees of the Loan Parties and their Subsidiaries are not in violation of the
Fair Labor Standards Act or any other applicable federal, state, local or
foreign Law dealing with such matters; (c) no Loan Party or any of its
Subsidiaries has incurred any liability or obligation under the Worker
Adjustment and Retraining Act or similar state Law; and (d) all payments due
from any Loan Party or its Subsidiaries, or for which any claim may be made
against any Loan Party or any of its Subsidiaries, on account of wages and
employee health and welfare insurance and other benefits, have been paid or
accrued as a liability on the books of such Loan Party or such Subsidiary to the
extent required by GAAP.  Except as, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect,: (A) there are no
representation proceedings pending or, to any Loan Party’s knowledge, threatened
to be filed with the National Labor Relations Board, and no labor organization
or group of employees of any Loan Party or any Subsidiary has made a pending
demand for recognition; (B) there are no complaints, unfair labor practice
charges, grievances, arbitrations, unfair employment practices charges or any
other claims or complaints against any Loan Party or any Subsidiary pending or,
to the knowledge of any Loan Party, threatened to be filed with any Governmental
Authority or arbitrator based on, arising out of, in connection with, or
otherwise relating to the employment or termination of employment of any
employee of any Loan Party or any of its Subsidiaries; and (C) the consummation
of the transactions contemplated by the Loan

 

115

--------------------------------------------------------------------------------


 

Documents will not give rise to a right of termination or right of renegotiation
on the part of any union under any collective bargaining agreement to which any
Loan Party or any of its Subsidiaries is bound.

 

5.19    Security Documents.

 

(a)    The Security Agreement creates in favor of the Collateral Agent, for the
benefit of the Credit Parties, a legal, valid, continuing and enforceable
security interest in the Collateral (as defined in the Security Agreement), the
enforceability of which is subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.  The financing statements, releases and other
filings are in appropriate form and have been filed in the offices specified in
the Perfection Certificate.  The Collateral Agent has a perfected Lien on, and
security interest in, to and under all right, title and interest of the Loan
Parties in all Collateral that may be perfected by filing, recording or
registering a financing statement or analogous document (including, without
limitation, the proceeds of such Collateral subject to the limitations relating
to such proceeds in the UCC) or by obtaining control under the UCC (in effect on
the date this representation is made) in each case prior and superior in right
to any other Person, except for (a) with respect to the Notes Priority
Collateral only, Liens securing the obligations of the Loan Parties arising
under the Senior Notes Documents, and (b) other Permitted Encumbrances having
priority under applicable Law.

 

(b)    The Collateral Agent has a fully perfected Lien on, and security interest
in, all right, title and interest of the applicable Loan Parties in the
Intellectual Property Collateral (as defined in the Security Agreement) in which
a security interest may be perfected by filing, recording or registering a
security agreement, financing statement or analogous document in the United
States Patent and Trademark Office, in each case prior and superior in right to
any other Person (it being understood that subsequent recordings in the United
States Patent and Trademark Office and the United States Copyright Office may be
necessary to perfect a Lien on patents, patent applications, registered
trademarks, trademark applications and copyrights acquired by the Loan Parties
after the date hereof), except for (a) with respect to the Notes Priority
Collateral only, Liens securing the obligations of the Loan Parties arising
under the Senior Notes Documents, and (b) other Permitted Encumbrances having
priority under applicable Law.

 

(c)    The Lancaster Mortgage, together with any required financing statements
(if applicable), is a legal, valid, continuing and enforceable Lien in the
Mortgaged Property (as defined in the Lancaster Mortgage), the enforceability of
which is subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.  The Collateral Agent has a perfected Lien on, and security
interest in, to and under all right, title and interest of the grantors in all
Mortgaged Property (as defined in the Lancaster Mortgage) that may be perfected
by the filing of the Lancaster Mortgage (including,

 

116

--------------------------------------------------------------------------------


 

without limitation, the proceeds of such Mortgaged Property), in each case prior
and superior in right to any other Person, except for (a) with respect to the
Notes Priority Collateral only, Liens securing the obligations of the Loan
Parties arising under the Senior Notes Documents, and (b) other Permitted
Encumbrances having priority under applicable Law.

 

5.20    Solvency.  After giving effect to the transactions contemplated by this
Agreement, and before and after giving effect to each Credit Extension, the Loan
Parties, on a Consolidated basis, are, and will be, Solvent. No transfer of
property has been or will be made by any Loan Party and no obligation has been
or will be incurred by any Loan Party in connection with the transactions
contemplated by this Agreement or the other Loan Documents with the intent to
hinder, delay, or defraud either present or future creditors of any Loan Party.

 

5.21    Deposit Accounts; Credit Card Arrangements.

 

(a)    Annexed hereto as Schedule 5.21(a) is a list of all DDAs maintained by
the Loan Parties as of the Effective Date, which Schedule includes, with respect
to each DDA: (i) the name and address of the depository; (ii) the account
number(s) maintained with such depository; (iii) a contact person at such
depository, and (iv) the identification of each Blocked Account Bank.

 

(b)    Annexed hereto as Schedule 5.21(b) is a list describing all arrangements
as of the Effective Date to which any Loan Party is a party with respect to the
processing and/or payment to such Loan Party of the proceeds of any credit card
charges for sales made by such Loan Party.

 

5.22    Brokers.  No broker or finder brought about the obtaining, making or
closing of the Loans or transactions contemplated by the Loan Documents, and no
Loan Party or Affiliate thereof has any obligation to any Person in respect of
any finder’s or brokerage fees in connection therewith.

 

5.23    Material Contracts.  The Loan Parties have delivered or otherwise made
available to the Administrative Agent true, correct and complete copies of all
Material Contracts to which any Loan Party is a party or is bound as of the
Effective Date.  The Loan Parties are not in breach or in default of or under
any Material Contract, the effect of which breach or default is to cause, or to
permit, any other party thereto to terminate such Material Contract, and the
Loan Parties have not received any notice of the intention of any other party
thereto to terminate any Material Contract, except, in each case referred to in
this sentence, for any such Material Contract that has been replaced prior to,
or concurrently with, the termination thereof in accordance with the terms of
Section 7.12(a).

 

5.24    Casualty.  Neither the businesses nor the properties of any Loan Party
or any of its Subsidiaries are affected by any fire, explosion, accident,
drought, storm, hail, earthquake, embargo, act of God or of the public enemy or
other casualty (whether or not covered by insurance) that, either individually
or in the aggregate, would reasonably be expected to have a Material Adverse
Effect.

 

117

--------------------------------------------------------------------------------


 

5.25    Pharmaceutical Laws.

 

(a)    The Loan Parties have obtained all permits, licenses and other
authorizations which are required with respect to the ownership and operations
of their businesses under any Pharmaceutical Law, except where the failure to
obtain such permits, licenses or other authorizations would not reasonably be
expected to have a Material Adverse Effect.

 

(b)    The Loan Parties are in compliance with all terms and conditions of all
such permits, licenses, orders and authorizations, and are also in compliance
with all Pharmaceutical Laws, including all other limitations, restrictions,
conditions, standards, prohibitions, requirements, obligations, schedules and
timetables contained in the Pharmaceutical Laws, except where the failure to
comply with such terms, conditions or laws would not reasonably be expected to
have a Material Adverse Effect.

 

(c)    None of the Loan Parties has any liabilities, claims against it or
presently outstanding notices imposed or based upon any provision of any
Pharmaceutical Law, except for such liabilities, claims, citations or notices
which individually or in the aggregate would not reasonably be expected to have
a Material Adverse Effect.

 

5.26    HIPAA Compliance.

 

(a)    To the extent that, and for so long as, a Loan Party is a “covered
entity” within the meaning of HIPAA, such Loan Party: (i) has undertaken or will
promptly undertake all applicable surveys, audits, inventories, reviews,
analyses and/or assessments (including any required risk assessments) of all
areas of its business and operations required by HIPAA and/or that could be
adversely affected by failure of Loan Party to be HIPAA Compliant (as defined
below); (ii) has developed or will promptly develop a detailed plan and time
line for becoming HIPAA Compliant (a “HIPAA Compliance Plan”); and (iii) has
implemented, or will implement, those provisions of such HIPAA Compliance Plan
in all material respects necessary to ensure that such Loan Party is or becomes
HIPAA Compliant.  For purposes hereof, “HIPAA Compliant” shall mean that a Loan
Party, to the extent legally required, (i) is or will use commercially
reasonable efforts to be in compliance in all material respects with each of the
applicable requirements of the so-called “Administrative Simplification”
provisions of HIPAA on and as of each date that any part thereof, or any final
rule or regulation thereunder, becomes effective in accordance with its or their
terms, as the case may be (each such date, a “HIPAA Compliance Date”), and
(ii) is not, and would not reasonably be expected to become, as of any date
following any such HIPAA Compliance Date, the subject of any civil or criminal
penalty, process, claim, action or proceeding, or any administrative or other
regulatory review, survey, process or proceeding (other than routine surveys or
reviews conducted by any government health plan or other accreditation entity)
that has had or would reasonably be expected to have a Material Adverse Effect.

 

(b)    Schedule 5.26(b), annexed hereto, sets forth a complete list of all
“business associate agreements” (as such term is defined in HIPAA) that any Loan

 

118

--------------------------------------------------------------------------------


 

Party has entered into with any person as of the Effective Date and true,
correct and complete copies of all of such agreements have been provided to
Agent.

 

5.27      Compliance With Health Care Laws.

 

(a)    Each Loan Party is in compliance with all Health Care Laws, including all
Medicare and Medicaid program rules and regulations applicable to it, unless the
failure to comply with any such law, rule or regulation has not had and would
not reasonably be expected to have a Material Adverse Effect.  Without limiting
the generality of the foregoing, no Loan Party has received notice of any
violation of any provisions of the Medicare and Medicaid Anti-Fraud and Abuse or
Anti-Kickback Amendments of the Social Security Act (presently codified in
Section 1128(B)(b) of the Social Security Act) or the Medicare and Medicaid
Patient and Program Protection Act of 1987.

 

(b)    Each Loan Party has maintained in all material respects all records
required to be maintained by the Joint Commission on Accreditation of Healthcare
Organizations, the Food and Drug Administration, Drug Enforcement Agency and
State Boards of Pharmacy and the Federal and State Medicare and Medicaid
programs as required by the Health Care Laws or other applicable Law or
regulation and each Loan Party and the owners of the facilities and other
businesses managed by any Loan Party have all permits, licenses, franchises,
certificates and other approvals or authorizations of Governmental Authority as
are required under Health Care Laws and under such HMO or similar licensure laws
and such insurance laws and regulations, as are applicable thereto, and with
respect to those facilities and other businesses that participate in Medicare
and/or Medicaid, to receive reimbursement under Medicare and Medicaid, except
where the failure to obtain any such permit, license, franchise, certificate or
other approval or authorization would not reasonably be expected to have a
Material Adverse Effect.

 

(c)    Each Loan Party which is a Certified Medicare Provider or Certified
Medicaid Provider has in a timely manner filed all requisite cost reports,
claims and other reports required to be filed in connection with all Medicare
and Medicaid programs due on or before the date hereof, all of which are
complete and correct in all material respects. To the best of the Loan Parties’
knowledge, there are no claims, actions or appeals pending (and no Loan Party
has filed any claims or reports which should result in any such claims, actions
or appeals) before any Third Party Payor or Governmental Authority, including,
without limitation, any Fiscal Intermediary, the Provider Reimbursement Review
Board or the Administrator of HCFA, with respect to any Medicare or Medicaid
cost reports or claims filed by any Loan Party on or before the date hereof. No
validation review or program integrity review related to a Loan Party which
would reasonably be expected to have a Material Adverse Effect has been
conducted by any Third Party Payor or Governmental Authority in connection with
Medicare or Medicare programs, and to the best of the Loan Parties’ knowledge,
no such reviews are scheduled, pending or threatened against or affecting any
Loan Party, or any of its assets, or, the consummation of the transactions
contemplated hereby.  To the best of the Loan Parties’ knowledge, there
currently exist no restrictions,

 

119

--------------------------------------------------------------------------------


 

deficiencies, required plans of correction actions or other such remedial
measures with respect to Federal and State Medicare and Medicaid certifications
or licensure against such parties.

 

(d)    Schedule 5.27(d) hereto sets forth an accurate, complete and current list
of all participation agreements of the Loan Parties with health maintenance
organizations, insurance programs, preferred provider organizations and other
Third Party Payors as of the Effective Date.  Each such agreement is in full
force and effect and no default exists thereunder, except to the extent that
(i) any such failure to be in full force and effect or any such default would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect or (ii) such agreement has been replaced prior to, or
concurrently with, the termination thereof in accordance with the terms of
Section 7.12(a).

 

ARTICLE VI
AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than any Obligation in respect of the Other Liabilities and
other than contingent liabilities in respect of indemnity for which a claim has
not been made) hereunder shall remain unpaid or unsatisfied, or any Letter of
Credit shall remain outstanding and not Cash Collateralized, the Loan Parties
shall, and shall (except in the case of the covenants set forth in Sections
6.01, 6.02, and 6.03) cause each Subsidiary to:

 

6.01    Financial Statements.  Deliver to the Administrative Agent:

 

(a)    as soon as available, but in any event within ninety (90) days after the
end of each Fiscal Year of the Parent, a Consolidated balance sheet of the
Parent and its Subsidiaries as at the end of such Fiscal Year, and the related
Consolidated statements of income or operations, Shareholders’ Equity and cash
flows for such Fiscal Year, setting forth in each case in comparative form the
figures for the previous Fiscal Year, all in reasonable detail and prepared in
accordance with GAAP, such Consolidated statements to be audited and accompanied
by a report and unqualified opinion of a Registered Public Accounting Firm of
nationally recognized standing reasonably acceptable to the Administrative
Agent, which report and opinion shall be prepared in accordance with generally
accepted auditing standards and shall not be subject to any “going concern” or
like qualification or exception or any qualification or exception as to the
scope of such audit, other than any qualification or exception solely as a
result of the fact that the Commitments or the Loans hereunder are scheduled to
mature within 365 days after the end of such Fiscal Year;

 

(b)    as soon as available, but in any event within forty-five (45) days after
the end of each of the first three Fiscal Quarters of each Fiscal Year of the
Parent, a Consolidated balance sheet of the Parent and its Subsidiaries as at
the end of such Fiscal Quarter, and the related Consolidated statements of
income or operations, Shareholders’ Equity and cash flows for such Fiscal
Quarter and for the portion of the Parent’s Fiscal Year then ended, setting
forth in each case in comparative form the

 

120

--------------------------------------------------------------------------------


 

figures for (i) such period set forth in the projections delivered pursuant to
Section 6.01(d) hereof, (ii) the corresponding Fiscal Quarter of the previous
Fiscal Year and (iii) the corresponding portion of the previous Fiscal Year, all
in reasonable detail, such Consolidated statements to be certified by a
Responsible Officer of the Lead Borrower as fairly presenting the financial
condition, results of operations, Shareholders’ Equity and cash flows of the
Parent and its Subsidiaries as of the end of such Fiscal Quarter in accordance
with GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes;

 

(c)    as soon as available, but in any event within thirty (30) days after the
end of each Fiscal Period of each Fiscal Year of the Parent, a Consolidated
balance sheet of the Parent and its Subsidiaries as at the end of such Fiscal
Period, and the related Consolidated statements of income or operations for such
Fiscal Period, and for the portion of the Parent’s Fiscal Year then ended,
setting forth in each case in comparative form the figures for (i) such period
set forth in the projections delivered pursuant to Section 6.01(d) hereof,
(ii) the corresponding Fiscal Period of the previous Fiscal Year and (iii) the
corresponding portion of the previous Fiscal Year, all in reasonable detail,
such Consolidated statements to be certified by a Responsible Officer of the
Lead Borrower as fairly presenting the financial condition, results of
operations of the Parent and its Subsidiaries as of the end of such Fiscal
Period in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes;

 

(d)    as soon as available, but in any event within thirty (30) days after the
end of each Fiscal Year of the Parent, forecasts prepared by management of the
Lead Borrower, in form and detail reasonably satisfactory to the Administrative
Agent, of Consolidated balance sheets and statements of income or operations and
cash flows and an Availability model of the Parent and its Subsidiaries on a
monthly basis for the immediately following Fiscal Year (including the Fiscal
Year in which the Maturity Date set forth in clause (a) of the definition
thereof occurs) and, as soon as available, any significant revisions (if any) to
such forecast with respect to such Fiscal Year.

 

6.02    Certificates; Other Information.  Deliver to the Administrative Agent,
in form and detail reasonably satisfactory to the Administrative Agent:

 

(a)    (i) concurrently with the delivery of the financial statements referred
to in Sections 6.01(a), 6.01(b) and 6.01(c), (i) a duly completed Compliance
Certificate signed by a Responsible Officer of the Lead Borrower (to be
furnished even if a Covenant Compliance Event is not then in effect) and
(ii) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and 6.01(b), a copy of management’s discussion and analysis
with respect to such financial statements.  In the event of any change in GAAP
used in the preparation of such financial statements, the Lead Borrower shall
also provide a statement of reconciliation conforming such financial statements
to GAAP;

 

(b)    on the 15th day of each Fiscal Period (or, if such day is not a Business
Day, on the next succeeding Business Day), a Borrowing Base Certificate showing
the

 

121

--------------------------------------------------------------------------------


 

Borrowing Base as of the close of business as of the last day of the immediately
preceding Fiscal Period, each Borrowing Base Certificate to be certified as
complete and correct by a Responsible Officer of the Lead Borrower; provided
that, upon the occurrence and during the continuance of an Accelerated Borrowing
Base Delivery Event, such Borrowing Base Certificate shall be delivered on
Thursday of each week (or, if Thursday is not a Business Day or if such week has
a holiday on a Monday, Tuesday, Wednesday or Thursday, on the next succeeding
Business Day), as of the close of business on the immediately preceding
Saturday;

 

(c)    promptly upon receipt, copies of any material detailed audit reports,
management letters or recommendations submitted to the board of directors (or
the audit committee of the board of directors) of any Loan Party by its
Registered Public Accounting Firm in connection with the accounts or books of
the Loan Parties or any Subsidiary, or any audit of any of them;

 

(d)    promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
shareholders of the Loan Parties and copies of all annual, regular, periodic and
special reports and registration statements which any Loan Party may file or be
required to file with the SEC under Sections 13 or 15(d) of the Securities
Exchange Act of 1934 or with any national securities exchange;

 

(e)    the financial and collateral reports described on Schedule 6.02 hereto,
at the times set forth in such Schedule;

 

(f)    promptly after the same are available, but in any event within thirty
(30) days (or such other later date as agreed by the Administrative Agent) prior
to the expiry of the then existing insurance policies certificates evidencing
renewal of all insurance policies required to be maintained pursuant hereto;

 

(g)    promptly, and in any event within five (5) Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of each notice or
other correspondence received from any Governmental Authority (including,
without limitation, the SEC (or comparable agency in any applicable non-U.S.
jurisdiction)) concerning any proceeding with, or investigation or possible
investigation or other inquiry by such Governmental Authority regarding material
financial or other operational results of any Loan Party or any Subsidiary
thereof or any other matter which, if adversely determined, would reasonably be
expected to have a Material Adverse Effect; and

 

(h)    promptly, such additional information regarding the business affairs,
financial condition or operations of any Loan Party or any Subsidiary, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender (upon request to the Administrative Agent) may from time to time
reasonably request.

 

Documents required to be delivered pursuant to Sections 6.01(a), (b), (c) or
(d) may be delivered electronically and, if so delivered, shall be deemed to
have been delivered on the date (i) on

 

122

--------------------------------------------------------------------------------


 

which the Lead Borrower posts such documents, or provides a link thereto on the
Lead Borrower’s website on the Internet at the website address listed on
Schedule 10.02; or (ii) on which such documents are provided to the
Administrative Agent for posting on the Lead Borrower’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) the Lead Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Lead Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Lead Borrower shall notify the Administrative Agent and each Lender (by
telecopier or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents.  The Administrative Agent shall have no obligation to
request the delivery or to maintain copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by the Loan
Parties with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.

 

The Loan Parties hereby acknowledge that (a) the Administrative Agent and/or the
Arrangers may make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Loan Parties hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to
receive material non-public information with respect to the Loan Parties or
their securities) (each, a “Public Lender”).  The Loan Parties hereby agree that
so long as any Loan Party is the issuer of any outstanding debt or equity
securities that are registered or issued pursuant to a private offering or is
actively contemplating issuing any such securities they will use commercially
reasonable efforts to identify that portion of the Borrower Materials that may
be distributed to the Public Lenders and that (w) all such Borrower Materials
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Loan Parties shall be deemed to
have authorized the Administrative Agent, the Arrangers, the L/C Issuer and the
Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to the Loan Parties or their securities for purposes of United States
Federal and state securities laws (provided, however, that to the extent such
Borrower Materials constitute Information, they shall be treated as set forth in
Section 10.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Investor”;
and (z) the Administrative Agent shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Investor.”

 

6.03    Notices.  Promptly, and in any event within five (5) Business Days
(other than with respect to clause (f) below, in which case such notice is
required within fifteen (15) Business Days) after a Responsible Officer of the
Lead Borrower has obtained knowledge thereof, notify the Administrative Agent:

 

(a)    of the occurrence of any Default;

 

123

--------------------------------------------------------------------------------


 

(b)    [RESERVED];

 

(c)    of any matter that has resulted or would reasonably be expected to result
in a Material Adverse Effect, including (i) material breach or non-performance
of, or any default under, a Material Contract or with respect to Material
Indebtedness of any Loan Party or any Subsidiary thereof, (ii) any material
dispute, litigation, investigation, proceeding or suspension between any Loan
Party or any Subsidiary thereof and any Governmental Authority, (iii) the
commencement of, or any material development in, any material litigation or
proceeding affecting any Loan Party or any Subsidiary thereof, including
pursuant to any applicable Environmental Laws, (iv) the filing of any Lien for
unpaid Taxes against any Loan Party in excess of $1,000,000 and (v) the failure
to pay rent for material locations and such failure continues beyond the grace
period for such payment;

 

(d)    of the occurrence of any ERISA Event that would reasonably be expected to
result in a Material Adverse Effect;

 

(e)    of any change in any Loan Party’s chief executive officer or chief
financial officer;

 

(f)    of the discharge by any Loan Party of its present Registered Public
Accounting Firm or any withdrawal or resignation by such Registered Public
Accounting Firm;

 

(g)    of any casualty or other insured damage to any material portion of the
Collateral or the commencement of any action or proceeding for the taking of any
interest in a material portion of the Collateral under power of eminent domain
or by condemnation or similar proceeding or if any material portion of the
Collateral is damaged or destroyed; and

 

(h)    the receipt of any notice from a supplier, seller or agent pursuant to
either PACA or PASA with respect to claims individually or in the aggregate in
excess of $1,000,000.

 

Notwithstanding the foregoing, the notices described in Sections 6.03(c), (e),
(f) and (g) shall be deemed given by the Borrower’s providing the Administrative
Agent with access to public filings with the SEC that contain the same
information required therein (including by providing a link on the Lead
Borrower’s website on the Internet at the website address listed on Schedule
10.02) so long as such access complies with the requirements of Rule 3-10 of
Regulation S-X promulgated by the SEC; otherwise each notice pursuant to this
Section 6.03 shall be accompanied by a statement of a Responsible Officer of the
Lead Borrower setting forth details of the occurrence referred to therein and
stating what action the Lead Borrower has taken and proposes to take with
respect thereto.  Each notice pursuant to Section 6.03(a) shall describe with
particularity any and all provisions of this Agreement and any other Loan
Document that have been breached.

 

6.04    Payment of Obligations.  Pay and discharge, as the same shall become due
and payable, all its material obligations and liabilities, including: (a) all
Tax liabilities, assessments

 

124

--------------------------------------------------------------------------------


 

and governmental charges or levies upon it or its properties or assets; (b) all
lawful claims (including, without limitation, claims of landlords, warehousemen,
customs brokers, and carriers) which, if unpaid, would by law become a Lien upon
its property; and (c) all Indebtedness, as and when due and payable, but subject
to any subordination provisions contained in any instrument or agreement
evidencing such Indebtedness, except, in each case, where (i) (a) the validity
or amount thereof is being contested in good faith by appropriate proceedings,
(b) such Loan Party has set aside on its books adequate reserves with respect
thereto in accordance with GAAP, (c) such contest effectively suspends
collection of the contested obligation and enforcement of any Lien securing such
obligation, and (d) no Lien has been filed with respect thereto or (ii) the
failure to make payment pending such contest would not reasonably be expected to
result in a Material Adverse Effect. Nothing contained herein shall be deemed to
limit the rights of the Administrative Agent with respect to establishing
Reserves pursuant to this Agreement.

 

6.05    Preservation of Existence, Etc.  (a) Preserve, renew and maintain in
full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization or formation except in a transaction
permitted by Sections 7.04 or 7.05; (b) take all reasonable action to maintain
all rights, privileges, permits, licenses and franchises necessary or desirable
in the normal conduct of its business, except to the extent that failure to do
so would not reasonably be expected to have a Material Adverse Effect; and
(c) preserve or renew all of its Intellectual Property, except to the extent
such Intellectual Property is no longer used or useful in the conduct of the
business of the Loan Parties or the failure to do so would not reasonably be
expected to result in a Material Adverse Effect.

 

6.06    Maintenance of Properties.  Except where the failure to do so would not
reasonably be expected to have a Material Adverse Effect, (a) maintain, preserve
and protect all of its properties and equipment necessary in the operation of
its business in good working order and condition, ordinary wear and tear
excepted, and (b) make all necessary repairs thereto and renewals and
replacements thereof.

 

6.07    Maintenance of Insurance.  Maintain with financially sound and reputable
insurance companies reasonably acceptable to the Administrative Agent not
Affiliates of the Loan Parties, insurance with respect to its properties and
business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business and operating in the same or
similar locations or as is required by applicable Law, of such types and in such
amounts as are customarily carried under similar circumstances by such other
Persons and as are reasonably acceptable to the Administrative Agent.

 

(a)    Cause fire and extended coverage policies maintained with respect to any
Collateral to be endorsed or otherwise amended to include (i) a non-contributing
mortgagee clause (regarding improvements to real property) and lenders’ loss
payable clause (regarding personal property), in form and substance reasonably
satisfactory to the Collateral Agent, which endorsements or amendments shall
provide that the insurer shall pay all proceeds otherwise payable to the Loan
Parties under the policies directly to the Collateral Agent (provided that the
Collateral Agent shall promptly remit such proceeds, in their entirety, to the
Lead Borrower, unless such proceeds constitute Net Proceeds on account of a
Prepayment Event or a Cash Dominion Event

 

125

--------------------------------------------------------------------------------


 

has occurred and is continuing, in which case the Administrative Agent shall
promptly apply such proceeds to reduce the outstanding balance of Credit
Extensions in accordance with Sections 2.05(f) or 8.03, as applicable), (ii) a
provision to the effect that none of the Loan Parties, Credit Parties or any
other Person shall be a co-insurer and (iii) such other provisions as the
Collateral Agent may reasonably require from time to time to protect the
interests of the Credit Parties.

 

(b)    Cause commercial general liability policies and excess (umbrella)
liability policies to be endorsed to name the Collateral Agent as an additional
insured.

 

(c)    Cause business interruption policies (if any) to name the Collateral
Agent as a loss payee and to be endorsed or amended to include (i) a provision
that, from and after the Effective Date, the insurer shall pay all proceeds
otherwise payable to the Loan Parties under the policies directly to the
Collateral Agent (provided that the Collateral Agent shall promptly remit such
proceeds, in their entirety, to the Lead Borrower, unless such proceeds
constitute Net Proceeds on account of a Prepayment Event or a Cash Dominion
Event has occurred and is continuing, in which case the Administrative Agent
shall promptly apply such proceeds to reduce the outstanding balance of Credit
Extensions in accordance with Sections 2.05(f) or 8.03, as applicable), (ii) a
provision to the effect that none of the Loan Parties, the Administrative Agent,
the Collateral Agent or any other party shall be a co-insurer and (iii) such
other provisions as the Collateral Agent may reasonably require from time to
time to protect the interests of the Credit Parties.

 

(d)    Cause each such policy referred to in this Section 6.07 to also provide
that it shall not be canceled, modified or not renewed (i) by reason of
nonpayment of premium except upon not less than ten (10) days prior written
notice thereof by the insurer to the Collateral Agent (giving the Collateral
Agent the right to cure defaults in the payment of premiums) or (ii) for any
other reason except upon not less than thirty (30) days prior written notice
thereof by the insurer to the Collateral Agent.

 

(e)    Deliver to the Collateral Agent, prior to the cancellation, modification
or non-renewal of any such policy of insurance, a copy of a renewal or
replacement policy (or other evidence of renewal of a policy previously
delivered to the Collateral Agent, including an insurance binder) together with
evidence reasonably satisfactory to the Collateral Agent of payment of the
premium therefor.

 

None of the Credit Parties or their agents or employees shall be liable for any
loss or damage insured by the insurance policies required to be maintained under
this Section 6.07.  If the insurance policies do not provide waiver of
subrogation rights against the Credit Parties and their agents or employees,
then the Loan Parties hereby agree, to the extent permitted by law, to waive
their right of recovery, if any, against such parties.  The designation of any
form, type or amount of insurance coverage by any Credit Party under this
Section 6.07 shall in no event be deemed a representation, warranty or advice by
such Credit Party that such insurance is adequate for the purposes of the
business of the Loan Parties or the protection of their properties.

 

126

--------------------------------------------------------------------------------


 

6.08    Compliance with Laws.  Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) (i) such requirement of Law or order, writ, injunction or decree is
being contested in good faith by appropriate proceedings diligently conducted
and with respect to which adequate reserves have been set aside and maintained
by the Loan Parties in accordance with GAAP, and (ii) such contest effectively
suspends enforcement of the contested Laws, or (b) the failure to comply
therewith would not reasonably be expected to have a Material Adverse Effect.

 

6.09    Books and Records; Accountants.

 

(a)    (i) Maintain proper books of record and account, in which full, true and
correct entries in conformity with GAAP consistently applied shall be made of
all financial transactions and matters involving the assets and business of the
Loan Parties or such Subsidiary, as the case may be; and (ii) maintain such
books of record and account in material conformity with all applicable
requirements of any Governmental Authority having regulatory jurisdiction over
the Loan Parties or such Subsidiary, as the case may be.

 

(b)    At all times, retain a Registered Public Accounting Firm which is
reasonably satisfactory to the Administrative Agent and instruct such Registered
Public Accounting Firm to cooperate with, and be available to, the
Administrative Agent or its representatives to discuss the Loan Parties’
financial performance, financial condition, operating results, controls, and
such other matters, within the scope of the retention of such Registered Public
Accounting Firm, as may be raised by the Administrative Agent.

 

6.10    Inspection Rights.

 

(a)    Permit representatives and independent contractors of the Administrative
Agent (acting in consultation with the Administrative Agent) to visit and
inspect any of its properties, to examine its corporate, financial and operating
records (including, without limitation, the insurance policies maintained by or
on behalf of the Loan Parties), and make copies thereof or abstracts therefrom,
and to discuss its affairs, finances and accounts with its directors, officers,
and Registered Public Accounting Firm (provided that the Lead Borrower shall
have the opportunity to participate in any such discussions and so long as no
Event of Default has occurred and is continuing, such visit, inspection and
examination shall not be conducted more than once per Fiscal Year), all at the
expense of the Loan Parties and at such reasonable times during normal business
hours and as often as may be reasonably desired, upon reasonable advance notice
to the Lead Borrower; provided, however, that when an Event of Default has
occurred and is continuing, the Administrative Agent (or any of its
representatives or independent contractors) may do any of the foregoing at the
expense of the Loan Parties at any time during normal business hours and without
advance notice.

 

127

--------------------------------------------------------------------------------


 

(b)    Upon the request of the Administrative Agent after reasonable prior
notice, permit the Administrative Agent or professionals (including investment
bankers, consultants, accountants, lawyers and appraisers) retained by the
Administrative Agent to conduct appraisals, commercial finance examinations and
other evaluations, including, without limitation, of (i) the Lead Borrower’s
practices in the computation of the Borrowing Base and (ii) the assets included
in the Borrowing Base and related financial information such as, but not limited
to, sales, gross margins, payables, accruals and reserves.  Subject to the
following sentences, the Loan Parties shall pay the fees and expenses of the
Administrative Agent and such professionals with respect to such evaluations and
appraisals.  The Loan Parties acknowledge that the Administrative Agent may, in
its reasonable discretion, undertake up to one (1) appraisal of the Borrowers’
Inventory and Prescription Lists and one (1) commercial finance examination in
any twelve month period at the Loan Parties’ expense; provided that, if
Availability is less than thirty percent (30%) of the Loan Cap at the End of any
Business Day, the Loan Parties acknowledge that the Administrative Agent may, in
its reasonable discretion, undertake up to two (2) appraisals of the Borrowers’
Inventory and Prescription Lists and up to two (2) commercial finance
examinations in the following twelve month period at the Loan Parties’ expense. 
Notwithstanding anything to the contrary contained herein, the Administrative
Agent may cause additional appraisals and commercial finance examinations to be
undertaken (i) as it in its reasonable discretion deems necessary or
appropriate, at its own expense, or (ii) if required by applicable Law or if an
Event of Default shall have occurred and be continuing, at the expense of the
Loan Parties.

 

6.11    Use of Proceeds.  Use the proceeds of the Credit Extensions (a) to
finance a portion of the repayment of the 2015 Senior Notes, including on
account of any prepayment premium thereof, and to pay transaction fees and
expenses related hereto and thereto, (b) to finance the acquisition of working
capital assets of the Borrowers, including the purchase of Inventory and
Equipment, in each case in the ordinary course of business, (c) to finance
Capital Expenditures of the Borrowers, and (d) for general corporate purposes of
the Loan Parties (other than the payment of the Refinancing Dividend), in each
case to the extent permitted under applicable Law and the Loan Documents.

 

6.12    Additional Loan Parties.  Notify the Administrative Agent promptly after
any Person becomes a Wholly Owned Subsidiary, and promptly thereafter (and in
any event within thirty (30) days (or such longer period of time as may be
agreed to by the Administrative Agent in its reasonable discretion)) (a) cause
any such Person that is a Domestic Subsidiary to (i) (A) become a Borrower, if
such Person is a Domestic Subsidiary that owns assets of the type included in
the Borrowing Base or (B) become a Guarantor, if such Person is a Domestic
Subsidiary that does not own assets of the type included in the Domestic
Borrowing Base, by executing and delivering to the Administrative Agent a
Joinder Agreement or such other document as the Administrative Agent shall deem
appropriate for such purpose, (ii) grant a Lien to the Collateral Agent on such
Person’s assets to secure the Obligations, and (iii) deliver to the
Administrative Agent documents of the types referred to in Sections
4.01(a)(iii), 4.01(a)(iv) and 4.01(a)(xiii) and at the reasonably request of the
Administrative Agent, customary opinions of counsel to such Person as to such
matters concerning such Person and the Loan Documents as the Administrative
Agent may reasonably request, and (b) if any Equity Interests or Indebtedness

 

128

--------------------------------------------------------------------------------


 

of such Person are owned by or on behalf of any Loan Party, cause such Loan
Party to pledge such Equity Interests and promissory notes evidencing such
Indebtedness (if any) (except that, if such Subsidiary is a CFC, the Equity
Interests of such Subsidiary to be pledged may be limited to 65% of the
outstanding voting Equity Interests of such Subsidiary and 100% of the
non-voting Equity Interests of such Subsidiary and such time period may be
extended based on local law or practice), in each case in form, content and
scope reasonably satisfactory to the Administrative Agent.  For the avoidance of
doubt, no assets of a CFC, and no Equity Interests of a Subsidiary of any CFC,
shall be required to be pledged under this Section 6.12.  In no event shall
compliance with this Section 6.12 waive or be deemed a waiver or Consent to any
transaction giving rise to the need to comply with this Section 6.12 if such
transaction was not otherwise expressly permitted by this Agreement or
constitute or be deemed to constitute, with respect to any Subsidiary, an
approval of such Person as a Borrower or permit the inclusion of any acquired
assets in the computation of the Borrowing Base.

 

6.13    Cash Management.

 

(a)    On or prior to the Effective Date:

 

(i)      deliver to the Administrative Agent copies of notifications (each, a
“Credit Card Notification”) substantially in the form attached hereto as
Exhibit G which have been executed on behalf of such Loan Party and delivered to
such Loan Party’s credit card clearinghouses and processors listed on Schedule
5.21(b); and

 

(ii)      enter into a Blocked Account Agreement with each Blocked Account Bank
(collectively, the “Blocked Accounts”).

 

(b)    The Loan Parties shall ACH or wire transfer no less frequently than once
each Business Day (and whether or not there are then any outstanding
Obligations) all amounts on deposit in each DDA (other than the Trust Account)
and all payments received by any Loan Party from credit card processors to a
Blocked Account.

 

(c)    After the occurrence and during the continuance of a Cash Dominion Event,
the Loan Parties and each Blocked Account Bank shall ACH or wire transfer no
less frequently than once each Business Day (and whether or not there are then
any outstanding Obligations) to the concentration account maintained by the
Administrative Agent at Bank of America (the “Administrative Agent’s Account”)
all cash receipts and collections by the Loan Parties, including, without
limitation, the following:

 

(i)      all available cash receipts from the sale of Inventory (including,
without limitation, proceeds of credit card charges) and other assets (whether
or not constituting Collateral);

 

(ii)      all proceeds of collections of Accounts;

 

129

--------------------------------------------------------------------------------


 

(iii)      all Net Proceeds, and all other cash payments received by a Loan
Party from any Person or from any source or on account of any sale or other
transaction or event, including, without limitation, any Prepayment Event;

 

(iv)      the then contents of each DDA (other than the Trust Account), net of
any minimum balance, not to exceed $2,500.00, as may be required to be kept in
the subject DDA by the depository institution at which such DDA is maintained;
and

 

(v)      the then entire ledger balance of each Blocked Account (other than the
Trust Account), net of any minimum balance, not to exceed $2,500.00, as may be
required to be kept in the subject Blocked Account by the applicable Blocked
Account Bank.

 

In the event that, notwithstanding the provisions of this Section 6.13(c), any
Loan Party receives or otherwise has dominion and control of any such proceeds
or collections after the occurrence and during the continuance of a Cash
Dominion Event, such proceeds and collections shall be held in trust by such
Loan Party for the Collateral Agent, shall not be commingled with any of such
Loan Party’s other funds or deposited in any account of such Loan Party and
shall, not later than the Business Day after receipt thereof, be deposited into
the Administrative Agent’s Account or dealt with in such other fashion as such
Loan Party may be instructed by the Collateral Agent.

 

(d)    Upon the occurrence and during the continuance of a Cash Dominion Event,
the Loan Parties shall provide the Administrative Agent with an accounting of
the contents of the Blocked Accounts and the Administrative Agent’s Account,
which shall identify, to the reasonable satisfaction of the Administrative
Agent, the proceeds from the Notes Priority Collateral which were deposited into
a Blocked Account and swept to the Administrative Agent’s Account.  Upon the
receipt of (i) the contents of the Blocked Accounts, and (ii) such accounting,
the Administrative Agent agrees to promptly remit to the Indenture Trustee the
proceeds of the Notes Priority Collateral received by the Administrative Agent.

 

(e)    The Administrative Agent’s Account shall at all times be under the sole
dominion and control of the Administrative Agent.  The Loan Parties hereby
acknowledge and agree that (i) the Loan Parties have no right of withdrawal from
the Administrative Agent’s Account, (ii) the funds on deposit in the
Administrative Agent’s Account shall at all times be collateral security for all
of the Obligations and (iii) after the occurrence and during the continuance of
a Cash Dominion Event, the funds on deposit in the Administrative Agent’s
Account shall be applied as provided in Sections 2.05(f) or 8.03, as applicable,
of this Agreement.

 

(f)    Upon the request of the Administrative Agent, the Loan Parties shall
cause bank statements and/or other reports to be delivered to the Administrative
Agent not less often than monthly, accurately setting forth all amounts
deposited in each Blocked Account to ensure the proper transfer of funds as set
forth above.  So long as no Cash Dominion Event has occurred and is continuing,
the Loan Parties may direct, and shall

 

130

--------------------------------------------------------------------------------


 

have sole control over, the manner of disposition of funds in the Blocked
Accounts (other than the Administrative Agent’s Account).  Any amounts held or
received in the Administrative Agent’s Account at any time when no Cash Dominion
Event exists shall be promptly remitted to an account of the Lead Borrower, or
as the Lead Borrower may otherwise direct.

 

6.14    Information Regarding the Collateral.  Furnish to the Administrative
Agent prompt written notice (but in any event not more than thirty (30) days
after any change referred to herein) of any change in: (a) any Loan Party’s name
or in any trade name used to identify it in the conduct of its business or in
the ownership of its properties; (b) the location of any Loan Party’s chief
executive office, its principal place of business, any office in which it
maintains books or records relating to Collateral owned by it or any office or
facility at which Collateral owned by it is located (including the establishment
of any such new office or facility); (c) any Loan Party’s organizational
structure or jurisdiction of incorporation or formation; or (d) any Loan Party’s
Federal Taxpayer Identification Number or organizational identification number
assigned to it by its state of organization.

 

6.15    Physical Inventories.

 

(a)    Cause not less than one (1) physical inventory to be undertaken, at the
expense of the Loan Parties, in each Fiscal Year and periodic cycle counts, in
each case conducted by such inventory takers as are reasonably satisfactory to
the Collateral Agent and following such methodology as is consistent with the
methodology used in the immediately preceding inventory or as otherwise may be
reasonably satisfactory to the Collateral Agent.  The Collateral Agent, at the
expense of the Loan Parties, may participate in and/or observe each scheduled
physical count of Inventory which is undertaken on behalf of any Loan Party. 
The Lead Borrower, within thirty (30) days following the completion of such
inventory, shall provide the Collateral Agent with a reconciliation of the
results of such inventory (as well as of any other physical inventory undertaken
by a Loan Party) and shall post such results to the Loan Parties’ stock ledgers
and general ledgers, as applicable.

 

(b)    Upon the occurrence and during the continuance of an Event of Default,
the Collateral Agent, in its reasonable discretion, may cause additional such
inventories to be taken as the Collateral Agent reasonably determines (each, at
the expense of the Loan Parties).

 

6.16    Environmental Laws.  Except to the extent the failure to do so would not
reasonably be expected to result in a Material Adverse Effect, (a) conduct its
operations and keep and maintain its Real Estate in material compliance with all
Environmental Laws and Environmental Permits; (b) obtain and renew all
Environmental Permits necessary for its operations and properties; and
(c) implement any and all investigation, remediation, removal and response
actions with respect to its Real Estate that are required in order to comply
with Environmental Laws.

 

131

--------------------------------------------------------------------------------


 

6.17    Further Assurances.

 

(a)    Execute any and all further documents, financing statements, agreements
and instruments, and take all such further actions (including the filing and
recording of financing statements and other documents), that may be required
under any applicable Law, or which any Agent may reasonably request, to
effectuate the transactions contemplated by the Loan Documents or to grant,
preserve, protect or perfect the Liens created or intended to be created by the
Security Documents or the validity or priority of any such Lien, all at the
expense of the Loan Parties. The Loan Parties also agree to provide to the
Agents, from time to time upon reasonable request, evidence reasonably
satisfactory to the Agents as to the perfection and priority of the Liens
created or intended to be created by the Security Documents.

 

(b)    Except as otherwise permitted under the Security Agreement, if any assets
having a fair market value in excess of $250,000, individually or in the
aggregate, are acquired by any Loan Party after the Effective Date (other than
assets constituting Excluded Property (as defined in the Security Agreement) or
Collateral that automatically becomes subject to the Lien of the Security
Documents upon acquisition thereof), notify the Agents thereof, and the Loan
Parties will cause such assets to be subjected to a Lien securing the
Obligations (subject to Permitted Encumbrances) and will take such actions as
shall be necessary to grant and perfect such Liens, including actions described
in paragraph (a) of this Section 6.17, all at the expense of the Loan Parties. 
In no event shall compliance with this Section 6.17(b) waive or be deemed a
waiver or Consent to any transaction giving rise to the need to comply with this
Section 6.17(b) if such transaction was not otherwise expressly permitted by
this Agreement or constitute or be deemed to constitute Consent to the inclusion
of any acquired assets in the computation of the Borrowing Base.

 

6.18    Compliance with Terms of Leaseholds.  Except as otherwise expressly
permitted hereunder, (i) make all payments and otherwise perform all obligations
in respect of all Leases of real property to which any Loan Party or any of its
Subsidiaries is a party, (ii) keep such Leases in full force and effect and not
allow such Leases to lapse or be terminated or any rights to renew such leases
to be forfeited or cancelled, (iii) notify the Administrative Agent of any
default by any party with respect to such Leases and cooperate with the
Administrative Agent in all respects to cure any such default, and (iv) cause
each of its Subsidiaries to do so, except, in any case described in the
foregoing clauses (i) through (iv), where the failure to do so, either
individually or in the aggregate, would not be reasonably likely to have a
Material Adverse Effect.

 

6.19    Material Contracts.  (a) Perform and observe all the terms and
provisions of each Material Contract to be performed or observed by it,
(b) maintain each such Material Contract in full force and effect (except for
any such Material Contract that has been replaced prior to, or concurrently
with, the termination thereof in accordance with the terms of Section 7.12(a)),
(c) enforce each such Material Contract in accordance with its terms, and cause
each of its Subsidiaries to do so, except, with respect to clauses (a) and
(c) where the failure to do so, either individually or in the aggregate, would
not reasonably be expected to have a Material Adverse Effect.

 

132

--------------------------------------------------------------------------------


 

6.20    Post Closing Matters.

 

(a)    On or before sixty (60) days after the date hereof (or such later date as
the Administrative Agent may agree in its sole discretion), the Loan Parties
shall deliver to the Administrative Agent in form and substance reasonably
satisfactory to the Agents, such endorsements, including lender’s loss payee,
notice of cancellation and additional insured endorsements, with respect
thereto, as are required to be delivered pursuant to Section 6.07 hereof.

 

(b)    On or before sixty (60) days after the date hereof (or such later date as
the Administrative Agent may agree in its sole discretion), the Loan Parties
shall use commercially reasonable efforts to deliver to the Collateral Agent a
Collateral Access Agreement for the real property located at 6363 Main Street,
Williamsville, New York, in form and substance reasonably satisfactory to the
Agents and duly executed by the parties thereto.

 

ARTICLE VII
NEGATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than any Obligation in respect of the Other Liabilities and
other than contingent liabilities in respect of indemnity for which a claim has
not been made) hereunder shall remain unpaid or unsatisfied, or any Letter of
Credit shall remain outstanding and not Cash Collateralized, no Loan Party
shall, nor shall it permit any Subsidiary to, directly or indirectly:

 

7.01    Liens.  Create, incur, assume or suffer to exist any Lien upon any of
its property, assets or revenues, whether now owned or hereafter acquired, or
sign or file or consent to be filed under the UCC or any similar Law or statute
of any jurisdiction a financing statement that names any Loan Party or any
Subsidiary thereof as debtor; sign or suffer to exist any security agreement
authorizing any Person thereunder to file such financing statement; sell any of
its property or assets subject to an understanding or agreement (contingent or
otherwise) to repurchase such property or assets with recourse to it or any of
its Subsidiaries; or assign or otherwise transfer any accounts or other rights
to receive income, other than, as to all of the above, Permitted Encumbrances.

 

7.02    Investments.  Make any Investments, except Permitted Investments.

 

7.03    Indebtedness.  Create, incur, assume, guarantee, suffer to exist or
otherwise become or remain liable with respect to, any Indebtedness, except
Permitted Indebtedness.

 

7.04    Fundamental Changes.  Merge, dissolve, liquidate, consolidate with or
into another Person (or agree to do any of the foregoing), except that, so long
as no Default or Event of Default shall have occurred and be continuing prior
to, or immediately after giving effect to, any action described below or would
result therefrom:

 

(a)    any Subsidiary which is not a Loan Party may merge with (i) a Loan Party,
provided that the Loan Party shall be the continuing or surviving Person, or
(ii) any one or more other Subsidiaries which are not Loan Parties, provided
that when any Wholly Owned Subsidiary is merging with another Subsidiary, the
Wholly Owned Subsidiary shall be the continuing or surviving Person;

 

133

--------------------------------------------------------------------------------


 

(b)    any Loan Party or any Subsidiary which is a Loan Party may merge with or
into any other Subsidiary which is a Loan Party, provided that in any merger
involving a Borrower, such Borrower shall be the continuing or surviving Person;

 

(c)    in connection with a Permitted Acquisition, any Subsidiary of a Loan
Party may merge with or into or consolidate with any other Person or permit any
other Person to merge with or into or consolidate with it; provided that (i) if
such Subsidiary is a Wholly Owned Subsidiary of a Loan Party, the Person
surviving such merger shall be a Wholly Owned Subsidiary of a Loan Party and
(ii) in the case of any such merger to which any Loan Party is a party, such
Loan Party is the surviving Person; and

 

(d)    any CFC that is not a Loan Party may merge into any CFC that is not a
Loan Party.

 

7.05      Dispositions.  Make any Disposition or enter into any agreement to
make any Disposition, except Permitted Dispositions.

 

7.06      Restricted Payments.  Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that, so long as no Default or Event of Default shall have occurred and
be continuing prior to, or immediately after giving effect to, any action
described below or would result therefrom:

 

(a)    each Subsidiary of a Loan Party may make Restricted Payments to any Loan
Party;

 

(b)    the Loan Parties and each Subsidiary may declare and make dividend
payments or other distributions payable solely in Equity Interests of such
Person (other than Disqualified Stock);

 

(c)    the Loan Parties may declare and make the Refinancing Dividend;

 

(d)    the Loan Parties and each Subsidiary may purchase, redeem or otherwise
acquire Equity Interests held by any of its present or former employees,
directors or consultant pursuant to any management equity plan or stock option
plan, provided that Restricted Payments made pursuant to this clause (d) shall
not exceed $2,500,000 in the aggregate in any Fiscal Year (with unused amounts
in any Fiscal Year being carried over to the next succeeding Fiscal Year);

 

(e)    if the Restricted Payment Conditions are satisfied, the Loan Parties and
each Subsidiary may purchase, redeem or otherwise acquire Equity Interests
issued by it;

 

(f)    if the Restricted Payment Conditions are satisfied, the Parent may
declare or pay dividends or distributions with respect to any capital stock or
other Equity Interest of the Parent;

 

(g)    the Loan Parties may make Restricted Payments for the purpose of paying
Tax Distributions; and

 

134

--------------------------------------------------------------------------------


 

(h)    the Loan Parties and each Subsidiary may pay any dividend or redeem any
Equity Interests within ten (10) days after the date of declaration or call for
redemption thereof if, at such date of declaration or call for redemption, such
payment was otherwise permitted pursuant to this Section 7.06.

 

7.07    Repayments and Prepayments of Indebtedness.  Repay, prepay, redeem,
purchase, defease or otherwise satisfy prior to the scheduled maturity thereof
in any manner any Indebtedness described in clause (j) of the definition of
Permitted Indebtedness or other Indebtedness for borrowed money, or make any
payment in violation of any subordination terms of any Subordinated
Indebtedness, except (a) as long as no Default or Event of Default then exists
or would arise therefrom, regularly scheduled repayments, repurchases,
redemptions or defeasances of interest on account of Permitted Indebtedness,
(b) mandatory prepayments of principal and interest on account of the Note
Obligations made solely with proceeds of the Notes Priority Collateral,
(c) voluntary prepayments, repurchases, redemptions or defeasances of principal
and interest on account of Permitted Indebtedness as long as the Payment
Conditions are satisfied, (d) prepayment in whole or in part of the Senior Notes
from any refinancing with the proceeds of Qualifying Indebtedness, and
(e) Permitted Refinancings of any such Indebtedness.

 

7.08    Change in Nature of Business.

 

(a)           In the case of the Parent, engage in any business or activity
other than (i) direct or indirect ownership of all outstanding Equity Interests
in the other Loan Parties, (ii) maintenance of its corporate existence,
(iii) participation in tax, accounting and other administrative activities as
the parent of the consolidated group of companies, including the Loan Parties,
(iv) execution and delivery of the Loan Documents to which it is a party and the
performance of its obligations thereunder, (v) execution and delivery of the
Senior Notes Documents to which it is a party and the performance of its
obligations thereunder, and (vi) activities incidental to the businesses or
activities described in clauses (i) through (v) of this Section 7.08(a).

 

(b)           In the case of each of the other Loan Parties, engage in any line
of business other than a Permitted Business.

 

7.09    Transactions with Affiliates.  Enter into, renew, extend or be a party
to any transaction of any kind with any Affiliate of any Loan Party, whether or
not in the ordinary course of business, other than on fair and reasonable terms
substantially as favorable to the Loan Parties or such Subsidiary as would be
obtainable by the Loan Parties or such Subsidiary at the time in a comparable
arm’s length transaction with a Person other than an Affiliate, provided that
the foregoing restriction shall not apply to:

 

(a)    a transaction between or among the Loan Parties not prohibited hereunder;

 

(b)    any issuance or sale of Equity Interests of the Parent (other than
Disqualified Stock) to Affiliates;

 

(c)    payments pursuant to the Management Agreement on account of Management
Fees payable to the Sponsor on a quarterly basis in advance after the

 

135

--------------------------------------------------------------------------------


 

Effective Date not to exceed $2,500,000 in any calendar year, provided that such
Management Fees may not be paid if an Event of Default then exists or would
arise therefrom, provided further that any such Management Fees not be permitted
to be paid hereunder shall accrue and be payable when the applicable Event of
Default has been waived and no additional Event of Default has occurred and is
continuing or would arise as a result of such payment;

 

(d)    transactions permitted pursuant to Sections 7.02, 7.03 and 7.06 of this
Agreement;

 

(e)    payments of reasonable and documented out-of-pocket expenses provided by
the Sponsor to the Loan Parties pursuant to the Management Agreement, provided
that no Event of Default then exists or would arise therefrom;

 

(f)    payments in connection with Qualified Securitization Transaction;

 

(g)    transactions related to the repayment of the Indebtedness of the Loan
Parties’ existing as of the Effective Date to be repaid in accordance with the
terms and conditions of the Indenture or this Agreement;

 

(h)    Investments by the Sponsor in debt securities of the Parent (or any of
its Subsidiaries) so long as (i) the Investments are being offered to other
investors on the same or more favorable terms and (ii) the Investments
constitute less than five percent (5%) of the proposed outstanding issue amount
of the class of securities;

 

(i)    payment of reasonable compensation to officers and employees for services
actually rendered to any Loan Party or any of its Subsidiaries; and

 

(j)    transactions undertaken pursuant to the agreements described on Schedule
7.09 and any renewals, replacements or modifications of such agreements,
provided that the terms thereof are not materially less favorable when taken as
a whole to the Lenders than those in effect on the Effective Date.

 

7.10    Burdensome Agreements.

 

(a)    Enter into or permit to exist any Contractual Obligation (other than the
Senior Notes Documents, this Agreement or any other Loan Document) that
(i) limits the ability (A) of any Subsidiary to make Restricted Payments or
other distributions to any Loan Party or to otherwise transfer property to or
invest in a Loan Party, (B) of any Subsidiary to Guarantee the Obligations,
(C) of any Subsidiary to make or repay loans to a Loan Party, or (D) of the Loan
Parties or any Subsidiary to create, incur, assume or suffer to exist Liens on
property of such Person in favor of the Collateral Agent; or (ii) requires the
grant by a Loan Party or Subsidiary of a Lien to secure an obligation of such
Person if a Lien is granted by such Person to secure another obligation of such
Person.

 

(b)    The restrictions contained in Section 7.10(a) shall not prohibit:

 

136

--------------------------------------------------------------------------------


 

(i)      any encumbrance or restriction pursuant to an agreement or instrument
(including, without limitation, the Loan Documents and the Senior Note
Documents) in effect on the Effective Date or as set forth in the 2017
Refinancing Senior Notes Documents on the date of execution thereof, or any
agreement governing Indebtedness that contains encumbrances and restrictions
that are not materially more restrictive than those contained in the Loan
Documents and the Senior Notes Documents;

 

(ii)      any encumbrance or restriction with respect to a Subsidiary that is
not a Subsidiary on the Effective Date, in existence at the time such Person
becomes a Subsidiary and not incurred in connection with, or in contemplation
of, such Person becoming a Subsidiary, provided that such encumbrances and
restrictions are not applicable to any Subsidiary or the properties or assets of
any Subsidiary other than such Subsidiary which is becoming a Subsidiary or such
Subsidiary’s Subsidiaries;

 

(iii)      any encumbrance or restriction pursuant to any agreement governing
any Indebtedness permitted under clauses (c) or (f) of the definition of
Permitted Indebtedness;

 

(iv)      any encumbrance or restriction contained in any Indebtedness acquired
or other agreement of any Person or related to assets acquired (whether by
merger, consolidation or otherwise) by the Parent or any of its Subsidiaries, so
long as such encumbrance or restriction (A) was not entered into in
contemplation of the acquisition, merger or consolidation transaction, and
(B) is not applicable to any Person, or the properties or assets of any Person,
other than the Person or such Person’s Subsidiaries, or the property or assets
of the Person or such Person’s Subsidiaries, so acquired;

 

(v)      any encumbrance or restriction existing under applicable Law, rule,
regulation or order or any requirement of any regulatory body;

 

(vi)      in the case of clause (i)(A) of subsection (a) above, Permitted
Encumbrances that limit the right of the debtor to dispose of the assets subject
to such Permitted Encumbrances;

 

(vii)     customary non-assignment provisions in leases, licenses or contracts;

 

(viii)    customary restrictions contained in (A) asset sale agreements that
limit the transfer of such assets pending the closing of such sale and (B) any
other agreement for the sale or other disposition of a Subsidiary that restricts
distributions by that Subsidiary pending its sale or other Disposition;

 

(ix)      customary restrictions imposed by the terms of shareholders’,
partnership or joint venture agreements; provided, however, that such
restrictions do not apply to any Subsidiaries other than the applicable company,
partnership or joint venture;

 

137

--------------------------------------------------------------------------------


 

(x)      restrictions contained in Permitted Indebtedness, so long as such
restrictions are customary for Indebtedness of the type incurred and the board
of directors of the Parent determines in good faith that such restrictions will
not adversely affect the Parent’s or the Lead Borrower’s ability to make
payments of principal or interest on the Obligations;

 

(xi)     any encumbrance or restriction with respect to a Securitization Entity
in connection with a Qualified Securitization Transaction; provided, however,
that such encumbrances and restrictions are necessary or advisable to effect the
transactions contemplated under such Qualified Securitization Transaction in the
good faith determination of the Parent;

 

(xii)    restrictions on cash or other deposits or net worth imposed by
customers or suppliers under contracts entered into in the ordinary course of
business; and

 

(xiii)   any encumbrance or restriction under any agreement that amends,
extends, renews, refinances or replaces the agreements containing the
encumbrances or restrictions in the foregoing clauses (i) through (xii), or in
this clause (xiii); provided that the terms and conditions of any such
encumbrances or restrictions are no more restrictive in any material respect
than those under or pursuant to the agreement evidencing the Indebtedness so
extended, renewed, refinanced or replaced.

 

7.11    Use of Proceeds.  Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund Indebtedness originally incurred for such purpose.

 

7.12    Amendment of Material Documents.

 

(a)    (i) Enter into any amendment or modification of, or agree to or accept
any waiver under, (A) its Organization Documents or (B) any Material
Indebtedness (other than the Indenture or any of the other Senior Notes
Documents), in each of the cases described in this clause (i), to the extent
that such amendment, modification or waiver would materially adversely affect
the rights of any Loan Party or any Subsidiary, as applicable, or any Credit
Party; or (ii) permit any Material Contract to be cancelled or terminated prior
to its stated expiration unless such Material Contract is either (A) replaced by
a new agreement with a third party reasonably acceptable to the Administrative
Agent in its Permitted Discretion or (B) replaced by the Loan Parties’
in-sourcing of the services previously provided by a third party under such
Material Contract, in each of the cases described in this clause (ii), on terms
substantially similar or more favorable to the Loan Parties than those in effect
under the Material Contract being cancelled or terminated and otherwise
reasonably acceptable to the Administrative Agent in its Permitted Discretion.

 

138

--------------------------------------------------------------------------------


 

(b)    Enter into any amendment or modification of, or agree to or accept any
waiver under, the 2015 Senior Notes Indenture or any of the other 2015 Senior
Notes Documents (other than pursuant to a Permitted Refinancing of the 2015
Senior Notes pursuant to the terms of the 2017 Refinancing Senior Notes
Documents) to the extent that the effect of such amendment, modification or
waiver would be to: (i) increase the interest rate or the cash rate of interest
on, such Indebtedness by more than two (2%) percent; (ii) cause there to be an
earlier maturity date or decreased weighted average life thereof; (iii) add, or
change in a manner adverse to any Loan Party, any event of default or add, or
make more restrictive, any covenant with respect to the Indebtedness thereunder;
(iv) change in a manner adverse to any Loan Party the prepayment provisions of
such Indebtedness; (v) change in a manner adverse to any Loan Party the terms
of, or otherwise alter, any redemption or put rights thereunder; or (vi) change
or amend any other term if such change or amendment would (A) increase the
obligations of the Loan Parties or (B) confer additional rights on the holder of
such Indebtedness in a manner adverse to any Loan Party or any Credit Party.

 

(c)    After the execution of the 2017 Refinancing Senior Notes Documents, enter
into any amendment or modification of, or agree to or accept any waiver under,
the 2017 Refinancing Senior Notes Indenture or any of the other 2017 Refinancing
Senior Notes Documents to the extent that the effect of such amendment,
modification or waiver would be to: (i) increase the interest rate or the cash
rate of interest on, such Indebtedness by more than two (2%) percent; (ii) cause
there to be an earlier maturity date or decreased weighted average life thereof;
(iii) add, or change in a manner adverse to any Loan Party, any event of default
or add, or make more restrictive, any covenant with respect to the Indebtedness
thereunder; (iv) change in a manner adverse to any Loan Party the prepayment
provisions of such Indebtedness; (v) change in a manner adverse to any Loan
Party the terms of, or otherwise alter, any redemption or put rights thereunder;
or (vi) change or amend any other term if such change or amendment would
(A) increase the obligations of the Loan Parties or (B) confer additional rights
on the holder of such Indebtedness in a manner adverse to any Loan Party or any
Credit Party.

 

7.13    Fiscal Year; Changes Regarding the Collateral.

 

(a)    Change the Fiscal Year of any Loan Party, or the accounting policies or
reporting practices of the Loan Parties, except as permitted or required by GAAP
upon thirty (30) days prior written notice to the Administrative Agent.

 

(b)    Effect or permit any change referred to in Section 6.14(a) or (c) unless
all filings have been made under the UCC or otherwise that are required in order
for the Collateral Agent to continue at all times following such change to have
a valid, legal and perfected security interest in all the Collateral (having the
priority set forth in the Intercreditor Agreement) for its own benefit and the
benefit of the other Credit Parties.

 

7.14    Blocked Accounts; Credit Card Processors.  (a) Open new DDAs (other than
the Trust Account) after the Effective Date unless either (i) such new DDAs
sweep on a daily basis to a Blocked Account or (ii) the Loan Parties shall have
delivered to the Administrative Agent

 

139

--------------------------------------------------------------------------------


 

appropriate Blocked Account Agreements or (b) enter into agreements with new
credit card processors unless the Loan Parties shall have delivered to the
Administrative Agent appropriate Credit Card Notifications, in each of the cases
described in clauses (i) and (ii), consistent with the provisions of
Section 6.13.  No Loan Party shall maintain any bank accounts or enter into any
agreements with credit card processors other than the ones expressly
contemplated herein or in Section 6.13 hereof.

 

7.15    Consolidated Fixed Charge Coverage Ratio.  During the continuance of a
Covenant Compliance Event, permit the Consolidated Fixed Charge Coverage Ratio,
calculated as of the occurrence of such Covenant Compliance Event and as of the
last day of each Fiscal Period thereafter based upon the most recent Measurement
Period, to be less than 1.00 to 1.00.

 

ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES

 

8.01    Events of Default.  Any of the following shall constitute an Event of
Default:

 

(a)    Non-Payment.  The Borrowers or any other Loan Party fails to pay when and
as required to be paid herein, (i) any amount of principal of any Loan or any
L/C Obligation, or deposit any funds as Cash Collateral in respect of L/C
Obligations, or (ii) any interest on any Loan or on any L/C Obligation, or any
fee due hereunder, and, in the case of this clause (ii), such failure continues
for three (3) Business Days, or (iii) any other amount payable hereunder or
under any other Loan Document and, in the case of this clause (iii), such
failure continues for three (3) days; or

 

(b)    Specific Covenants.  (i) Any Loan Party fails to perform or observe any
term, covenant or agreement contained in any of Sections 6.01, 6.02(a), (b),
(c) or (e), 6.03, 6.05, 6.07, 6.10, 6.11, 6.12, 6.13, 6.14(a) or Article VII; or
(ii) any Loan Party fails to perform or observe any term, covenant or agreement
contained in Section 6.19 and such failure continues for seven (7) Business
Days; or

 

(c)    Other Defaults.  Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days; or

 

(d)    Representations and Warranties.  Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of any
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith (including, without
limitation, any Borrowing Base Certificate) shall be incorrect or misleading in
any material respect when made or deemed made; or

 

(e)    Cross-Default.  (i) Any Loan Party or any Subsidiary thereof (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Material Indebtedness
(other than Indebtedness under any Swap Contract), and such failure shall
continue after the

 

140

--------------------------------------------------------------------------------


 

applicable cure or grace period, if any, specified in the agreements or
instruments relating to such Material Indebtedness or (B) fails to observe or
perform any other agreement or condition relating to any such Material
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto, and such failure shall continue after the applicable cure or
grace period, if any, specified in the agreements or instruments relating to
such Material Indebtedness, or any other event occurs, the effect of which
default or other event is to cause, or to permit the holder or holders of such
Material Indebtedness (or a trustee or agent on behalf of such holder or holders
or beneficiary or beneficiaries) to cause, with the giving of notice if
required, such Material Indebtedness to become due and payable (whether by
acceleration or demand) or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Material Indebtedness to be made, in each case prior to its stated
maturity; or (ii) there occurs under any Swap Contract an Early Termination Date
(as defined in such Swap Contract) resulting from (A) any event of default under
such Swap Contract as to which a Loan Party or any Subsidiary thereof is the
Defaulting Party (as defined in such Swap Contract) or (B) any Termination Event
(as so defined) under such Swap Contract as to which a Loan Party or any
Subsidiary thereof is an Affected Party (as so defined) and, in either event,
the Swap Termination Value owed by the Loan Party or such Subsidiary as a result
thereof is greater than $10,000,000; or

 

(f)    Insolvency Proceedings, Etc.  Any Loan Party or any of its Subsidiaries,
other than an Immaterial Subsidiary, institutes or consents to the institution
of any proceeding under any Debtor Relief Law, or makes an assignment for the
benefit of creditors; or applies for or consents to the appointment of any
receiver, trustee, custodian, conservator, liquidator, rehabilitator or similar
officer for it or for all or any material part of its property; or a proceeding
shall be commenced or a petition filed, without the application or consent of
such Person, seeking or requesting the appointment of any receiver, trustee,
custodian, conservator, liquidator, rehabilitator or similar officer is
appointed and the appointment continues undischarged, undismissed or unstayed
for sixty (60) calendar days or an order or decree approving or ordering any of
the foregoing shall be entered; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for sixty (60) calendar days, or an order for relief is entered in any
such proceeding; or

 

(g)    Inability to Pay Debts; Attachment.  (i) Any Loan Party or any
Subsidiary, other than an Immaterial Subsidiary, thereof becomes unable or
admits in writing its inability or fails generally to pay its debts as they
become due in the ordinary course of business, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within forty-five (45) days after its issuance or levy;
or

 

(h)    Judgments.  There is entered against any Loan Party or any Subsidiary
thereof (i) one or more judgments or orders for the payment of money in an
aggregate amount (as to all such judgments and orders) exceeding $5,000,000
(unless bonded or

 

141

--------------------------------------------------------------------------------


 

covered by independent third-party insurance as to which the insurer is rated at
least “A” by A.M. Best Company, and such insurer has been notified of the
potential claim and does not dispute coverage), or (ii) any one or more
non-monetary judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of thirty (30) consecutive days during which a
stay of enforcement of such judgment or order, by reason of a pending appeal or
otherwise, is not in effect; or

 

(i)    ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which would reasonably be expected to result in a Material
Adverse Effect; or (ii) a Loan Party or any ERISA Affiliate (A) incurs a
“default”, as such term is defined in Section 4219(c)(5)(A) of ERISA, with
respect to a withdrawal liability payment, which default results in, or would
reasonably be expected to result in, a Material Adverse Effect or (B) receives
notice from the sponsor of a Multiemployer Plan requiring immediate payment of
the full outstanding amount of such Loan Party’s or ERISA Affiliate’s withdrawal
liability pursuant to Section 4219(c)(5) of ERISA where payment of such
liability would reasonably be expected to result in a Material Adverse Effect;
or

 

(j)    Invalidity of Loan Documents.  (i)  Any material provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all the Obligations, ceases to be in full force and effect; or any Loan Party
contests in any manner the validity or enforceability of any provision of any
Loan Document; or any Loan Party denies that it has any or further liability or
obligation under any provision of any Loan Document, or purports to revoke,
terminate or rescind any provision of any Loan Document or seeks to avoid, limit
or otherwise adversely affect any Lien purported to be created under any
Security Document; or (ii) other than as a result of action or inaction of any
Agent or Lender, any Lien purported to be created under any Security Document
shall cease to be, or shall be asserted by or on behalf of any Loan Party not to
be, a valid and perfected Lien on any Collateral, with the priority required by
the applicable Security Document and the Intercreditor Agreement; or (iii) any
challenge shall be made by or on behalf of any other Person which seeks to void,
avoid, limit, or otherwise adversely affect any security interest created by or
in any Loan Document on material assets of the type included in the Borrowing
Base, as to which an order or judgment has been entered materially adverse to
the Agents and the Lenders; or

 

(k)    Change of Control.  There occurs any Change of Control; or

 

(l)    Cessation of Business.  Except as otherwise expressly permitted
hereunder, any Loan Party, other than an Immaterial Subsidiary, shall take any
action to suspend the operation of its business in the ordinary course,
liquidate all or a material portion of its assets or Store locations, or employ
an agent or other third party to conduct a program of closings, liquidations or
“Going-Out-Of-Business” sales of any material portion of its business.

 

142

--------------------------------------------------------------------------------


 

8.02    Remedies Upon Event of Default.  If any Event of Default occurs and is
continuing, the Administrative Agent may, or, at the request of the Required
Lenders (or, in the event that there are only two (2) Lenders hereunder, any
Lender so long as such Lender is a Lender as of the Effective Date and maintains
a Commitment not less than the Commitment of such Lender as of the Effective
Date), shall, take any or all of the following actions:

 

(a)    declare the Commitments of each Lender to make Loans and any obligation
of the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
Commitments and obligation shall be terminated;

 

(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Loan Parties;

 

(c)    require that the Loan Parties Cash Collateralize the L/C Obligations; and

 

(d)    whether or not the maturity of the Obligations shall have been
accelerated pursuant hereto, proceed to protect, enforce and exercise all rights
and remedies of the Credit Parties under this Agreement, any of the other Loan
Documents or applicable Law, including, but not limited to, by suit in equity,
action at law or other appropriate proceeding, whether for the specific
performance of any covenant or agreement contained in this Agreement and the
other Loan Documents or any instrument pursuant to which the Obligations are
evidenced, and, if such amount shall have become due, by declaration or
otherwise, proceed to enforce the payment thereof or any other legal or
equitable right of the Credit Parties;

 

provided, however, that upon the occurrence of any Event of Default under
Section 8.01(f) as to any Borrower, the obligation of each Lender to make Loans
and any obligation of the L/C Issuer to make L/C Credit Extensions shall
automatically terminate, the unpaid principal amount of all outstanding Loans
and all interest and other amounts as aforesaid shall automatically become due
and payable, and the obligation of the Loan Parties to Cash Collateralize the
L/C Obligations as aforesaid shall automatically become effective, in each case
without further act of the Administrative Agent or any Lender.

 

No remedy herein is intended to be exclusive of any other remedy and each and
every remedy shall be cumulative and shall be in addition to every other remedy
given hereunder or now or hereafter existing at law or in equity or by statute
or any other provision of Law.

 

8.03  Application of Funds.  After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:

 

First, to payment of that portion of the Obligations (excluding the Other
Liabilities) constituting fees, indemnities, Credit Party Expenses and other
amounts

 

143

--------------------------------------------------------------------------------


 

(including fees, charges and disbursements of counsel to the Administrative
Agent and the Collateral Agent and amounts payable under Article III) payable to
the Administrative Agent and the Collateral Agent, each in its capacity as such;

 

Second, to payment of that portion of the Obligations (excluding the Other
Liabilities) constituting indemnities, Credit Party Expenses, and other amounts
(other than principal, interest and fees) payable to the Lenders and the L/C
Issuer (including fees, charges and disbursements of counsel to the respective
Lenders and the L/C Issuer and amounts payable under Article III), ratably among
them in proportion to the amounts described in this clause Second payable to
them;

 

Third, to the extent not previously reimbursed by the Lenders, to payment to the
Agents of that portion of the Obligations constituting principal and accrued and
unpaid interest on any Permitted Overadvances;

 

Fourth, to the extent that Swing Line Loans have not been refinanced by a
Committed Loan, payment to the Swing Line Lender of that portion of the
Obligations constituting accrued and unpaid interest on the Swing Line Loans;

 

Fifth, to the extent that Swing Line Loans have not been refinanced by a
Committed Loan, to payment to the Swing Line Lender of that portion of the
Obligations constituting unpaid principal of the Swing Line Loans;

 

Sixth, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans (other than Swing Line Loans), L/C Borrowings and
other Obligations, and fees (including Letter of Credit Fees), ratably among the
Lenders and the L/C Issuer in proportion to the respective amounts described in
this clause Sixth payable to them;

 

Seventh, to payment of that portion of the Obligations constituting unpaid
principal of the Loans (other than Swing Line Loans) and L/C Borrowings, ratably
among the Lenders and the L/C Issuer in proportion to the respective amounts
described in this clause Seventh held by them;

 

Eighth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit;

 

Ninth, to payment of all other Obligations (including, without limitation, the
cash collateralization of unliquidated indemnification obligations as provided
in Section 10.04, but excluding any Other Liabilities), ratably among the Credit
Parties in proportion to the respective amounts described in this clause Ninth
held by them;

 

Tenth, to payment of that portion of the Obligations arising from Cash
Management Services, ratably among the Credit Parties in proportion to the
respective amounts described in this clause Tenth held by them;

 

144

--------------------------------------------------------------------------------


 

Eleventh, to payment of all other Obligations arising from Bank Products,
ratably among the Credit Parties in proportion to the respective amounts
described in this clause Eleventh held by them; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Loan Parties or as otherwise required by Law.

 

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Eighth above shall be
applied to satisfy drawings under such Letters of Credit as they occur.  If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

 

ARTICLE IX
ADMINISTRATIVE AGENT

 

9.01    Appointment and Authority.

 

(a)    Each of the Lenders and the L/C Issuer hereby irrevocably appoints Bank
of America to act on its behalf as the Administrative Agent hereunder and under
the other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.  The provisions of this
Article IX are solely for the benefit of the Administrative Agent, the Lenders
and the L/C Issuer, and no Loan Party or any Subsidiary thereof shall have
rights as a third party beneficiary of any of such provisions.

 

(b)    Each of the Lenders (in its capacities as a Lender), Swing Line Lender
and the L/C Issuer hereby irrevocably appoints Bank of America as Collateral
Agent and authorizes the Collateral Agent to act as the agent of such Lender and
the L/C Issuer for purposes of acquiring, holding and enforcing any and all
Liens on Collateral granted by any of the Loan Parties to secure any of the
Obligations, together with such powers and discretion as are reasonably
incidental thereto.  In this connection, the Collateral Agent, as “collateral
agent”, and any co-agents, sub-agents and attorneys-in-fact appointed by the
Collateral Agent pursuant to Section 9.05 for purposes of holding or enforcing
any Lien on the Collateral (or any portion thereof) granted under the Collateral
Documents, or for exercising any rights and remedies thereunder at the direction
of the Collateral Agent), shall be entitled to the benefits of all provisions of
this Article IX and Article X as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents, as if
set forth in full herein with respect thereto.

 

9.02    Rights as a Lender.  The Persons serving as the Agents hereunder shall
have the same rights and powers in their capacity as a Lender as any other
Lender and may exercise the same as though they were not the Administrative
Agent or the Collateral Agent and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated or unless the context

 

145

--------------------------------------------------------------------------------


 

otherwise requires, include the Person serving as the Administrative Agent or
the Collateral Agent hereunder in its individual capacity.  Such Person and its
Affiliates may accept deposits from, lend money to, act as the financial advisor
or in any other advisory capacity for and generally engage in any kind of
business with the Loan Parties or any Subsidiary or other Affiliate thereof as
if such Person were not the Administrative Agent or the Collateral Agent
hereunder and without any duty to account therefor to the Lenders.

 

9.03    Exculpatory Provisions.  The Agents shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents.  Without limiting the generality of the foregoing, the Agents:

 

(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default or Event of Default has occurred and is continuing;

 

(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
or the Collateral Agent, as applicable, is required to exercise as directed in
writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be expressly provided for herein or in the other Loan
Documents); provided that no Agent shall be required to take any action that, in
its respective opinion or the opinion of its counsel, may expose such Agent to
liability or that is contrary to any Loan Document or applicable Law; and

 

(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Loan Parties or any of its Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent, the Collateral Agent or any of its Affiliates in any capacity.

 

No Agent shall be liable for any action taken or not taken by it (i) with the
Consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as such Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Sections 10.01 and 8.02) or (ii) in the absence of its own gross negligence or
willful misconduct, as determined by a final and non-appealable judgment of a
court of competent jurisdiction.

 

The Agents shall not be deemed to have knowledge of any Default unless and until
notice describing such Default is given to such Agent by the Loan Parties, a
Lender or the L/C Issuer. In the event that the Agents obtain such actual
knowledge or receive such a notice, the Agents shall give prompt notice thereof
to each of the other Credit Parties.  Upon the occurrence of an Event of
Default, the Agents shall take such action with respect to such Default or Event
of Default as shall be reasonably directed by the Required Lenders.  Unless and
until the Agents shall have received such direction, the Agents may (but shall
not be obligated to) take such action, or refrain from taking such action, with
respect to any such Default or Event of Default as they shall deem advisable in
the best interest of the Credit Parties.  In no event shall the Agents

 

146

--------------------------------------------------------------------------------


 

be required to comply with any such directions to the extent that any Agent
believes that its compliance with such directions would be unlawful.

 

The Agents shall not be responsible for, or have any duty to ascertain or
inquire into, (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or the creation, perfection or priority
of any Lien purported to be created by the Security Documents, (v) the value or
the sufficiency of any Collateral, or (vi) the satisfaction of any condition set
forth in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Agents.

 

9.04    Reliance by Agents.  Each Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including, but not limited to, any electronic message, Internet or intranet
website posting or other distribution) believed by it to be genuine and to have
been signed, sent or otherwise authenticated by the proper Person.  Each Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon.  In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or the L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the L/C Issuer unless the Administrative Agent shall have received
written notice to the contrary from such Lender or the L/C Issuer prior to the
making of such Loan or the issuance of such Letter of Credit.  Each Agent may
consult with legal counsel (who may be counsel for any Loan Party), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

 

9.05    Delegation of Duties.  Each Agent may perform any and all of its duties
and exercise its rights and powers hereunder or under any other Loan Document by
or through any one or more sub-agents appointed by such Agent.  Each Agent and
any such sub-agent may perform any and all of its duties and exercise its rights
and powers by or through their respective Related Parties.  The exculpatory
provisions of this Article IX shall apply to any such sub-agent and to the
Related Parties of the Agents and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as such Agent.

 

9.06    Resignation of Agents.  Either Agent may at any time give written notice
of its resignation to the Lenders, the L/C Issuer and the Lead Borrower.  Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, with the consent of the Lead Borrower (such consent not to be
unreasonably withheld or delayed) unless an Event of Default has occurred and is
continuing, to appoint a successor, which shall be an Eligible Assignee.  If no
such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days after the retiring Agent gives
notice of its resignation, then the

 

147

--------------------------------------------------------------------------------


 

retiring Agent may on behalf of the Lenders and the L/C Issuer appoint a
successor Administrative Agent or Collateral Agent, as applicable, meeting the
qualifications set forth above; provided that, if the Administrative Agent or
the Collateral Agent shall notify the Lead Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (a) the retiring
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents (except that in the case of any Collateral held by the
Collateral Agent on behalf of the Lenders or the L/C Issuer under any of the
Loan Documents, the retiring Collateral Agent shall continue to hold such
collateral security until such time as a successor Collateral Agent is
appointed) and (b) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and the L/C Issuer directly, until such time as the Required
Lenders (in consultation with the Lead Borrower) appoint a successor
Administrative Agent as provided for above in this Section 9.06.  Upon the
acceptance of a successor’s appointment as Administrative Agent or Collateral
Agent, as applicable, hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Agent, and the retiring Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section 9.06).  The fees
payable by the Borrowers to a successor Administrative Agent shall be the same
as those payable to its predecessor unless otherwise agreed between the Lead
Borrower and such successor.  After the retiring Agent’s resignation hereunder
and under the other Loan Documents, the provisions of this Article IX and
Section 10.04 shall continue in effect for the benefit of such retiring Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Agent was acting
as Administrative Agent or Collateral Agent hereunder.

 

Any resignation by Bank of America as Administrative Agent pursuant to this
Section 9.06 shall also constitute its resignation as L/C Issuer and Swing Line
Lender.  Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, (a) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring L/C Issuer and
Swing Line Lender, (b) the retiring L/C Issuer and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (c) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to the
retiring L/C Issuer to effectively assume the obligations of the retiring L/C
Issuer with respect to such Letters of Credit.  After the retiring L/C Issuer’s
resignation hereunder and under the other Loan Documents, the provisions of this
Article IX and Section 10.04 shall continue in effect for the benefit of such
retiring L/C Issuer, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring L/C Issuer was acting as the L/C Issuer hereunder.

 

9.07    Non-Reliance on Administrative Agent and Other Lenders.  Each Lender and
the L/C Issuer acknowledges that it has, independently and without reliance upon
the Agents or any other Lender or any of their Related Parties and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement.  Each Lender and the L/C
Issuer also acknowledges that it will, independently and without reliance upon
the Agents or any other Lender or any of their Related Parties and based on such

 

148

--------------------------------------------------------------------------------


 

documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder.  Except as provided in Section 9.11,
the Agents shall not have any duty or responsibility to provide any Credit Party
with any other credit or other information concerning the affairs, financial
condition or business of any Loan Party that may come into the possession of the
Agents.

 

9.08    Administrative Agent May File Proofs of Claim.  In case of the pendency
of any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Loan Parties) shall be
entitled and empowered, by intervention in such proceeding or otherwise

 

(a)     to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer, the Administrative Agent and the other Credit Parties (including any
claim for the reasonable compensation, expenses, disbursements and advances of
the Lenders, the L/C Issuer, the Administrative Agent, such Credit Parties and
their respective agents and counsel and all other amounts due the Lenders, the
L/C Issuer the Administrative Agent and such Credit Parties under Sections
2.03(i) and 2.03(j), as applicable, 2.09 and 10.04) allowed in such judicial
proceeding; and

 

(b)     to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the L/C Issuer, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel, and any other
amounts due the Administrative Agent under Sections 2.09 and 10.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer in any such proceeding.

 

9.09    Collateral and Guaranty Matters.  The Credit Parties irrevocably
authorize the Agents, at their option and in their discretion,

 

(a)     to release any Lien on any property granted to or held by the Collateral
Agent under any Loan Document (i) upon termination of the Aggregate Commitments

 

149

--------------------------------------------------------------------------------


 

and payment in full of all Obligations (other than contingent indemnification
obligations for which no claim has been asserted and any Other Liabilities which
are not by their terms then due and payable, provided that the Agents shall have
received such indemnities and collateral security as they shall have required in
accordance with the terms of Section 10.11 to protect the Credit Parties against
any obligations that may thereafter arise with respect to such Other
Liabilities) and the expiration or termination of all Letters of Credit,
(ii) that is sold or to be sold as part of or in connection with any sale
permitted hereunder or under any other Loan Document, or (iii) if approved,
authorized or ratified in writing by the Required Lenders in accordance with
Section 10.01;

 

(b)               to subordinate any Lien on any property granted to or held by
the Collateral Agent under any Loan Document to the holder of any Lien on such
property that is permitted by clause (h) of the definition of Permitted
Encumbrances; and

 

(c)                to release any Guarantor from its obligations under any
guarantee of the Obligations if such Person ceases to be a Subsidiary as a
result of a transaction permitted hereunder.

 

Upon request by any Agent at any time, the Required Lenders will confirm in
writing such Agent’s authority to release or subordinate its interest in
particular types or items of property, or to release any Guarantor from its
obligations under any guarantee of the Obligations pursuant to this
Section 9.09.  In each case as specified in this Section 9.09, the Agents will,
at the Loan Parties’ expense, execute and deliver to the applicable Loan Party
such documents as such Loan Party may reasonably request to evidence the release
of such item of Collateral from the assignment and security interest granted
under the Security Documents or to subordinate its interest in such item, or to
release such Guarantor from its obligations under any guarantee of the
Obligations, in each case in accordance with the terms of the Loan Documents and
this Section 9.09.

 

9.10  Notice of Transfer.  The Agents may deem and treat a Lender party to this
Agreement as the owner of such Lender’s portion of the Obligations for all
purposes, unless and until, and except to the extent, an Assignment and
Acceptance shall have become effective as set forth in Section 10.06.

 

9.11  Reports and Financial Statements.  By signing this Agreement, each Lender:

 

(a)               agrees to furnish the Administrative Agent, after the
occurrence and during the continuance of a Cash Dominion Event (and thereafter
at such frequency as the Administrative Agent may reasonably request), with a
summary of all Other Liabilities due or to become due to such Lender. In
connection with any distributions to be made hereunder, the Administrative Agent
shall be entitled to assume that no amounts are due to any Lender on account of
Other Liabilities unless the Administrative Agent has received written notice
thereof from such Lender;

 

(b)               is deemed to have requested that the Administrative Agent
furnish such Lender, promptly after they become available, copies of all
financial statements and

 

150

--------------------------------------------------------------------------------


 

Borrowing Base Certificates required to be delivered by the Lead Borrower
hereunder and all commercial finance examinations and appraisals of the
Collateral received by the Agents (collectively, the “Reports”);

 

(c)                expressly agrees and acknowledges that the Administrative
Agent makes no representation or warranty as to the accuracy of the Reports, and
shall not be liable for any information contained in any Report;

 

(d)               expressly agrees and acknowledges that the Reports are not
comprehensive audits or examinations, that the Agents or any other party
performing any audit or examination will inspect only specific information
regarding the Loan Parties and will rely significantly upon the Loan Parties’
books and records, as well as on representations of the Loan Parties’ personnel;

 

(e)                agrees to keep all Reports confidential in accordance with
the provisions of Section 10.07 hereof; and

 

(f)                 without limiting the generality of any other indemnification
provision contained in this Agreement, agrees: (i) to hold the Agents and any
such other Lender preparing a Report harmless from any action the indemnifying
Lender may take or conclusion the indemnifying Lender may reach or draw from any
Report in connection with any Credit Extensions that the indemnifying Lender has
made or may make to the Borrowers, or the indemnifying Lender’s participation
in, or the indemnifying Lender’s purchase of, a Loan or Loans; and (ii) to pay
and protect, and indemnify, defend, and hold the Agents and any such other
Lender preparing a Report harmless from and against, the claims, actions,
proceedings, damages, costs, expenses, and other amounts (including attorney
costs) incurred by the Agents and any such other Lender preparing a Report as
the direct or indirect result of any third parties who might obtain all or part
of any Report through the indemnifying Lender.

 

9.12  Agency for Perfection.  Each Lender hereby appoints each other Lender as
agent for the purpose of perfecting Liens for the benefit of the Agents and the
Lenders, in assets which, in accordance with Article 9 of the UCC or any other
applicable Law of the United States can be perfected only by possession.  Should
any Lender (other than the Agents) obtain possession of any such Collateral,
such Lender shall notify the Agents thereof, and, promptly upon the Collateral
Agent’s request therefor shall deliver such Collateral to the Collateral Agent
or otherwise deal with such Collateral in accordance with the Collateral Agent’s
instructions.

 

9.13  Indemnification of Agents.  The Lenders shall indemnify the Agents (to the
extent not reimbursed by the Loan Parties and without limiting the obligations
of the Loan Parties hereunder), ratably according to their Applicable
Percentages, from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever that may be imposed on, incurred by, or
asserted against any Agent in any way relating to or arising out of this
Agreement or any other Loan Document or any action taken or omitted to be taken
by any Agent in connection therewith; provided that no Lender shall be liable
for any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting from

 

151

--------------------------------------------------------------------------------


 

such Agent’s gross negligence or willful misconduct as determined by a final and
non-appealable judgment of a court of competent jurisdiction.

 

9.14  Relation among Lenders.  The Lenders are not partners or co-venturers, and
no Lender shall be liable for the acts or omissions of, or (except as otherwise
set forth herein in case of the Agents) authorized to act for, any other Lender.

 

9.15  Syndication Agents and Co-Lead Arrangers.  Notwithstanding the provisions
of this Agreement or any of the other Loan Documents, neither any Person who is
or becomes a Syndication Agent nor the Arrangers, in their capacities as such,
shall have any powers, rights, duties, responsibilities or liabilities with
respect to this Agreement and the other Loan Documents.

 

ARTICLE X
MISCELLANEOUS

 

10.01                                                     Amendments, Etc.  No
amendment or waiver of any provision of this Agreement or any other Loan
Document, and no Consent to any departure by any Loan Party therefrom, shall be
effective unless in writing signed by the Administrative Agent, with the Consent
of the Required Lenders, and the Lead Borrower or the applicable Loan Party, as
the case may be, and each such waiver or Consent shall be effective only in the
specific instance and for the specific purpose for which given; provided,
however, that no such amendment, waiver or consent shall:

 

(a)               extend or increase the Commitment of any Lender (or reinstate
any Commitment terminated pursuant to Section 8.02) without the written Consent
of such Lender;

 

(b)               as to any Lender, postpone any date fixed by this Agreement or
any other Loan Document for (i) any scheduled payment (including the Maturity
Date) or mandatory prepayment of principal, interest, fees or other amounts due
hereunder or under any of the other Loan Documents without the written Consent
of such Lender, or (ii) any scheduled or mandatory reduction of the Aggregate
Commitments hereunder or under any other Loan Document without the written
Consent of such Lender;

 

(c)                as to any Lender, reduce the principal of, or the rate of
interest specified herein on, any Loan or L/C Borrowing, or (subject to clause
(iv) of the second proviso to this Section 10.01) any fees or other amounts
payable hereunder or under any other Loan Document, without the written Consent
of such Lender; provided, however, that only the Consent of the Required Lenders
shall be necessary to amend the definition of “Default Rate” or to waive any
obligation of the Borrowers to pay interest or Letter of Credit Fees at the
Default Rate;

 

(d)               as to any Lender, change Section 2.13 or Section 8.03 in a
manner that would alter the pro rata sharing of payments required thereby
without the written Consent of such Lender;

 

152

--------------------------------------------------------------------------------


 

(e)                change any provision of this Section 10.01 or the definition
of “Required Lenders”, “Supermajority Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to amend, waive or
otherwise modify any rights hereunder or make any determination or grant any
consent hereunder, without the written Consent of each Lender;

 

(f)                 except in connection with Permitted Dispositions, release,
or limit the liability of, any Loan Party, other than an Immaterial Subsidiary,
without the written Consent of each Lender;

 

(g)                except in connection with Permitted Dispositions, release all
or substantially all of the Collateral from the Liens of the Security Documents
without the written Consent of each Lender;

 

(h)               except as provided in Section 2.15, increase the Aggregate
Commitments without the written Consent of each Lender;

 

(i)                   change the definition of “Borrowing Base” or any component
definition thereof if, as a result thereof, the amounts available to be borrowed
by the Borrowers would be increased without the written Consent of Supermajority
Lenders, provided that the foregoing shall not limit the discretion of the
Administrative Agent to change, establish or eliminate any Reserves; provided
further that no such amendment, waiver or consent shall increase any advance
rate in such definition without the written Consent of each Lender;

 

(j)                  modify the definition of Permitted Overadvance so as to
increase the amount thereof or, except as otherwise provided in such definition,
the time period for a Permitted Overadvance without the written Consent of each
Lender; and

 

(k)               except as expressly permitted herein or in any other Loan
Document, subordinate the Obligations hereunder or the Liens granted hereunder
or under the other Loan Documents, to any other Indebtedness or Lien, as the
case may be without the written Consent of each Lender;

 

and, provided further, that: (i) no amendment, waiver or Consent shall, unless
in writing and signed by the L/C Issuer in addition to the Lenders required
above, affect the rights or duties of the L/C Issuer under this Agreement or any
Issuer Document relating to any Letter of Credit issued or to be issued by it;
(ii) no amendment, waiver or Consent shall, unless in writing and signed by the
Swing Line Lender in addition to the Lenders required above, affect the rights
or duties of the Swing Line Lender under this Agreement; (iii) no amendment,
waiver or Consent shall, unless in writing and signed by the Administrative
Agent in addition to the Lenders required above, affect the rights or duties of
the Administrative Agent under this Agreement or any other Loan Document;
(iv) no amendment, waiver or Consent shall, unless in writing and signed by the
Collateral Agent in addition to the Lenders required above, affect the rights or
duties of the Collateral Agent under this Agreement or any other Loan Document;
(v) any member of the Sponsor Group that at any time holds any portion of the
Obligations or Commitments shall be subject to the Sponsor Group Limitations;
and (vi) the Fee Letter may be

 

153

--------------------------------------------------------------------------------


 

amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto.  Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or Consent hereunder, except that the Commitment of such Lender may not
be increased or extended without the consent of such Lender.

 

If any Lender does not Consent (a “Non-Consenting Lender”) to a proposed
amendment, waiver, consent or release with respect to any Loan Document that
requires the Consent of each Lender and that has been approved by the Required
Lenders, the Lead Borrower may replace such Non-Consenting Lender in accordance
with Section 10.13; provided that such amendment, waiver, consent or release can
be effected as a result of the assignment contemplated by such Section (together
with all other such assignments required by the Lead Borrower to be made
pursuant to this paragraph).

 

10.02                                                     Notices;
Effectiveness; Electronic Communications.

 

(a)               Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier or
electronic mail as follows, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:

 

(i)                                           if to the Loan Parties, the
Agents, the L/C Issuer or the Swing Line Lender, to the address, telecopier
number, electronic mail address or telephone number specified for such Person on
Schedule 10.02; and

 

(ii)                                        if to any other Lender, to the
address, telecopier number, electronic mail address or telephone number
specified in its Administrative Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient).  Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

(b)               Electronic Communications.  Notices and other communications
to the Lenders and the L/C Issuer hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or the L/C Issuer pursuant to
Article II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under Article II
by electronic communication.  The Administrative Agent or the Lead Borrower may,
in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications

 

154

--------------------------------------------------------------------------------


 

pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)                The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall the Agents or any of their Related Parties
(collectively, the “Agent Parties”) have any liability to any Loan Party, any
Lender, the L/C Issuer or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Loan Parties’ or the Administrative Agent’s transmission of
Borrower Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and non-appealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party, or breach in bad
faith of such Agent Party’s obligations hereunder or under any other Loan
Document; provided, however, that in no event shall any Agent Party have any
liability to any Loan Party, any Lender, the L/C Issuer or any other Person for
indirect, special, incidental, consequential or punitive damages (as opposed to
direct or actual damages).

 

(d)               Change of Address, Etc.  Each of the Loan Parties, the Agents,
the L/C Issuer and the Swing Line Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto.  Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Lead Borrower, the Agents, the L/C Issuer and the Swing Line Lender.  In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number,

 

155

--------------------------------------------------------------------------------


 

telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.

 

(e)                Reliance by Agents, L/C Issuer and Lenders.  The Agents, the
L/C Issuer and the Lenders shall be entitled to rely and act upon any notices
(including telephonic Committed Loan Notices and Swing Line Loan Notices)
purportedly given by or on behalf of the Loan Parties even if (i) such notices
were not made in a manner specified herein, were incomplete or were not preceded
or followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof. 
The Loan Parties shall indemnify the Agents, the L/C Issuer, each Lender and the
Related Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of the Loan Parties.  All telephonic notices to and other
telephonic communications with the Agents may be recorded by the Agents, and
each of the parties hereto hereby consents to such recording.

 

10.03                                                     No Waiver; Cumulative
Remedies.  No failure by any Credit Party to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder or under any other Loan Document
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege.  The rights, remedies, powers and privileges
provided herein and in the other Loan Documents are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.  Without
limiting the generality of the foregoing, the making of a Loan or issuance of a
Letter of Credit shall not be construed as a waiver of any Default or Event of
Default, regardless of whether any Credit Party may have had notice or knowledge
of such Default or Event of Default at the time.

 

10.04                                                     Expenses; Indemnity;
Damage Waiver.

 

(a)                                 Costs and Expenses.  The Borrowers shall pay
all Credit Party Expenses (excluding any Taxes, the payment of which shall be
governed by Section 3.01 of this Agreement).

 

(b)                                 Indemnification by the Loan Parties.  The
Loan Parties shall indemnify the Agents (and any sub-agent thereof), each other
Credit Party, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
(on an after tax basis) from, any and all losses, claims, causes of action,
damages, liabilities, settlement payments, costs and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee), incurred
by any Indemnitee or asserted against any Indemnitee by any third party or by
any Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, or, in the case of the Agents (and any sub-agents thereof) and their
Related Parties only, the administration of this Agreement and the other Loan
Documents, (ii) any Loan or Letter of Credit or the use or proposed use of the

 

156

--------------------------------------------------------------------------------


 

proceeds therefrom (including any refusal by the L/C Issuer to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or release of Hazardous Materials
on or from any property owned or operated by any Loan Party or any of its
Subsidiaries, or any Environmental Liability related in any way to any Loan
Party or any of its Subsidiaries, (iv) any claims of, or amounts paid by any
Credit Party to, a Blocked Account Bank or other Person which has entered into a
control agreement with any Credit Party hereunder, or (v) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by any Borrower or any other Loan Party or any of
the Loan Parties’ directors, shareholders or creditors, and regardless of
whether any Indemnitee is a party thereto, in all cases, whether or not caused
by or arising, in whole or in part, out of the comparative, contributory or sole
negligence of the Indemnitee; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and non-appealable judgment to have resulted from the
gross negligence or willful misconduct of such Indemnitee, (y) result from a
claim brought by a Borrower or any other Loan Party against an Indemnitee for
breach in bad faith of such Indemnitee’s obligations hereunder or under any
other Loan Document, if the Borrowers or such Loan Party has obtained a final
and non-appealable judgment in its favor on such claim as determined by a court
of competent jurisdiction or (z) arise out of, or in connection with, any
dispute between or among the Indemnitees (other than any dispute against an
Agent solely in its capacity as an Agent).  For the avoidance of doubt, this
Section 10.04(b) shall not apply with respect to Taxes, which shall be governed
by Section 3.01.

 

(c)                                  Waiver of Consequential Damages, Etc.  To
the fullest extent permitted by applicable Law, the Loan Parties shall not
assert, and hereby waive, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or Letter of Credit or the use of the proceeds thereof.  No Indemnitee shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed to such unintended recipients by such
Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee, or breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, as determined by a final
and non-appealable judgment of a court of competent jurisdiction.

 

(d)                                 Payments.  All amounts due under this
Section 10.04 shall be payable on demand.

 

(e)                                  Survival.  The agreements in this
Section 10.04 shall survive the resignation of any Agent and the L/C Issuer, the
assignment of any Commitment or Loan by any Lender, the replacement of any
Lender, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all the other Obligations.

 

157

--------------------------------------------------------------------------------


 

10.05                                                     Payments Set Aside. 
To the extent that any payment by or on behalf of the Loan Parties is made to
any Credit Party, or any Credit Party exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by such Credit Party in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and
(b) each Lender and the L/C Issuer severally agrees to pay to the Agents upon
demand its Applicable Percentage (without duplication) of any amount so
recovered from or repaid by the Agents, plus interest thereon from the date of
such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect.  The obligations of the Lenders
and the L/C Issuer under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.

 

10.06                                                     Successors and
Assigns.

 

(a)              Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that no
Loan Party may assign or otherwise transfer any of its rights or obligations
hereunder or under any other Loan Document without the prior written Consent of
the Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee in accordance with the provisions of Section 10.06(b), (ii) by way of
participation in accordance with the provisions of Section 10.06(d), or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of Section 10.06(f) (and any other attempted assignment or transfer by any party
hereto shall be null and void).  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in Section 10.06(d) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Credit Parties) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

 

(b)               Assignments by Lenders.  Any Lender may at any time assign to
one or more Eligible Assignees all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitment(s) and the
Loans (including for purposes of this Section 10.06(b), participations in L/C
Obligations and in Swing Line Loans) at the time owing to it); provided that any
such assignment shall be subject to the following conditions:

 

(i)                                           Minimum Amounts.

 

(A)                               in the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitment and the Loans at the time
owing to it or in the case of an assignment to a Lender or an Affiliate of a
Lender or

 

158

--------------------------------------------------------------------------------


 

an Approved Fund with respect to a Lender, no minimum amount need be assigned;
and

 

(B)                               in any case not described in
Section 10.06(b)(i)(A), the aggregate amount of the Commitment (which for this
purpose includes Loans outstanding thereunder) or, if the Commitment is not then
in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment, determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $5,000,000 unless each
of the Administrative Agent and, so long as no Default or Event of Default has
occurred and is continuing, the Lead Borrower otherwise consents (each such
consent not to be unreasonably withheld or delayed); provided, however, that
concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single Eligible Assignee (or
to an Eligible Assignee and members of its Assignee Group) will be treated as a
single assignment for purposes of determining whether such minimum amount has
been met;

 

(ii)                                        Proportionate Amounts.  Each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Loans or the Commitment assigned, except that this clause (ii) shall not
apply to the Swing Line Lender’s rights and obligations in respect of Swing Line
Loans;

 

(iii)                                     Required Consents.  No consent shall
be required for any assignment except to the extent required by
Section 10.06(b)(i)(B) and, in addition:

 

(A)                               the consent of the Lead Borrower (such consent
not to be unreasonably withheld or delayed) shall be required unless (1) an
Event of Default has occurred and is continuing at the time of such assignment
or (2) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund with respect to such Lender; and

 

(B)                               the consent of the Administrative Agent, the
L/C Issuer and the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of any
Commitment if such assignment is to a Person that is not a Lender, an Affiliate
of such Lender or an Approved Fund with respect to such Lender.

 

(iv)                                    Assignment and Assumption.  The parties
to each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together with a processing and recordation fee of
$3,500; provided, however, that the Administrative Agent may, in its sole
discretion, elect to waive such processing and recordation fee in the case of
any assignment. The assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

159

--------------------------------------------------------------------------------


 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 10.06(c), from and after the effective date specified in each
Assignment and Assumption, the Eligible Assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment.  Upon request, the Borrowers (at their expense) shall execute and
deliver a Note to the assignee Lender.  Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 10.06(d).

 

(c)     Register.  The Administrative Agent, acting solely for this purpose as
an agent of the Borrowers, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive, absent manifest error, and the Loan Parties,
the Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Lead Borrower and any Lender
at any reasonable time and from time to time upon reasonable prior notice.

 

(d)     Participations.  Any Lender may at any time, without the consent of, or
notice to, the Loan Parties or the Administrative Agent, sell participations to
any Person (other than a natural person or the Loan Parties or any of the Loan
Parties’ Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion
of such Lender’s rights and/or obligations under this Agreement (including all
or a portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swing Line Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Loan Parties, the
Agents, the Lenders and the L/C Issuer shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Any Participant shall agree in writing to
comply with all confidentiality obligations set forth in Section 10.07 as if
such Participant was a Lender hereunder.  Each Lender that sells a participation
shall, acting solely for this purpose as an agent of the Borrowers, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the

 

160

--------------------------------------------------------------------------------


 

identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary. 
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any  provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant.  Subject to Section 10.06(e), the
Loan Parties agree that each Participant shall be entitled to the benefits of
Sections 3.01, 3.04 and 3.05 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 10.06(b).  To the extent
permitted by Law, each Participant also shall be entitled to the benefits of
Section 10.08 as though it were a Lender, provided that such Participant agrees
to be subject to Section 2.13 as though it were a Lender.

 

(e)     Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Sections 3.01, 3.04 or 3.05 than
the applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Lead Borrower’s prior written consent.  A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Lead Borrower is notified of
the participation sold to such Participant and such Participant agrees, for the
benefit of the Loan Parties, to comply with Section 3.01(e) as though it were a
Lender.

 

(f)      Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

 

(g)     Electronic Execution of Assignments.  The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable Law, including the Federal

 

161

--------------------------------------------------------------------------------


 

Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

 

(h)     Resignation as L/C Issuer or Swing Line Lender after Assignment. 
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Commitment and Loans pursuant to Section 10.06(b),
Bank of America may, (i) upon 30 days’ notice to the Lead Borrower and the
Lenders, resign as L/C Issuer and/or (ii) upon 30 days’ notice to the Lead
Borrower, resign as Swing Line Lender.  In the event of any such resignation as
L/C Issuer or Swing Line Lender, the Lead Borrower shall be entitled to appoint
from among the Lenders a successor L/C Issuer or Swing Line Lender hereunder;
provided, however, that no failure by the Lead Borrower to appoint any such
successor shall affect the resignation of Bank of America as L/C Issuer or Swing
Line Lender, as the case may be.  If Bank of America resigns as L/C Issuer, it
shall retain all the rights, powers, privileges and duties of the L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as L/C Issuer and all L/C Obligations with respect
thereto (including the right to require the Lenders to make Prime Rate Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section 2.03(c)). 
If Bank of America resigns as Swing Line Lender, it shall retain all the rights
of the Swing Line Lender provided for hereunder with respect to Swing Line Loans
made by it and outstanding as of the effective date of such resignation,
including the right to require the Lenders to make Prime Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c). 
Upon the appointment of a successor L/C Issuer and/or Swing Line Lender,
(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer or Swing Line Lender,
as the case may be, and (b) the successor L/C Issuer shall issue letters of
credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to Bank of
America to effectively assume the obligations of Bank of America with respect to
such Letters of Credit.

 

10.07                  Treatment of Certain Information; ConfidentialityEach of
the Credit Parties agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its Affiliates
and Approved Funds and to its and its Affiliates’ and Approved Funds’ respective
partners, directors, officers, employees, agents, funding sources, attorneys,
advisors and representatives (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement (including an
agreement set forth in any Platform) containing provisions at least as favorable
to the Loan Parties as those of this Section 10.07, to (i) any assignee of or
Participant in, or any

 

162

--------------------------------------------------------------------------------


 

prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to any Loan Party and
its obligations, (g) with the consent of the Lead Borrower or (h) to the extent
such Information (x) becomes publicly available other than as a result of a
breach of this Section 10.07 or (y) becomes available to any Credit Party or any
of their respective Affiliates on a non-confidential basis from a source other
than the Loan Parties.

 

For purposes of this Section 10.07, “Information” means all information received
from the Loan Parties or any Subsidiary thereof relating to the Loan Parties or
any Subsidiary thereof or their respective businesses, other than any such
information that is available to any Credit Party on a non-confidential basis
prior to disclosure by the Loan Parties or any Subsidiary thereof, provided
that, in the case of information received from any Loan Party or any Subsidiary
after the date hereof, such information is clearly identified at the time of
delivery as confidential.  Any Person required to maintain the confidentiality
of Information as provided in this Section 10.07 shall be considered to have
complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 

Each of the Credit Parties acknowledges that (a) the Information may include
material non-public information concerning the Loan Parties or a Subsidiary, as
the case may be, (b) it has developed compliance procedures regarding the use of
material non-public information and (c) it will handle such material non-public
information in accordance with applicable Law, including Federal and state
securities Laws.

 

10.08                  Right of Setoff.  If an Event of Default shall have
occurred and be continuing or if any Lender shall have been served with a
trustee process or similar attachment relating to property of a Loan Party, each
Lender, the L/C Issuer and each of their respective Affiliates is hereby
authorized at any time and from time to time, after obtaining the prior written
consent of the Administrative Agent or the Required Lenders, to the fullest
extent permitted by applicable Law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final, in whatever currency)
or other property at any time held and other obligations (in whatever currency)
at any time owing by such Lender, the L/C Issuer or any such Affiliate to or for
the credit or the account of the Borrowers or any other Loan Party against any
and all of the Obligations now or hereafter existing under this Agreement or any
other Loan Document to such Lender or the L/C Issuer, regardless of the adequacy
of the Collateral, and irrespective of whether or not such Lender or the L/C
Issuer shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrowers or such Loan Party may
be contingent or unmatured or are owed to a branch or office of such Lender or
the L/C Issuer different from the branch or office holding such deposit or
obligated on such indebtedness.  The rights of each Lender, the L/C Issuer and
their respective Affiliates under this Section 10.08 are in addition to other
rights and remedies (including other rights of setoff) that such Lender, the L/C
Issuer or their respective Affiliates may have.  Each Lender and the L/C Issuer
agrees to notify the Lead Borrower and the Administrative Agent promptly after
any such setoff and application, provided that the failure to give such notice
shall not affect the validity of such setoff and application.

 

163

--------------------------------------------------------------------------------


 

10.09                  Interest Rate Limitation.  Notwithstanding anything to
the contrary contained in any Loan Document, the interest paid or agreed to be
paid under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”).  If the
Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the
Borrowers.  In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

 

10.10                  Counterparts; Integration; Effectiveness.  This Agreement
may be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or other
electronic transmission (e.g. “pdf”) shall be as effective as delivery of a
manually executed counterpart of this Agreement.

 

10.11                  Survival.  All representations and warranties made
hereunder and in any other Loan Document or other document delivered pursuant
hereto or thereto or in connection herewith or therewith shall survive the
execution and delivery hereof and thereof.  Such representations and warranties
have been or will be relied upon by the Credit Parties, regardless of any
investigation made by any Credit Party or on their behalf and notwithstanding
that any Credit Party may have had notice or knowledge of any Default or Event
of Default at the time of any Credit Extension, and shall continue in full force
and effect as long as any Loan or any other Obligation (other than any
Obligation in respect of the Other Liabilities) hereunder shall remain unpaid or
unsatisfied or any Letter of Credit shall remain outstanding.  Further, the
provisions of Article III, Article IX and Section 10.04 shall survive and remain
in full force and effect until the expiration or termination of the Letters of
Credit and the Commitments or the termination of this Agreement or any provision
hereof and repayment of all of the Obligations (including, without limitation,
those arising under Article III, Article IX and Section 10.04) hereunder.  In
connection with the termination of this Agreement and the release and
termination of the security interests in the Collateral, the Agents may require
such indemnities and collateral security as they shall reasonably deem necessary
or appropriate to protect the Credit Parties against (x) loss on account of
credits previously applied to the Obligations that may subsequently be reversed
or revoked, (y) any obligations that may thereafter arise with respect to the
Other Liabilities, and (z) any Obligations that may thereafter arise under
Section 10.04 hereof.

 

164

--------------------------------------------------------------------------------


 

10.12                  Severability.  If any provision of this Agreement or the
other Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

10.13                  Replacement of Lenders.  If any Lender requests
compensation under Section 3.04, or if the Borrowers are required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender is a Defaulting Lender or
a Non-Consenting Lender, then the Borrowers may, at their sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 10.06), all
of its interests, rights and obligations under this Agreement and the related
Loan Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment), provided
that:

 

(a)     the Administrative Agent shall have received (or waived) the assignment
fee specified in Section 10.06(b);

 

(b)     such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrowers (in the case of all other amounts);

 

(c)     in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and

 

(d)     such assignment does not conflict with applicable Laws.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

 

10.14                  Governing Law; Jurisdiction; Etc.

 

(a)     GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS
OF LAWS PRINCIPLES THEREOF.

 

165

--------------------------------------------------------------------------------


 

(b)     SUBMISSION TO JURISDICTION.  EACH PARTY IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES
THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT
SHALL AFFECT ANY RIGHT THAT ANY CREDIT PARTY MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

(c)     WAIVER OF VENUE.  EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION 10.14.  EACH OF THE PARTIES
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

 

(d)     SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02.  NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

(e)     ACTIONS COMMENCED BY LOAN PARTIES. EACH LOAN PARTY AGREES THAT ANY
ACTION COMMENCED BY ANY SUCH PARTY ASSERTING ANY CLAIM OR COUNTERCLAIM ARISING
UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL BE
BROUGHT SOLELY IN A COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY OR
ANY FEDERAL COURT SITTING

 

166

--------------------------------------------------------------------------------


 

THEREIN, AS THE ADMINISTRATIVE AGENT MAY ELECT IN ITS SOLE DISCRETION, AND
CONSENTS TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS WITH RESPECT TO ANY SUCH
ACTION.

 

10.15                  Waiver of Jury Trial.  EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.15.

 

10.16                  No Advisory or Fiduciary Responsibility.  In connection
with all aspects of each transaction contemplated hereby, the Loan Parties each
acknowledge and agree that: (i) the credit facility provided for hereunder and
any related arranging or other services in connection therewith (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document) are an arm’s-length commercial transaction between the Loan
Parties, on the one hand, and the Credit Parties, on the other hand, and each of
the Loan Parties is capable of evaluating and understanding and understands and
accepts the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents (including any amendment, waiver or other
modification hereof or thereof); (ii) in connection with the process leading to
such transaction, each Credit Party is and has been acting solely as a principal
and is not the financial advisor, agent or fiduciary, for the Loan Parties or
any of their respective Affiliates, stockholders, creditors or employees or any
other Person; (iii) none of the Credit Parties has assumed or will assume an
advisory, agency or fiduciary responsibility in favor of the Loan Parties with
respect to any of the transactions contemplated hereby or the process leading
thereto, including with respect to any amendment, waiver or other modification
hereof or of any other Loan Document (irrespective of whether any of the Credit
Parties has advised or is currently advising any Loan Party or any of its
Affiliates on other matters) and none of the Credit Parties has any obligation
to any Loan Party or any of its Affiliates with respect to the transactions
contemplated hereby, except those obligations expressly set forth herein and in
the other Loan Documents; (iv) the Credit Parties and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Loan Parties and their respective
Affiliates, and none of the Credit Parties has any obligation to disclose any of
such interests by virtue of any advisory, agency or fiduciary relationship; and
(v) the Credit Parties have not provided, and will not provide, any legal,
accounting, regulatory or tax advice with respect to any of the transactions
contemplated hereby (including any amendment, waiver or other modification
hereof or of any other Loan Document), and each of the Loan Parties has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate.  Each of the Loan Parties hereby waives and

 

167

--------------------------------------------------------------------------------


 

releases, to the fullest extent permitted by Law, any claims that it may have
against each of the Credit Parties with respect to any breach or alleged breach
of agency or fiduciary duty.

 

10.17                  USA PATRIOT Act Notice.  Each Lender that is subject to
the Patriot Act and the Administrative Agent (for itself and not on behalf of
any Lender) hereby notifies the Loan Parties that pursuant to the requirements
of the Patriot Act, it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the Patriot Act.  Each Loan Party is in compliance, in all material
respects, with the Patriot Act.  No part of the proceeds of the Loans will be
used by the Loan Parties, directly or indirectly, for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.

 

10.18                  Foreign Asset Control Regulations.  Neither the advance
of the Loans nor the use of the proceeds of any thereof will violate the Trading
With the Enemy Act (50 U.S.C. § 1 et seq., as amended) (the “Trading With the
Enemy Act”) or any of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) (the
“Foreign Assets Control Regulations”) or any enabling legislation or executive
order relating thereto (which for the avoidance of doubt shall include, but
shall not be limited to (a) Executive Order 13224 of September 21, 2001 Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)) (the “Executive Order”)
and (b) the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act of 2001 (Public Law 107-56)). 
Furthermore, none of the Borrowers or their Affiliates (a) is or will become a
“blocked person” as described in the Executive Order, the Trading With the Enemy
Act or the Foreign Assets Control Regulations or (b) engages or will engage in
any dealings or transactions, or be otherwise associated, with any such “blocked
person” or in any manner violative of any such order.

 

10.19                  Time of the Essence.  Time is of the essence of the Loan
Documents.

 

10.20                  Press Releases.

 

(a)     Each Credit Party executing this Agreement agrees that neither it nor
its Affiliates will in the future issue any press releases or other public
disclosure using the name of Administrative Agent or its Affiliates or referring
to this Agreement or the other Loan Documents without at least two (2) Business
Days prior notice to Administrative Agent and without the prior written consent
of Administrative Agent unless (and only to the extent that) such Credit Party
or Affiliate is required to do so under applicable Law and then, in any event,
such Credit Party or Affiliate will consult with the Administrative Agent before
issuing such press release or other public disclosure.

 

168

--------------------------------------------------------------------------------


 

(b)     Each Loan Party consents to the publication by Administrative Agent or
any Lender of advertising material relating to the financing transactions
contemplated by this Agreement using any Loan Party’s name, product photographs,
logo or trademark.  Administrative Agent or such Lender shall provide a draft
reasonably in advance of any advertising material to the Lead Borrower for
review and comment prior to the publication thereof.  Administrative Agent
reserves the right to provide to industry trade organizations information
necessary and customary for inclusion in league table measurements.

 

10.21                  Additional Waivers.

 

(a)     The Obligations are the joint and several obligation of each Loan Party.
To the fullest extent permitted by applicable Law, the obligations of each Loan
Party shall not be affected by (i) the failure of any Credit Party to assert any
claim or demand or to enforce or exercise any right or remedy against any other
Loan Party under the provisions of this Agreement, any other Loan Document or
otherwise, (ii) any rescission, waiver, amendment or modification of, or any
release from any of the terms or provisions of, this Agreement or any other Loan
Document, or (iii) the failure to perfect any security interest in, or the
release of, any of the Collateral or other security held by or on behalf of the
Collateral Agent or any other Credit Party.

 

(b)     The obligations of each Loan Party  shall not be subject to any
reduction, limitation, impairment or termination for any reason (other than the
indefeasible payment in full in cash of the Obligations after the termination of
the Commitments), including any claim of waiver, release, surrender, alteration
or compromise of any of the Obligations, and shall not be subject to any defense
or setoff, counterclaim, recoupment or termination whatsoever by reason of the
invalidity, illegality or unenforceability of any of the Obligations or
otherwise. Without limiting the generality of the foregoing, the obligations of
each Loan Party hereunder shall not be discharged or impaired or otherwise
affected by the failure of any Agent or any other Credit Party to assert any
claim or demand or to enforce any remedy under this Agreement, any other Loan
Document or any other agreement, by any waiver or modification of any provision
of any thereof, any default, failure or delay, willful or otherwise, in the
performance of any of the Obligations, or by any other act or omission that may
or might in any manner or to any extent vary the risk of any Loan Party or that
would otherwise operate as a discharge of any Loan Party as a matter of law or
equity (other than the indefeasible payment in full in cash of all the
Obligations after the termination of the Commitments).

 

(c)     To the fullest extent permitted by applicable Law, each Loan Party
waives any defense based on or arising out of any defense of any other Loan
Party or the unenforceability of the Obligations or any part thereof from any
cause, or the cessation from any cause of the liability of any other Loan Party,
other than the indefeasible payment in full in cash of all the Obligations and
the termination of the Commitments. The Collateral Agent and the other Credit
Parties may, at their election upon the occurrence and during the continuance of
an Event of Default, foreclose on any security held by one or more of them by
one or more judicial or non-judicial sales,

 

169

--------------------------------------------------------------------------------


 

accept an assignment of any such security in lieu of foreclosure, compromise or
adjust any part of the Obligations, make any other accommodation with any other
Loan Party, or exercise any other right or remedy available to them against any
other Loan Party, without affecting or impairing in any way the liability of any
Loan Party hereunder except to the extent that all the Obligations have been
indefeasibly paid in full in cash and the Commitments have been terminated. 
Each Loan Party waives any defense arising out of any such election even though
such election operates, pursuant to applicable Law, to impair or to extinguish
any right of reimbursement or subrogation or other right or remedy of such Loan
Party against any other Loan Party, as the case may be, or any security.

 

(d)     Each Borrower is obligated to repay the Obligations as joint and several
obligors under this Agreement.  Upon payment by any Loan Party of any
Obligations, all rights of such Loan Party against any other Loan Party arising
as a result thereof by way of right of subrogation, contribution, reimbursement,
indemnity or otherwise shall in all respects be subordinate and junior in right
of payment to the prior indefeasible payment in full in cash of all the
Obligations and the termination of the Commitments. In addition, any
indebtedness of any Loan Party now or hereafter held by any other Loan Party is
hereby subordinated in right of payment to the prior indefeasible payment in
full of the Obligations and no Loan Party will demand, sue for or otherwise
attempt to collect any such indebtedness.  If any amount shall erroneously be
paid to any Loan Party on account of (i) such subrogation, contribution,
reimbursement, indemnity or similar right or (ii) any such indebtedness of any
Loan Party, such amount shall be held in trust for the benefit of the Credit
Parties and shall forthwith be paid to the Administrative Agent to be credited
against the payment of the Obligations, whether matured or unmatured, in
accordance with the terms of this Agreement and the other Loan Documents. 
Subject to the foregoing, to the extent that any Borrower shall, under this
Agreement as a joint and several obligor, repay any of the Obligations
constituting Revolving Loans made to another Borrower hereunder or other
Obligations incurred directly and primarily by any other Borrower (an
“Accommodation Payment”), then the Borrower making such Accommodation Payment
shall be entitled to contribution and indemnification from, and be reimbursed
by, each of the other Borrowers in an amount, for each of such other Borrowers,
equal to a fraction of such Accommodation Payment, the numerator of which
fraction is such other Borrower’s Allocable Amount and the denominator of which
is the sum of the Allocable Amounts of all of the Borrowers.  As of any date of
determination, the “Allocable Amount” of each Borrower shall be equal to the
maximum amount of liability for Accommodation Payments which could be asserted
against such Borrower hereunder without (a) rendering such Borrower “insolvent”
within the meaning of Section 101 (31) of the Bankruptcy Code, Section 2 of the
Uniform Fraudulent Transfer Act (“UFTA”) or Section 2 of the Uniform Fraudulent
Conveyance Act (“UFCA”), (b) leaving such Borrower with unreasonably small
capital or assets, within the meaning of Section 548 of the Bankruptcy Code,
Section 4 of the UFTA, or Section 5 of the UFCA, or (c) leaving such Borrower
unable to pay its debts as they become due within the meaning of Section 548 of
the Bankruptcy Code or Section 4 of the UFTA, or Section 5 of the UFCA.

 

170

--------------------------------------------------------------------------------


 

10.22                  No Strict Construction.  The parties hereto have
participated jointly in the negotiation and drafting of this Agreement.  In the
event an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the parties hereto and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provisions of this Agreement.

 

10.23                  Attachments.  The exhibits, schedules and annexes
attached to this Agreement are incorporated herein and shall be considered a
part of this Agreement for the purposes stated herein, except that in the event
of any conflict between any of the provisions of such exhibits and the
provisions of this Agreement, the provisions of this Agreement shall prevail.

 

10.24                  Intercreditor Agreement.  Notwithstanding anything herein
to the contrary, the Liens and security interests granted to the Collateral
Agent pursuant to the Security Documents, and the exercise of any right or
remedy by the Collateral Agent hereunder or thereunder, are subject to the
provisions of the Intercreditor Agreement.  In the event of any conflict between
the terms of the Intercreditor Agreement and the terms of this Agreement, the
terms of the Intercreditor Agreement shall govern and control.

 

[SIGNATURE PAGES FOLLOW]

 

171

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.

 

 

TOPS MARKETS, LLC, as Lead Borrower and as a Borrower

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

TOPS PT, LLC, as a Borrower

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

TOPS HOLDING CORPORATION, as a Guarantor

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

TOPS GIFT CARD COMPANY, LLC, as a Guarantor

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Signature Page to Credit Agreement

 

S/1

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as Administrative Agent and as Collateral Agent

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Signature Page to Credit Agreement

 

S/2

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swing Line Lender

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Signature Page to Credit Agreement

 

S/3

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Signature Page to Credit Agreement

 

S/4

--------------------------------------------------------------------------------